 



Exhibit 10.10
This Participation Agreement has been filed to provide investors with
information regarding its terms. It is not intended to provide any other factual
information about the Tennessee Valley Authority. The representations and
warranties of the parties in this Participation Agreement were made to, and
solely for the benefit of, the other parties to this Participation Agreement.
The assertions embodied in the representations and warranties may be qualified
by information included in schedules, exhibits or other materials exchanged by
the parties that may modify or create exceptions to the representations and
warranties. Accordingly, investors should not rely on the representations and
warranties as characterizations of the actual state of facts at the time they
were made or otherwise.

 



--------------------------------------------------------------------------------



 



FINAL
 
PARTICIPATION AGREEMENT (A1)
Dated as of September 22, 2003
among
TENNESSEE VALLEY AUTHORITY,
NVG NETWORK I STATUTORY TRUST,
WELLS FARGO DELAWARE TRUST COMPANY,
not in its individual capacity, except
to the extent expressly provided herein, but
as Owner Trustee
WACHOVIA MORTGAGE CORPORATION,
WILMINGTON TRUST COMPANY,
not in its individual capacity, except to the extent expressly provided herein,
but
as Lease Indenture Trustee
and
WILMINGTON TRUST COMPANY,
not in its individual capacity, except to the extent expressly provided herein,
but
as Pass Through Trustee
Lease of Control,Monitoring And Data Analysis Network
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Page
SECTION 1. DEFINITIONS; INTERPRETATION OF THIS PARTICIPATION AGREEMENT
  2
 
   
SECTION 2. PARTICIPATION; CLOSING DATE; TRANSACTION COSTS
  2
 
   
Section 2.1 Agreements to Participate
  2
 
   
Section 2.2 Closing Date; Procedure for Participation
  3
 
   
Section 2.3 Postponement of Closing; Investment of Funds
  4
 
   
Section 2.4 Transaction Costs
  5
 
   
SECTION 3. REPRESENTATIONS AND WARRANTIES
  5
 
   
Section 3.1 Representations and Warranties of TVA
  5
 
   
Section 3.2 Representations and Warranties of the Owner Lessor
  10
 
   
Section 3 .3 Representations and Warranties of the Owner Trustee and the Trust
Company
  11
 
   
Section 3.4 Representations and Warranties of the Owner Participant
  13
 
   
SECTION 4. CLOSING CONDITIONS; CONDITIONS TO PURCHASE OF LESSOR NOTE
  14
 
   
SECTION 5. COVENANTS OF TVA
  18
 
   
Section 5.1 Delivery of Financial Statements; No Default Certificate;
Information Concerning the Network
  18
 
   
Section 5.2 Residual Value Insurance
  19
 
   
Section 5.3 Further Assurances
  19
 
   
SECTION 6. COVENANTS OF THE TRUST COMPANY, THE OWNER TRUSTEE AND THE OWNER
LESSOR
  20
 
   
Section 6.1 Compliance with the Trust Agreement
  20
 
   
Section 6.2 Owner Lessor’s Liens
  20
 
   
Section 6.3 Amendments to Operative Documents
  20
 
   
Section 6.4 Transfer of the Owner Lessor’s Interest
  21
 
   
Section 6.5 Owner Lessor; Lessor Estate
  21
 
   
Section 6.6 Limitation on Indebtedness and Actions
  21
 
   
Section 6.7 Change of Location
  21
 
   
Section 6.8 Exercise of Right to Redeem Lessor Note
  21
 
   
Section 6.9 Escrowed Software
  21
 
   
SECTION 7. COVENANTS OF THE OWNER PARTICIPANT
  22
 
   
Section 7.1 Restrictions on Transfer of Beneficial Interest
  22

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

          Page
Section 7.2 Owner Participant’s Liens
  25
 
   
Section 7.3 Amendments or Revocation of Trust Agreement
  25
 
   
Section 7.4 Bankruptcy Filings
  26
 
   
Section 7.5 Actions
  26
 
   
Section 7.6 Appointment of Successor Trustee
  26
 
   
Section 7.7 Management of Owner Lessor
  26
 
   
SECTION 8. COVENANTS OF THE LEASE INDENTURE TRUSTEE
  26
 
   
SECTION 9. TVA’S INDEMNIFICATIONS
  26
 
   
Section 9.1 General Indemnity
  26
 
   
Section 9.2 General Tax Indemnity
  31
 
   
SECTION 10. TVA’S RIGHT OF QUIET ENJOYMENT
  41
 
   
SECTION 11. REFINANCINGS
  42
 
   
Section 11.1 Optional Refinancing of Lease Debt
  42
 
   
Section 11 .2 Mandatory Sale of Lessor Notes or Issuance of Additional Lessor
Notes on Early Purchase Date
  42
 
   
Section 11.3 Cooperation
  43
 
   
SECTION 12. PRE-CLOSING ADJUSTMENTS TO LEASE SCHEDULES
  43
 
   
Section 12.1 Lease Schedules
  43
 
   
Section 12.2 Pre-closing Adjustments
  43
 
   
SECTION 13. SPECIAL LESSEE TRANSFERS
  44
 
   
SECTION 14. RIGHT OF FIRST OFFER
  45
 
   
SECTION 15. MISCELLANEOUS
  45
 
   
Section 15.1 Consents
  45
 
   
Section 15.2 Successor Owner Trustee
  46
 
   
Section 15.3 Bankruptcy of Lessor Estate
  46
 
   
Section 15.4 Amendments and Waivers
  46
 
   
Section 15.5 Notices
  46
 
   
Section 15.6 Survival
  48
 
   
Section 15.7 Successors and Assigns
  49
 
   
Section 15.8 Business Day
  49
 
   
Section 15.9 Governing Law
  49
 
   
Section 15.10 Severability
  49

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

          Page
Section 15.11 Counterparts
  49
 
   
Section 15.12 Headings and Table of Contents
  49
 
   
Section 15.13 Limitation of Liability
  50
 
   
Section 15.14 Waiver of Trial by Jury
  51
 
   
Section 15.15 Further Assurances
  51
 
   
Section 15.16 Effectiveness
  51
 
   
Section 15.17 No Partnership, Etc
  51
 
   
Section 15.18 Compliance with Network Lease
  51
 
   
Section 15.19 Entire Agreement
  51

APPENDICES:
Appendix A            Definitions
SCHEDULES:
Schedule 1 Filings
Schedule 2 Initial List of Competitors
Schedule 3 Account Information and Equity Investment
Schedule 4 Maximum Tax Indemnities
EXHIBITS:
Exhibit A            Form of Head Lease
Exhibit B            Form of Network Lease
Exhibit C            Form of Lease Indenture
Exhibit D            Form of Assignment and Assumption Agreement
Exhibit E            Form of Guaranty
Exhibit F            Form of Owner Lessor Security Agreement
Exhibit G            Form of Joint Operating Agreement

-iii-



--------------------------------------------------------------------------------



 



PARTICIPATION AGREEMENT (A1)
     This PARTICIPATION AGREEMENT (Al), dated as of September 22, 2003 (this
“Participation Agreement” or this “Agreement”), among (i) TENNESSEE VALLEY
AUTHORITY, a wholly owned corporate agency and Instrumentality of the United
States (“TVA”), (ii) NVG NETWORK. I STATUTORY TRUST, a Delaware statutory trust
(herein, together with its successors and permitted assigns, the “Owner
Lessor”), (iii) WELLS FARGO DELAWARE TRUST COMPANY, a Delaware limited purpose
trust company, not in its individual capacity, except to the extent expressly
provided herein, but as trustee under the Trust Agreement (herein in its
capacity as trustee under the Trust Agreement, the “Owner Trustee.” and herein
in its individual capacity, the “Trust_Company”), (iv) WACHOVIA MORTGAGE
CORPORATION, a North Carolina corporation (the “Owner Participant”), (v)
WILMINGTON TRUST COMPANY, a Delaware banking corporation, not in its individual
capacity, except to the extent expressly provided herein, but as trustee under
the Lease Indenture (herein in its capacity as trustee under the Lease
Indenture, the “Lease Indenture Trustee”), and (vi) WILMINGTON TRUST COMPANY, a
Delaware banking corporation, not in its individual capacity, except to the
extent expressly provided herein, but as trustee under the Pass Through Trust
Agreement (herein in its capacity as trustee under the Pass Through Trust
Agreement, the “Pass Through Trustee”).
W I T N E S S E T H:
     WHEREAS, TVA holds title to the Network (other than with respect to certain
of the Software Rights that are part of the Network) and owns, or holds licenses
to use, that portion of the Network constituting the Software Rights;
     WHEREAS, TVA desires to (i) lease an undivided interest equal to the Owner
Lessor’s Percentage in the Network (other than the Software Rights) (such
undivided interest excluding the Software Rights herein referred to as the
“Undivided Interest”), and (ii) assign, or grant a license to use, the Software
Rights, in each case to the Owner Lessor pursuant to the Head Lease;
     WHEREAS, the Owner Lessor desires to sublease the Undivided Interest and
assign its interest in the Software Rights to TVA pursuant to the Network Lease;
     WHEREAS, concurrently with the execution and delivery of this Participation
Agreement, the Owner Participant has entered into the Trust Agreement, pursuant
to which the Owner Participant has authorized the Owner Lessor to, among other
things and subject to the terms and conditions thereof and hereof, lease the
Undivided Interest from TVA and hold the Software Rights pursuant to the Head
Lease, and to sublease the Undivided Interest and assign such Software Rights to
TVA pursuant to the Network Lease;
     WHEREAS, concurrently with the execution and delivery of this Participation
Agreement, TVA has entered into the Underwriting Agreement with the Initial
Purchasers pursuant to which the Initial Purchasers will purchase the
Certificates on the Closing Date from the Pass Through Trust;

 



--------------------------------------------------------------------------------



 



     WHEREAS, on the Closing Date, the Owner Lessor intends to sell to the Pass
Through Trust the Lessor Note and to grant to the Lease Indenture Trustee liens
and security interests in the Owner Lessor’s interests in the Network and
certain of the Operative Documents executed in connection therewith to secure
its obligations thereunder;
     WHEREAS, concurrently with the execution and delivery of this Participation
Agreement, the Pass Through Trustee has entered into the Pass Through Trust
Agreement, pursuant to which the Pass Through Trustee has been directed to use
the relevant portion of the Proceeds to purchase the Lessor Note from the Owner
Lessor on the Closing Date; and
     WHEREAS, the parties hereto desire to consummate the transactions
contemplated hereby.
     NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
SECTION 1. DEFINITIONS; INTERPRETATION OF THIS PARTICIPATION AGREEMENT
     The capitalized terms used in this Participation Agreement, including the
foregoing recitals, and not otherwise defined herein shall have the respective
meanings specified in Appendix A hereto. The general provisions of Appendix A
shall apply to terms used, in this Participation Agreement and specifically
defined herein.
SECTION 2. PARTICIPATION; CLOSING DATE; TRANSACTION COSTS
     Section 2.1 Agreements to Participate.
     Subject to the terms and conditions of this Agreement, and in reliance on
the agreements, representations and warranties made herein, the parties agree to
participate in the Transaction as described in this Section 2.1 on the Closing
Date as follows:
     (a) the Owner Participant agrees to provide funds in an amount sufficient
to (i) fund the Equity Investment, and (ii) pay the Transaction Costs that the
Owner Lessor is responsible to pay pursuant to Section 2.4(a) hereof
(collectively, the “Owner Participant’s Commitment”);
     (b) TVA agrees to lease the Undivided Interest and to assign the Software
Rights or grant a non-exclusive license to use the Software Rights, as
applicable, to the Owner Lessor on the terms and conditions set forth in the
Head Lease attached as Exhibit A hereto; the Owner Lessor agrees to lease the
Undivided Interest from TVA and to hold such Software Rights assigned or granted
to the Owner Lessor by TVA; and each agrees to execute and deliver the Head
Lease substantially in such form;
     (c) the Owner Lessor agrees to lease the Undivided Interest and to assign
the Software Rights to TVA on the terms and conditions set forth in the Network
Lease attached as Exhibit B hereto; TVA agrees to lease the Undivided Interest
from the Owner Lessor and to hold

2



--------------------------------------------------------------------------------



 



the Software Rights assigned by the Owner Lessor; and each agrees to execute and
deliver the Network Lease substantially in such form;
     (d) the Lease Indenture Trustee agrees to enter into and act as the trustee
under a Lease Indenture substantially in the form of Exhibit C hereto pursuant
to which the Lessor Note will be issued;
     (e) the Owner Lessor agrees to sell to the Pass Through Trust the Lessor
Note and to grant to the Lease Indenture Trustee liens and security interests in
the Owner Lessor’s interests in the Undivided Interest and the Software Rights
and certain of the Operative Documents executed in connection therewith to
secure its obligations thereunder as provided in the Lease Indenture, and to
enter into the Lease Indenture referred to in clause (d) of this Section 2.1;
     (f) the Pass Through Trustee agrees to use the relevant portion of the
Proceeds to purchase the Lessor Note from the Owner Lessor;
     (g) the Owner Lessor agrees to use the funds received from the Owner
Participant and the Pass Through Trust pursuant to clauses (a)(i) and (f),
respectively, of this Section 2.1 to pay the Head Lease Rent under the Head
Lease (such payment to be allocated as set forth in Section 
3.3(c) thereof);
     (h) the Owner Participant and TVA agree to enter into the Tax Indemnity
Agreement in the form previously agreed to between the Owner Participant and
TVA;
     (i) the Owner Participant agrees to pay the Transaction Costs the Owner
Lessor is responsible to pay pursuant to Section 2.4(a) hereof; and
     (j) the parties agree to enter into the other Operative Documents
substantially in the respective forms attached hereto.
     Section 2.2 Closing Date; Procedure for Participation.
     (a) Closing Date, The closing of the Transaction (the “Closing”) shall take
place after 10:00 a.m., New York City time, on the Scheduled Closing Date, or
such other date as the parties hereto shall mutually agree (the “Closing Date”).
The Closing shall take place at the offices of Orrick, Herrington & Sutcliffe
LLP, 666 Fifth Avenue, New York, New York 10103.
     (b) Procedures for Funding. Unless the Closing Date shall have been
postponed pursuant to Section 2.3 (a), subject to the terms and conditions of
this Participation Agreement, the Owner Participant shall make the Owner
Participant’s Commitment available not later than 10:00 a.m., New York City
time, on the Scheduled Closing Date, by transferring or delivering such amount,
in funds immediately available on such Closing Date, to the Owner Participant’s
account with the Trust Company.
     (c) Expiration of Commitments. The obligation of the Owner Participant to
make its Equity Investment shall expire at 11:59 p.m., New York City time, on
November 1, 2003. If the Closing Date has not occurred on or before November 1,
2003, the Transaction Parties shall have

3



--------------------------------------------------------------------------------



 



no obligation to consummate the Transaction and, except as provided in
Sections 2.4, 9.1 and 9.2, all obligations of the Transaction Parties shall
cease and terminate.
     Section 2.3 Postponement of Closing; Investment of Funds.
     (a) Postponement of Closing. The Closing may be postponed from time to time
for any reason if TVA gives the Owner Participant a facsimile or telephonic
(confirmed in writing) notice of such postponement and notice of the date to
which the Closing has been postponed, such notice of postponement to be received
by the Owner Participant no later than 10:00 a.m., New York City time, on the
date the Closing was scheduled to occur. TVA will promptly give notice of such
postponement to the Owner Lessor, the Owner Trustee, the Lease Indenture Trustee
and the Pass Through Trustee. If, prior to receipt of a postponement notice
under this Section 2.3(a), the Owner Participant shall have provided funds in
accordance with Section 2.2(b), such funds shall be returned to the Owner
Participant, as soon as reasonably practicable but in no event later than the
Business Day following the date of such notice, unless the Owner Participant
shall have otherwise directed. All funds made available pursuant to
Section 2.2(b) will be held by the Trust Company in trust for the Owner
Participant and shall not be part of the Indenture Estate or the Lessor Estate,
shall be invested by the Trust Company in accordance with clause (b) below and
shall remain the sole property of the Owner Participant unless and until (i)
released by the Owner Participant and made available to the Owner Lessor and
applied by the Owner Lessor to pay the Head Lease Rent and the Transaction
Costs, or (ii) returned to the Owner Participant, as provided in this
Section 2.3(a).
     (b) Investment of Funds. If the Owner Participant has made the Owner
Participant’s Commitment available to the Trust Company in accordance with
Section 2.2(b), the Closing does not occur on the date such funds were required
to be deposited, and the Trust Company is unable to return such funds to the
Owner Participant on such date, the Trust Company shall, subject to
Section 2.3(a) above, use reasonable efforts to invest such funds from time to
time at the written direction of TVA and at TVA’s sole expense and risk, in
Permitted Instruments until such funds can be returned to the Owner Participant.
If on the date the Owner Participant’s Commitment was required to be deposited,
the Owner Participant has made the Owner Participant’s Commitment available to
the Trust Company in accordance with Section 2.2(b), the Closing does not occur
on such date, and the Trust Company has not returned such funds to the Owner
Participant on or before 2:00 p.m, New York City time, on such date, then TVA
shall reimburse the Owner Participant for loss of the use of such funds at the
Applicable Rate for each day, from and including the day that such funds were
made available to the Trust Company by the Owner Participant to, but excluding
the earlier of (i) the day that such funds have been returned to the Owner
Participant pursuant to Section 2.3(a) (funds received by the Owner Participant
after 2:00 p.m., New York City time, on any day shall be deemed to be returned
on the next succeeding Business Day) and (ii) ‘the Closing Date. Subject to
payment for the account of the Owner Participant of any reimbursement for loss
of use of funds due to it at the Applicable Rate, any net gain realized on the
investment of such funds (including interest) shall be paid to TVA by the Trust
Company on the earlier of (i) the date such funds are returned to the Owner
Participant pursuant to Section 2.3(a) and (ii) the Closing Date. The Trust
Company shall not be liable for any interest on or loss resulting from such
investments and, if such funds are made available to the Owner Lessor and
utilized to pay the Head Lease Rent or Transaction Costs on the Closing Date,
TVA shall reimburse the Trust Company for any net loss realized on the

4



--------------------------------------------------------------------------------



 



investment of such funds. If such funds are not so utilized, TVA shall, in
addition to its obligation to reimburse the Owner Participant for loss of use as
provided above, reimburse the Owner Participant on the date such funds are
returned to the Owner Participant for any net loss realized on the investment of
such funds. In order to obtain funds for payment of the Head Lease Rent or
Transaction Costs or to return funds made available to the Owner Lessor by the
Owner Participant, the Trust Company is authorized to sell any investments or
obligations purchased as aforesaid.
     Section 2.4 Transaction Costs.
     (a) If the Transaction is consummated, Transaction Costs incurred on or
prior to the Closing Date and substantiated or otherwise supported in reasonable
detail to TVA shall be paid on the Closing Date by the Owner Lessor (with funds
provided by the Owner Participant); provided, however, that the Owner Lessor
shall not be obligated to pay (and the Owner Participant shall not be obligated
to fund) more than $1,650,000 of Transaction Costs in the aggregate (the “Owner
Participant Transaction Expenses”). If the Transaction Costs exceed such amount,
the Owner Participant will specify in writing to TVA which Transaction Costs it
elects to include in the Owner Participant Transaction Expenses and TVA will be
liable for all other Transaction Costs substantiated or supported as provided
above. All other fees, costs and expenses incurred by TVA, the Owner Lessor and
the Owner Participant shall be for such party’s respective account whether or
not the Transaction is consummated. If the Transaction is not consummated for
any reason (including as a result of TVA’s election pursuant to Section 12.2),
TVA shall bear all Transaction Costs that are substantiated or otherwise
supported in reasonable detail; provided, however, that TVA shall not be
obligated to pay Transaction Costs incurred by any Transaction Party if such
party failed to consummate the Transaction on the basis of the provisions of
this Agreement.
     (b) Following the Closing, TVA will be responsible for, and will pay as
Supplemental Lease Rent on an After-Tax Basis the annual administration fees, if
any, and related expenses (including reasonable fees and expenses of its outside
counsel) of the Owner Trustee, the Lease Indenture Trustee and the Pass Through
Trustee.
SECTION 3. REPRESENTATIONS AND WARRANTIES
     Sections 3.1 Representations and Warranties of TVA. TVA represents and
warrants that, as of the Effective Date:
     (a) Legal Status. It is an instrumentality and agency of the Government
duly created and validly existing under the provisions of the TVA Act and has
full power and authority to enter into and perform its obligations under this
Agreement and each of the other Operative Documents to which it is or will be a
party. TVA’s status as an instrumentality and agency of the Government can be
changed only by an act of the United States Congress.
     (b) Due Authorization; Enforceability. Etc. This Agreement and each of the
other Operative Documents to which TVA is or will be a party have been, or when
executed and delivered will be, duly authorized, executed and delivered by all
necessary corporate action by TVA, and, assuming the due authorization,
execution and delivery by each other party thereto,

5



--------------------------------------------------------------------------------



 



this Agreement constitutes and, when executed and delivered, the other Operative
Documents to which TVA is or will be a party constitute or will constitute the
legal, valid and binding obligations of TVA, enforceable against it in
accordance with their respective terms.
     (c) Non-Contravention. The execution, delivery and performance by TVA of
this Agreement and each of the other Operative Documents to which it is or will
be a party, the consummation by TVA of the transactions contemplated hereby and
thereby, and compliance by TVA with the terms and provisions hereof and thereof,
do not and will not (i) contravene the TVA Act or any other Applicable Law
binding on TVA or its property, or (ii) constitute a default by TVA under, or
result in the creation of any Lien upon the property of TVA (other than as
permitted pursuant to any Operative Document) under, or require any approval or
consent of, or notice to, any holder of any indebtedness of TVA under, the Bond
Resolution, the Subordinated Resolution or any other material contract,
agreement or instrument to which TVA is a party or by which TVA or any of its
property is bound.
     (d) Government Actions. No authorization, determination or approval or
other action by, and no notice to or filing or registration with, any
Governmental Entity or under any Applicable Law is required for the due
execution, delivery or performance by TVA of this Agreement and the other
Operative Documents to which TVA is or will be a party.
     (e) Litigation. There is no pending or, to the Actual Knowledge of TVA,
threatened, action, suit, investigation or proceeding against TVA before any
Governmental Entity questioning the validity of the Operative Documents or the
performance by TVA of its obligations under this Agreement or any other
Operative Document or relating to the use, maintenance or operation of the
Network.
     (f) Location. TVA has the right to locate each material Component of the
Network on, and to access, and to disassemble and remove, each material
Component of the Network from, each parcel of real property or building where
any Component of the Network is located. The Components of the Network
constitute personal property under the law of the respective State in which they
are located. The remedies provided in Section 18 of the Network Lease are
effective to provide the Owner Lessor with sufficient rights to recover
possession of the Undivided Interest and to recover the Software Rights upon the
occurrence of a Lease Event of Default.
(g) Title; Liens; Etc.
     (i) TVA has good and valid title to the Undivided Interest, and good and
valid title to or a valid license of, the Software Rights, in each case free and
clear of all Liens other than Permitted Closing Date Liens, TVA has paid all
amounts due and owing under the Software Licenses.
     (ii) Upon execution and delivery of the Head Lease by TVA and (a) assuming
due authorization, execution and delivery of the Head Lease by the Owner Lessor,
and (b) assuming due authorization, execution and delivery of the Software
License Consents and the effectiveness thereof, the Owner Lessor’s Interest
under the Head Lease shall have been duly and validly created in favor of the
Owner Lessor and shall have been duly

6



--------------------------------------------------------------------------------



 



and validly transferred to the Owner Lessor and the Owner Lessor shall be the
leasehold owner of the Undivided Interest and the valid holder of the Software
Rights, in each case, free and clear of all Liens other than Permitted Liens;
and, subject to the provisions of the Software Licenses and the Software License
Consents, the Owner Lessor shall be able to transfer, sell or lease the Software
Rights to any Person to whom the Undivided Interest is sold, transferred or
leased pursuant to the provisions of any of the Operative Documents (including
the Lease Indenture Trustee in connection with the exercise of remedies pursuant
to the Operative Documents).
     (iii) When duly authorized, executed and delivered by each of the parties
thereto, the Lease Indenture will create a valid Lien in favor of the Lease
Indenture Trustee in the Indenture Estate and no filing, recording, registration
or notice with any Federal or state Governmental Entity, or under the TVA Act,
will be necessary to establish or, except for such filings as will be made
pursuant to Section 4(n), to perfect, or give record notice of, the Lien in
favor of the Lease Indenture Trustee in the Indenture Estate to the extent such
Lien may be perfected by filings or recordings. When duly authorized, executed
and delivered by each of the parties thereto, and assuming the filings will be
made pursuant to Section 4(n) and that the Lease Indenture Trustee retains
possession of the original executed counterpart of the Head Lease and the
Network Lease, the Lease Indenture will create a valid and perfected Lien in
favor of the Lease Indenture Trustee in the Head Lease and the Network Lease.
When duly authorized, executed and delivered by each of the parties thereto, no
filing, recording, registration or notice with any Federal or state Governmental
Entity, or under the TVA Act, will be necessary to establish or to protect the
right, title and interest of the Owner Lessor or the Lease Indenture Trustee in
the Network or under the Head Lease or the Network Lease.
     (iv) None of the Permitted Closing Date Liens will, on and after the
Closing Date, materially interfere with the use, operation or possession of the
Network as contemplated by the Operative Documents.
     (v) Attachment A to the Head Lease and Exhibit A to the Network Lease are
true, accurate and complete and, with the utilization of the Escrowed Software
for purposes of determining the location of the Network, sufficiently identifies
the Network as distinguished from other assets owned or leased by TVA for the
purposes of the Head Lease and the Network Lease.
     (h) Regulation. The use by TVA of the proceeds of the Head Lease Rent will
not violate or result in a violation of Section 7 of the Exchange Act, or any
regulations issued pursuant thereto, including Regulations T, U and X of the
regulations of the Federal Reserve System.
     (i) Holding Company Act and Federal Power Act. TVA is not subject to the
Holding Company Act. None of the Owner Lessor, the Owner Participant, the Trust
Company, the Owner Trustee, the Lease Indenture Trustee, or the Pass Through
Trustee shall, solely by reason of the execution and delivery of this Agreement
and each of the other Operative Documents to which they are or will be party and
the consummation of the transactions contemplated hereby and thereby, be deemed
to be an “electric utility” or “public utility” as such terms are used in the

7



--------------------------------------------------------------------------------



 



Federal Power Act or an “electric utility company,” a “public utility company,”
a “holding company,” or a “subsidiary company” or an “affiliate” of an “electric
utility company,” a “public utility company,” or a “holding company,” as such
terms are used in the Holding Company Act; provided however, that unless an
exemption under the Holding Company Act is available, the exercise of any remedy
provided for in any Operative Document that results in operation or direct or
indirect ownership by the Owner Lessor, the Owner Participant, the Trust
Company, the Owner Trustee, the Lease Indenture Trustee or the Pass Through
Trustee or any Affiliate of any of them or any of their successors or assigns,
of the Network may result in regulation of the operator or any direct or
indirect owner of the Network and of its Affiliates under the Holding Company
Act; provided farther, that the exercise of any remedy provided for in any
applicable Operative Document that results in ownership or operation by the
Owner Lessor, the Owner Participant, the Trust Company, the Owner Trustee, the
Lease Indenture Trustee or the Pass Through Trustee or any of their respective
successors or assigns, of the Network may result in regulation of the owner or
operator of the Network becoming subject to regulation under the Federal Power
Act.
     (j) Investment Company Act. TVA is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
     (k) Securities Act. The offering and sale of the Certificates is exempt
from the registration requirements of Section 5 of the Securities Act. Neither
TVA nor, to its knowledge, anyone authorized by TVA, has directly or indirectly
offered or sold any interest in the Beneficial Interest, the Lessor Note, the
Certificates or any part thereof, or in any similar security or lease the
offering of which for purposes of the Securities Act would be deemed to be part
of the same offering as the offering of the Beneficial Interest, the Lessor
Note, or the Certificates or any part thereof, or solicited any offer to acquire
any of the same, in violation of the registration requirements of Section 5 of
the Securities Act.
     (l) Software License Consents. The grant of the rights by TVA to the Owner
Lessor in the Software Rights does not require the consent of any Person, other
than the Software License Consents.
     (m) Bankruptcy Code. TVA is not an entity that is capable of being a
“debtor” as defined in Section 101(13) or Section 109 of the Bankruptcy Code.
     (n) Applicable Law. TVA is in compliance with all Applicable Laws relating
to the operation, maintenance, use or ownership of the Network, except where
noncompliance will not have a Material Adverse Effect or involve any danger of
(i) foreclosure, sale, forfeiture or loss of, or imposition of a material Lien
on, the Network or the Undivided Interest or the impairment of the use,
operation or maintenance of the Network in any material respect, or (ii) any
criminal or material civil liability being incurred by the Owner Participant,
the Owner Lessor, the Owner Trustee, the Lease Indenture Trustee or the Pass
Through Trustee.
     (o) ERISA. Assuming the correctness of the representations of the other
parties hereto and the correctness of the deemed representations of the
Certificateholders set forth under the caption “ERISA Considerations” in the
Offering Circular, the Transaction will not constitute a non-exempt “prohibited
transaction” under ERISA.

8



--------------------------------------------------------------------------------



 



     (p) Disclosure; No Material Omission. The Offering Circular does not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made, not misleading: provided, however,
that no representation is given or made with regard to (i) any forecasts or
projections included therein or omitted therefrom, or (ii) the descriptions of
the Operative Documents or the tax consequences to beneficial owners of
Certificates.
     (q) No Default; No Event of Loss. No Event of Default, or event that with
the passage of time or giving of notice or both would constitute an Event of
Default, has occurred or will occur upon or as a consequence of the execution
and delivery of the Operative Documents. No Event of Loss of the type described
in clause (a) or (b) of the definition of Event of Loss has occurred or will
occur upon the execution and delivery of the Operative Documents.
     (r) Financial Statements. The audited financial statements of TVA as of
September 30, 2002, together with the footnotes thereto, included in the
Offering Circular were prepared in accordance with GAAP, and fairly present the
financial position of TVA as of such date and there has been no material adverse
change in the financial condition of TVA since such date, except as disclosed in
the Offering Circular.
     (s) Application of Net Power Proceeds. Payments of Basic Lease Rent under
the Network Lease will constitute “costs of operating, maintaining, and
administering” TVA’s “power properties” as used in the definition of “Net Power
Proceeds” in Article I of the Bond Resolution and Article I of the Subordinated
Resolution, and the Bond Resolution and the Subordinated Resolution each
provides that TVA’s “Gross Power Revenues” (as defined in the Bond Resolution
and the Subordinated Resolution) be applied to such “costs” before application
to interest or principal payments on the “Bonds” (as defined in the Bond
Resolution) or other “Evidences of Indebtedness” (as defined in each of the Bond
Resolution and the Subordinated Resolution) issued pursuant to the Bond
Resolution or the Subordinated Bonds issued pursuant to the Subordinated Bond
Resolution, respectively.
     (t) Bond Resolution. Bonds as defined in and issued under the Bond
Resolution and other Evidence of Indebtedness as defined in and issued under the
Bond Resolution or the Subordinated Resolution are not subject to acceleration.
The Bond Resolution and the Subordinated Resolution are in full force and
effect.
     (u) EIN. The EIN of TVA is 62–047–4417.
     (v) Qualification to do Business. The qualification of the Owner Lessor or
the Owner Participant to do business under the laws of the states in which the
Network is located, or any political subdivision thereof, is not and will not be
required solely as a consequence of the execution and delivery of this Agreement
or the other Operative Documents, the making of the Equity Investment or, prior
to expiration or termination of the Network Lease, the performance by the Owner
Lessor or the Owner Participant of its obligations under this Agreement or any
other Operative Document to which it is a party.

9



--------------------------------------------------------------------------------



 



     Section 3.2 Representations and Warranties of the Owner Lessor. The Owner
Lessor represents and warrants that as of the Effective Date:
     (a) Due Organization. The Owner Lessor is a duly organized and validly
existing “statutory trust” as such term is defined in 12 Del. C. §3801(a) under
the laws of the State of Delaware of which the Owner Participant is the
beneficial owner, and has the power and authority to enter into and perform its
obligations under this Agreement and each of the other Operative Documents to
which it is or will be a party.
     (b) Due Authorization; Enforceability; Etc.
     (i) (A) This Agreement and each of the other Operative Documents (other
than the Lessor Note) to which the Owner Lessor is or will be a party has been,
or when executed and delivered will be, duly authorized, executed and delivered
by the Owner Lessor, and (B) assuming the due authorization, execution and
delivery of this Agreement by each party hereto other than the Owner Lessor,
this Agreement constitutes and each of the other Operative Documents (other than
the Lessor Note) to which it is or will be a party constitute or will, upon such
execution and delivery, constitute the legal, valid and binding obligations of
the Owner Lessor, enforceable against the Owner Lessor in accordance with their
respective terms.
     (ii) Upon the execution of the Lessor Note by the Owner Lessor and
authentication thereof by the Lease Indenture Trustee in accordance with the
Lease Indenture and delivery of such Lessor Note against payment therefor, the
Lessor Note will constitute a legal, valid and binding obligation of the Owner
Lessor, enforceable against the Owner Lessor in accordance with its terms.
     (c) Non-Contravention. The execution and delivery by the Owner Lessor of
this Agreement and the other Operative Documents to which it is or will be a
party, the consummation by the Owner Lessor of the transactions contemplated
hereby and thereby, and the compliance by the Owner Lessor with the terms and
provisions hereof and thereof, do not and will not contravene any Applicable Law
of the United States of America or the State of Delaware, or the Trust Agreement
or the Owner Lessor’s other organizational documents or contravene the
provisions of, or constitute a default by the Owner Lessor under, any indenture,
mortgage or other material contract, agreement or instrument to which the Owner
Lessor is a party or by which the Owner Lessor or its property is bound, or
result in the creation of any Owner Lessor’s Lien upon the Lessor Estate;
subject to the correctness of the Lessee’s representation set forth in
Section 3.1(i) above and provided, that no representation is made with respect
to the right, power and authority of the Owner Lessor to operate the Network
following the termination of the Network Lease.
     (d) Governmental Actions. No authorization or approval or other action by,
and no notice to or filing or registration with, any Governmental Entity is
required for the due execution, delivery or performance by the Owner Lessor, as
the case may be, of the Trust Agreement, the Lease Indenture, the Lessor Note,
this Agreement or the other Operative Documents to which the Owner Lessor is or
will be a party, other than any such authorization or approval or other action
or notice or filing as has been duly obtained, taken or given; subject to the
correctness of the

10



--------------------------------------------------------------------------------



 



Lessee’s representations set forth in Section 3.1(i) above and provided, that no
representation is made with respect to the right, power and authority of the
Owner Lessor to operate the Network following the termination of the Network
Lease.
     (e) Litigation. There is no pending or, to the Actual Knowledge of the
Owner Lessor, threatened, action, suit, investigation or proceeding against the
Owner Lessor before any Governmental Entity that questions the validity of any
Operative Document.
     (f) Liens. The Owner Lessor’s right, title and interest in and to the
Lessor Estate is free of any Owner Lessor’s Liens.
     (g) Investment Company Act. The Owner Lessor is not an “investment company”
or an “affiliated person” of an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
     (h) EIN. The EIN of the Owner Lessor is 51–6538478.
     (i) Location. The location (as such term is used in Section 9-307 of the
UCC) of the Owner Lessor is Delaware and its organizational identification
number is 3705686.
     Section 3.3 Representations and Warranties of the Owner Trustee and the
Trust Company. The Trust Company (only with respect to representations and
warranties expressly relating to the Trust Company) and the Owner Trustee hereby
severally represent and warrant that, as of the Effective Date:
     (a) Due Incorporation; Etc. The Trust Company is a limited purpose trust
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has the corporate power and authority, as Owner
Trustee and/or in its individual capacity to the extent expressly provided
herein or in the Trust Agreement, to enter into and perform its obligations
under the Trust Agreement, this Agreement and each of the other Operative
Documents to which it is or will be a party.
     (b) Due Authorization; Enforceability; Etc.
     (i) The Trust Agreement has been duly authorized., executed and delivered
by the Trust Company, and assuming the due authorization execution and delivery
of the Trust Agreement by the Owner Participant, the Trust Agreement constitutes
the legal, valid and binding obligation of the Trust Company, enforceable
against it in its individual capacity or as Owner Trustee, as the case may be,
in accordance with its terms.
     (ii) This Agreement has been duty authorized, executed and delivered by the
Owner Trustee and, to the extent expressly provided herein, the Trust Company,
and assuming the due authorization, execution and delivery of this Agreement by
each party hereto other than the Owner Trustee and, to the extent expressly
provided herein, the Trust Company, this Agreement constitutes a legal, valid
and binding obligation of the Owner Trustee and, to the extent expressly
provided herein, the Trust Company, enforceable against the Owner Trustee and,
to the extent expressly provided herein, the Trust Company, as the case may be,
in accordance with its terms.

11



--------------------------------------------------------------------------------



 



     (c) Execution. (i) Each of the other Operative Documents to which the Trust
Company or the Owner Trustee is or will be a party has been or when executed and
delivered will be duly authorized, executed and delivered by the Trust Company
or the Owner Trustee and (ii) assuming the due authorization, execution and
delivery of each of the other Operative Documents by each party thereto other
than the Trust Company or the Owner Trustee, each of the other Operative
Documents to which the Owner Trustee or, to the extent expressly provided
therein, the Trust Company, is or will be a party constitutes, or when executed
and delivered will constitute, a legal valid and binding obligation of the Owner
Trustee and, to the extent expressly provided herein, the Trust Company, as the
case may be, enforceable against the Owner Trustee and, to the extent expressly
provided herein, the Trust Company, in accordance with its terms.
     (d) Non-Contravention. The execution and delivery by the Trust Company, in
its individual capacity or as Owner Trustee, as the case may be, of the Trust
Agreement, this Agreement and the other Operative Documents to which it is or
will be a party, the consummation by the Trust Company, in its individual
capacity or as Owner Trustee, as the case may be, of the transactions
contemplated hereby and thereby, and the compliance by the Trust Company, in its
individual capacity or as Owner Trustee, as the case may be, with the terms and
provisions hereof and thereof, do not and will not (i) contravene any Applicable
Law of the State of Delaware governing the Trust Company or any United States
Federal law governing the banking or trust powers of the Trust Company, or the
Trust Agreement, or its organizational documents or bylaws, or (ii) contravene
the provisions of, or constitute a default by the Trust Company under, or result
in the creation of any Owner Lessor’s Lien attributable to it upon the Lessor
Estate under, any indenture, mortgage or other material contract, agreement or
instrument to which the Trust Company is a party or by which the Trust Company
or its property is bound; subject to the correctness of the Lessee’s
representations set forth in Section 3.1(i) above and provided, that no
representation is made with respect to the right, power and authority of the
Trust Company or the Owner Trustee to operate the Network following the
termination of the Network Lease.
     (e) Governmental Actions. No authorization or approval or other action by,
and no notice to or filing or registration with, any Governmental Entity of the
State of Delaware or the United States of America governing the banking or trust
powers of the Trust Company is required for the due execution, delivery or
performance by the Trust Company or the Owner Trustee, as the case may be, of
the Trust Agreement, this Agreement or the other Operative Documents to which
the Trust Company or the Owner Trustee is a party, other than any such
authorization or approval or other action or notice or filing as has been duly
obtained, taken or given; subject to the correctness of the Lessee’s
representations set forth in Section 3.1(i) above and provided, that no
representation is made with respect to the right, power and authority of the
Trust Company or the Owner Trustee to operate the Network following the
termination of the Network Lease.
     (f) Litigation. There is no pending or, to the Actual Knowledge of the
Trust Company, threatened action, suit, investigation or proceeding against the
Trust Company either in its individual capacity or as Owner Trustee, as the case
may be, before any Governmental Entity that questions the validity of the
Operative Documents.

12



--------------------------------------------------------------------------------



 



     (g) Liens. The Lessor Estate is free of any Owner Lessor’s Liens
attributable to the Trust Company or the Owner Trustee.
     (h) EIN. The EIN of the Trust Company is 37-1426872.
     Section 3.4 Representations and Warranties of the Owner Participant. The
Owner Participant represents and warrants that, as of the Effective Date:
     (a) Due Organization. The Owner Participant is a North Carolina
corporation, duly created, validly existing and in good standing under the laws
of the State of North Carolina and has the requisite power and authority to
enter into and perform its obligations under this Agreement, the Trust
Agreement, and the Tax Indemnity Agreement.
     (b) Due Authorization;_Enforceability; Etc. This Agreement, the Trust
Agreement and the Tax Indemnity Agreement have been, or when executed and
delivered will be, duly authorized, executed and delivered by the Owner
Participant and, assuming the due authorization, execution and delivery by each
other party thereto, this Agreement, the Trust Agreement and the Tax Indemnity
Agreement constitute, or when executed and delivered will constitute, the legal,
valid and binding obligations of the Owner Participant, enforceable against the
Owner Participant in accordance with their respective terms.
     (c) Non-Contravention. The execution and delivery by the Owner Participant
of this Agreement, the Trust Agreement and the Tax Indemnity Agreement, the
consummation by the Owner Participant of the transactions contemplated hereby
and thereby, and the compliance by the Owner Participant with the terms and
provisions hereof and thereof, do not and will not contravene any Applicable Law
binding on the Owner Participant (subject to the correctness of the Lessee’s
representation set forth in Section 3.1(i) above and provided that no
representation or warranty is made as to any Applicable Law to the extent the
Owner Participant may be subject thereto as a result of the termination of the
Network Lease) or its organizational documents, or contravene the provisions of,
or constitute a default under, or result in the creation of any Owner
Participant’s Lien upon the Lessor Estate under, any indenture, mortgage or
other material contract, agreement or instrument to which the Owner Participant
is a party or by which the Owner Participant or its property is bound.
     (d) Governmental Action. No authorization or approval or other action by,
and no notice to or filing or registration with, any Governmental Entity is
required for the due execution, delivery or performance by the Owner Participant
of this Agreement, the Trust Agreement or the Tax Indemnity Agreement, other
than any authorization or approval or other action or notice or filing as has
been duly obtained, taken or given (subject to the correctness of the Lessee’s
representation in Section 3.1(i) above and provided that no representation or
warranty is made as to any Applicable Law to the extent the Owner Participant
may be subject thereto as a result of the termination of the Network Lease).
     (e) Litigation. There is no pending or, to the Actual Knowledge of the
Owner Participant, threatened action, suit, investigation or proceeding against
the Owner Participant before any Governmental Entity that questions the validity
of the Operative Documents.
     (f) Liens. The Lessor Estate is free of any Owner Participant’s Liens.

13



--------------------------------------------------------------------------------



 



     (g) ERISA. No part of the funds to be used by the Owner Participant to make
its investment pursuant to this Agreement, directly or indirectly, constitutes
or is deemed to constitute assets (within the meaning of ERISA and any
applicable rules, regulations and court decisions thereunder) of any Plan.
     (h) Acquisition for Investment. The Owner Participant is purchasing the
Beneficial Interest for its own account with no present intention of
distributing such Beneficial Interest or any part thereof in any manner that
would require registration under the Securities Act, but without prejudice,
however, to the right of the Owner Participant at all times to sell or otherwise
dispose of all or any part of such Beneficial Interest under an exemption from
registration available under such Act.
     (i) Securities Act. Neither the Owner Participant nor, to its knowledge,
anyone authorized by it has directly or indirectly offered or sold any interest
in the Beneficial Interest, the Lessor Note or the Certificates or any part
thereof, or in any similar security or lease, or in any security or lease the
offering of which for the purposes of the Securities Act would be deemed to be
part of the same offering as the offering of the Beneficial Interest, the Lessor
Note or the Certificates or any part thereof or solicited any offer to acquire
any of the same in violation of the registration requirements of Section 5 of
the Securities Act; it being understood for purposes of this Section 3.4(i) that
no representation is made herein with respect to Advisors to the Lessee or the
Initial Purchasers, and it being further understood that neither the Advisors to
the Lessee nor the Initial Purchasers have acted or are acting on behalf of the
Owner Participant in connection with the Beneficial Interest, the Lessor Note or
the Certificates.
     (j) Appropriated Funds Not Used. No Federal appropriated funds have been
paid or will be paid by or on behalf of the Owner Participant to any Person for
influencing or attempting to influence an officer or employee of any agency, a
Member of Congress, an officer or employee of Congress, or any employee of a
Member of Congress in connection with the entering into of this Agreement or any
other Operative Document. In connection therewith, the Owner Participant shall
execute the Certificate required by 18 C.F.R. Part 1315.
     (k) EIN. The BIN of the Owner Participant is 56-0811711.
     (l) Regulatory Event of Loss. The Owner Participant is not aware of any
fact or circumstance that would enable the Owner Participant now, or with the
passage of time, to declare a Regulatory Event of Loss.
SECTION 4. CLOSING CONDITIONS; CONDITIONS TO PURCHASE OF LESSOR NOTE
     The obligations of the Owner Participant, the Owner Lessor, the Owner
Trustee, the Lease Indenture Trustee, the Pass Through Trustee and TVA to
consummate the Transaction on the Closing Date shall be subject to satisfaction
or waiver of the following conditions (except that the obligations of any Person
shall not be subject to such Person’s own performance or compliance):
     (a) Operative Documents. On or before the Closing Date, each of the
Operative Documents to be delivered at the Closing shall have been duly
authorized by the parties thereto, and each of the Operative Documents to be
delivered at the Closing shall have been duly

14



--------------------------------------------------------------------------------



 



executed and delivered by the parties thereto substantially in the forms
attached as an Exhibit hereto, shall each be in full force and effect, and
executed counterparts of each shall have been delivered to each of the parties
hereto (other than the Tax Indemnity Agreement, which shall only be delivered to
the parties thereto and their counsel).
     (b) Equity Investment. The Owner Participant shall have made the Equity
Investment in the Owner Lessor at the place and in the manner contemplated by
Section 2 and the Other Owner Participants shall have made their respective
“Equity Investment” in the Other Owner Lessors as provided in the Other
Participation Agreements.
     (c) Certificates and Lessor Note. Each of the conditions precedent
contained in the Underwriting Agreement shall have been satisfied or waived by
the Initial Purchasers.
     (d) Corporate Documents. Each of the Transaction Parties shall have
received certified copies of the organizational documents of each of the other
parties hereto (except for the Trust Company who shall not be required to
provide such documents) and resolutions of the board of directors or other
authorizing body of each such other party duly authorizing the transaction and
such documents and such evidence as each party may reasonably request in order
to establish the authority of each such other party to consummate the
Transaction, the taking of all necessary proceedings in connection therewith and
compliance with the conditions herein or therein set forth and the incumbency of
all officers signing any of the Operative Documents. Each of the foregoing
documents shall be reasonably satisfactory to the recipient.
     (e) Events of Loss, Defaults, Events of Default. No Event of Loss, Lease
Event of Default, or Lease Indenture Event of Default or event that with the
passage of time or giving of notice or both would constitute an Event of Loss, a
Lease Event of Default, or Lease Indenture Event of Default shall have occurred
and be continuing.
     (f) No Threatened Proceedings. No action, suit, investigation or proceeding
shall have been instituted nor shall governmental action be threatened before
any Governmental Entity, nor shall any order, judgment or decree have been
issued or proposed to be issued by any Governmental Entity at the time of the
Closing Date, to set aside, restrain, enjoin or prevent the consummation of the
Operative Documents or any of the transactions contemplated by any of the
Operative Documents.
     (g) Consents. All permits, licenses, approvals and consents necessary to
consummate the Transaction, including the Software License Consents, shall have
been duly obtained and shall be in full force and effect, satisfactory to each
of the Transaction Parties in form and substance, and each such party shall have
received a copy of such approval or consent, including the Software License
Consents.
     (h) Governmental Actions. All actions, if any, required to have been taken
by any Governmental Entity on or prior to the Closing Date in connection with
the Transaction on the Closing Date shall have been taken and all orders,
permits, waivers, exemptions, authorizations, determinations and approvals of
and registrations with such Governmental Entities required to be in effect on
the Closing Date in connection with the transactions contemplated by the
Operative Documents on the Closing Date shall have been issued and shall be
final and non-appealable;

15



--------------------------------------------------------------------------------



 



and all such orders, permits, waivers, exemptions, authorizations,
determinations and approvals shall be in full force and effect on the Closing
Date; and each of the Transaction Parties shall have received a copy of any such
order, permit, waiver, exemption, authorization, determinations or approval.
     (i) QTE Report. The Owner Participant shall have received the QTE Report,
addressed to the Owner Participant, in form and substance satisfactory to the
Owner Participant, and addressing (i) the status of the Network and its
Components as “qualified technological equipment” within the meaning of
Section 168(f)(i)(2) of the Code, (ii) the integrated status of the Network,
(iii) the status and availability of the software for the efficient operation of
the Network, and (iv) the percentage of the Network Cost attributable to
“computer software” within the meaning of Section 167(f)(I)(B) of the Code.
     (j) Appraisal. The Owner Participant shall have received the Closing
Appraisal prepared by the Appraiser addressed and delivered only to the Owner
Participant in form and substance satisfactory to the Owner Participant. TVA and
the Initial Purchasers shall have received a letter from the Appraiser with
regard to the fair market value and useful life of the Network.
     (k) Opinion with Respect to Certain Tax Aspects. The Owner Participant
shall have received the opinion, dated the Closing Date, of Hunton & Williams
LLP addressed and delivered only to the Owner Participant as to certain tax
matters in form and substance satisfactory to the Owner Participant.
     (l) Opinions of Counsel. Each of the relevant Transaction Parties shall
have received an opinion or opinions, dated the Closing Date, in form and
substance satisfactory to each such Transaction Party, of (a) Orrick, Herrington
& Sutcliffe LLP, special counsel to TVA, (b) Maureen H. Dunn, Esq., Executive
Vice President and General Counsel of TVA, (c) Hunton & Williams LLP, counsel to
the Owner Participant, and Parrish McCormack, Vice President and Assistant
General Counsel to Wachovia Corporation, (d) Richards, Layton & Finger, P.A.,
counsel to the Owner Lessor, the Trust Company, and the Owner Trustee
(e) Morris, James, Hitchens & Williams LLP, counsel to the Lease Indenture
Trustee and the Pass Through Trustee, in each case addressed to such Person, (f)
Wyatt, Tarrant & Combs, LLP, local Kentucky counsel to TVA, (g) Butler, Snow,
O’Mara, Stevens & Cannada, PLLC, local Mississippi counsel to TVA, and
(h) Waller, Lansden, Dortch & Davis, local Tennessee counsel to TVA. Each such
Person expressly consents to the rendering by its counsel of the opinion
referred to in this Section 4(l) and acknowledges that such opinion shall be
deemed to be rendered at the request and upon the instructions of such Person,
each of whom has consulted with and has been advised by its counsel as to the
consequences of such request, instructions and consent. Furthermore, each such
counsel shall, to the extent requested, (i) include as addressees the Rating
Agencies and the Initial Purchasers or (ii) permit the Rating Agencies and the
Initial Purchasers to rely on its opinion as if such opinion were addressed to
such parties.
     (m) Nonconsolidation Opinion. The Lessee, the Initial Purchasers and the
Rating Agencies shall have received the opinion, dated the Closing Date, of
Hunton & Williams LLP in form and substance satisfactory to the Lessee to the
effect that if the Owner Participant were to become a debtor in a case under the
Bankruptcy Code, and if the matter were properly briefed

16



--------------------------------------------------------------------------------



 



and presented to a Federal court exercising bankruptcy jurisdiction, the court,
exercising reasonable judgment after full consideration of all relevant factors,
would not order, over the objection of the creditors of the Owner Lessor, the
substantive consolidation of the assets and liabilities of the Owner Lessor with
those of the Owner Participant.
     (n) Filings. The financing statement under the Uniform Commercial Code of
the State of Delaware listed on Schedule 1 hereto shall have been duly made (or
presented for filing with the applicable office with payment of all fees in
connection therewith), and all filing, recordation, transfer and other fees
payable in connection therewith shall have been paid.
     (o) Actions of Governmental Entity. No action or proceeding shall be
pending nor shall any action be threatened before any court or Governmental
Entity, nor shall any order, judgment or decree have been issued by any court or
Governmental Entity at the time of the Closing Date, to set aside, restrain,
enjoin or prevent the completion and consummation of the Operative Documents or
any of the transactions contemplated by any of the Operative Documents.
     (p) Taxes. All Taxes, if any, due and payable on or before the Closing Date
in connection with the execution, delivery, recording and filing of this
Agreement or any other Operative Document, or any document or instrument
contemplated thereby shall have been duly paid in full.
     (q) Opinion of Counsel. The Owner Participant shall have received the
opinion, dated the Closing Date, of Orrick, Herrington & Sutcliffe LLP in form
and substance satisfactory to the Owner Participant to the effect that payments
of Basic Lease Rent constitute an “operating expense” payable with a priority
higher than that of the bonds or other “Evidences of Indebtedness” (as defined
in the Bond Resolution) issued under the Bond Resolution.
     (r) Change in Tax Law. The Owner Participant shall not have delivered
notice to TVA that any actual or proposed change in Tax law shall have occurred
on or prior to the Closing Date (including regulations, announcements and
notices) which the Owner Participant reasonably determines could adversely
affect it after taking into account any required adjustment of Basic Lease Rent
and Termination Values in accordance with Section 12 hereof.
     (s) Residual Value Insurance. The Owner Participant shall have received an
opinion from the RVI Advisor addressed to the Owner Participant in form and
substance satisfactory to the Owner Participant.
     (t) Escrow Arrangements. The Escrowed Software shall have been delivered to
the Owner Trustee pursuant to Section 6.9 hereof.
     (u) No Material Adverse Change. Since September 30, 2002, there shall have
been no material adverse change in the financial condition of TVA, except as
disclosed in the Offering Circular as of the Closing Date.
     (v) Sales Tax Certificates. TVA shall have received a sale-for-resale
certificate from the Owner Lessor applicable for the States of Georgia (on Form
ST-5), Kentucky (on Form 51A105) and Tennessee (on Form RV-F1301301) and a
statement attesting to the fact that

17



--------------------------------------------------------------------------------



 



it has filed an application for a Mississippi sales tax permit and will provide
a copy of such permit to TVA immediately upon receipt (or, alternatively, a copy
of such permit if available on the Closing Date); and TVA shall have provided
the Owner Lessor with a governmental sale exemption certification for the States
of Georgia (on Form ST-5) and Tennessee (on Form RV-F1301301) and a copy of a
1983 letter received by TVA from the State of Kentucky indicating that TVA can
make purchases without the payment of Kentucky sales tax.
SECTION 5. COVENANTS OF TVA
     Section 5.1 Delivery of Financial Statements; No Default Certificate;
Information Concerning the Network.
     (a) TVA shall deliver to the Owner Participant, the Owner Lessor, the Owner
Trustee and, so long as the Lien of the Lease Indenture has not been terminated
or discharged, the Lease Indenture Trustee and the Pass Through Trustee as soon
as reasonably practicable after the end of each fiscal year but in no event
later than 120 days after the end of such year, (i) its audited yearly financial
statements all prepared in accordance with GAAP together with the report of
PricewaterhouseCoopers LLP or another firm of independent public accountants of
nationally recognized standing, and (ii) an annual Officer’s Certificate stating
that (1) the signer has made, or caused to be made under its supervision, a
review of this Agreement and the other Operative Documents to which it is a
party, and (2) such review has not disclosed the existence during such fiscal
year (and the signer does not have Actual Knowledge of the existence as of the
date of such certificate) of any condition or event constituting a Significant
Lease Default or a Lease Event of Default or an Event of Loss or, if any such
condition or event existed or exists, specifying the nature thereof, the period
of existence thereof and what action TVA has taken or proposes to take with
respect thereto and, concurrently with such delivery, shall deliver to the Owner
Trustee the annual update of the Escrowed Software required pursuant to
Section 6.9(b).
     (b) TVA shall deliver to the Owner Participant, the Owner Lessor, the Owner
Trustee, and so long as the Lien of the Lease Indenture shall not have been
terminated or discharged, the Lease Indenture Trustee and the Pass Through
Trustee, as soon as reasonably practicable after the end of each of the first
three fiscal quarters but in no event later than 60 days after the end of each
such quarter, its quarterly financial statements prepared in accordance with
GAAP (subject to normal year-end adjustments).
     (c) TVA shall furnish, or shall cause to be furnished to, the Owner
Trustee, the Owner Lessor, the Owner Participant and, so long as the Lien of the
Lease Indenture has not been terminated or discharged, the Lease Indenture
Trustee and the Pass Through Trustee, and their respective authorized
representatives from time to time records relating to the operation and
maintenance of the Network (but which shall not include any records or data
collected or disseminated by the Network relating to the operation and
performance of the Transmission Plant and the associated billing arrangements)
and such other material financial and nonconfidential information relating to
TVA as any such person may reasonably request; provided that, except as provided
in this Section 5.1, TVA reserves the right not to provide any information that
is not otherwise publicly available to any transferee Owner Participant (or its
Owner Lessor and Owner Trustee) if it reasonably believes in its good faith
judgment that such transferee Owner Participant is a Competitor or is an
Affiliate of a Competitor of TVA or its

18



--------------------------------------------------------------------------------



 



Affiliates in the competitive power market, unless, before receiving any such
information, such transferee Owner Participant shall have put in place (to the
reasonable satisfaction of TVA) appropriate confidentiality arrangements.
     Section 5.2 Residual Value Insurance. No later than 12 months after the
Early Purchase Date, the Lessee shall arrange and maintain insurance for the
benefit of the Owner Lessor and the Owner Participant (the “Residual Value
Insurance”) in an amount equal to the Residual Value Insurance Amount. The
Residual Value Insurance shall be payable in an amount equal to the excess, if
any, of the Residual Value Insurance Amount over the fair market sales value of
the Owner Lessor’s Interest, provided that if the Lessee exercises the Purchase
Option, such fair market sales value shall be determined so as to be consistent
with Fair Market Sales Value (subject to compliance with any requirements of
such Residual Value Insurance) (and provided further that, if the Lessee does
not elect the Purchase Option and the Owner Lessor intends to sell the Owner
Lessor’s Interest to a third party on or about the Expiration Date, such fair
market sales value shall mean the amount of net sale proceeds received or to be
received by the Owner Lessor upon a sale to a third party purchaser of the Owner
Lessor’s Interest), The terms and conditions of any Residual Value Insurance
will be reasonably acceptable to Owner Lessor, including the manner in which
fair market sales value is determined. The insurance company or financial
institution providing the Residual Value Insurance (i) may not be the Owner
Lessor, the Lessee or any Affiliate or Tax Affiliate of any of the foregoing,
(ii) must be reasonably acceptable to Owner Participant and (iii) must satisfy
the Residual Value Insurance Standard. If, at any time after the Lessee has
provided Residual Value Insurance, the long-term unsecured senior debt
obligations or claims paying ability of the insurance company or financial
institution providing the Residual Value Insurance shall cease to be rated as
set forth in clause (i) of the definition of Residual Value Insurance Standard,
the Lessee shall, within sixty (60) days after the earlier of (x) a Responsible
Officer of Lessee acquiring Actual Knowledge of the occurrence of such event and
(y) delivery of a notice from the Owner Lessor or the Owner Participant to the
Lessee that such event has occurred, replace such Residual Value Insurance with
new Residual Value Insurance pursuant to which the insurance company or
financial institution providing the same shall meet the Residual Value Insurance
Standard. All expenses of obtaining such Residual Value Insurance, including the
cost of replacing such Residual Value Insurance, shall be borne by the Lessee.
In connection with the Lessee’s arrangement and maintenance of the Residual
Value Insurance and subject to satisfaction of the requirements set forth in
this Section 5.2, the Owner Lessor and the Owner Participant agree, at the
request and expense of the Lessee, to cooperate with the Lessee in entering into
such modifications or amendments to the Operative Documents as may be reasonably
necessary to facilitate the Lessee’s ability to obtain such Residual Value
Insurance with the Lessee as an additional named insured in the event that the
Lessee elects to purchase the Owner Lessor’s Interest under the Purchase Option;
provided, however, that neither the Owner Lessor nor the Owner Participant shall
be required to take any action in connection herewith that would result in any
adverse consequences to that party for which that party is not indemnified by
the Lessee in a manner reasonably satisfactory to such party (which may include
the provision of collateral to secure such indemnity).
     Section 5.3 Further Assurances. TVA, at its own cost, expense and
liability, will cause to be promptly and duly taken, executed, acknowledged and
delivered all such further acts, documents and assurances as may be necessary in
order to carry out the intent and purposes of

19



--------------------------------------------------------------------------------



 



this Participation Agreement and the other Operative Documents to which it is a
party, and the transactions contemplated hereby and thereby, including, without
limitation, such further or revised Software License Consents with respect to
the Software Rights, in such case as required by any Transaction Party. TVA, at
its own cost, expense and liability, will cause such financing statements or
other similar documents (and continuation statements with respect thereto) as
may be necessary and such other documents as the Owner Participant, the Owner
Lessor, the Owner Trustee and, so long as the Lien of the Lease Indenture shall
not have been terminated or discharged, the Lease Indenture Trustee and the Pass
Through Trustee, shall reasonably request to be filed at such places and times
in such manner, and will take all such other actions or cause such actions to be
taken, as may be necessary or reasonably requested in order to establish,
preserve, protect and perfect the Owner Lessor’s Interest, or any portion of any
thereof or any interest therein and the first priority Lien intended to be
created by the Lease Indenture in the Indenture Estate.
SECTION 6. COVENANTS OF THE TRUST COMPANY, THE OWNER TRUSTEE AND THE OWNER
LESSOR
     Section 6.1 Compliance with the Trust Agreement. The Owner Lessor, the
Trust Company and the Owner Trustee each hereby severally covenants and agrees
that it will:
     (a) comply with all of the terms of the Trust Agreement applicable to it;
and
     (b) not amend, supplement or otherwise modify Sections 3.5, 6.2, 6.3, 9.1,
10, or 11.16 of the Trust Agreement without the prior written consent of (i) so
long as no Lease Event of Default has occurred and is continuing, TVA, and
(ii) so long as the Lien of the Lease Indenture has not been terminated or
discharged, the Lease Indenture Trustee.
     Section 6.2 Owner Lessor’s Liens. The Trust Company, the Owner Trustee and
the Owner Lessor each covenants that it will not directly or indirectly create,
incur, assume or suffer to exist any Owner Lessor’s Lien attributable to it and
will promptly notify TVA, the Owner Participant and the Lease Indenture Trustee
of the imposition of any such Lien of which it has Actual Knowledge and shall
promptly, at its own expense, take such action as may be necessary to duly
discharge such Owner Lessor’s Lien attributable to it; provided, however, that
the Trust Company, the Owner Trustee and the Owner Lessor, as the case may be,
shall not be in breach of the covenant so long as it shall be diligently
contesting the imposition of such Lien and such contest shall not present any
material risk of the sale, foreclosure or loss of, or loss of priority of the
lien on, the Lessor Estate or any part thereof or the rights of the Lessee, or,
so long as the Lien of the Lease Indenture has not been terminated or
discharged, the Lease Indenture Trustee, under the Operative Documents.
     Section 6.3 Amendments to Operative Documents. The Owner Trustee, the Trust
Company and the Owner Lessor each covenants that it will not, unless such action
is expressly contemplated by the Operative Documents, (a) through its own action
terminate any Operative Document to which it is a party, (b) amend, supplement,
waive or modify (or consent to any such amendment, supplement, waiver or
modification) such Operative Documents in any manner or (c) except as provided
in Section 11 hereof or Section 2.10 of the Lease Indenture, take any action to
prepay or refund the Lessor Note or amend any of the payment terms of the Lessor

20



--------------------------------------------------------------------------------



 



Note without, in each case, the prior written consent of (i) so long as no Lease
Event of Default shall have occurred and be continuing, TVA, and (ii) in the
case of clause (a) or (b) only, so long as the Lien of the Lease Indenture has
not been terminated or discharged, the Lease Indenture Trustee.
     Section 6.4 Transfer of the Owner Lessor’s Interest. Other than as
contemplated by the Operative Documents, each of the Owner Lessor and the Owner
Trustee covenants that it will not assign, pledge, sell, lease, convey or
otherwise transfer any of its then existing right, title or interest in and to
the Owner Lessor’s Interest, the Lessor Estate or the other Operative Documents.
Nothing in this Section 6 shall limit the ability of the Owner Trustee or the
Owner Participant to appoint a successor Owner Trustee pursuant to Section 9.1
and 9.6 of the Trust Agreement.
     Section 6.5 Owner Lessor; Lessor Estate. The Owner Lessor covenants that it
will not voluntarily take any action to subject the Owner Lessor or the Lessor
Estate to the provisions of any applicable bankruptcy or insolvency law (as now
or hereafter in effect) unless such action is approved in accordance with
Section 3.5 of the Trust Agreement; the Owner Trustee covenants that it will not
take any action which to its knowledge would cause an involuntary filing which
would subject the Owner Lessor or the Lessor Estate to the provisions of any
applicable bankruptcy or insolvency law (as now or hereafter in effect).
     Section 6.6 Limitation on Indebtedness and Actions. Each of the Owner
Trustee and the Owner Lessor covenants that it will not incur any indebtedness
nor eater into any business or activity except as required or expressly
permitted or contemplated by any Operative Document.
     Section 6.7 Change of Location. The Owner Lessor shall use all reasonable
efforts to give the Owner Participant, the Lease Indenture Trustee and TVA
30 days’ prior written notice of any change of its location for the purposes of
Section 9-307 of the UCC from the State of Delaware and of any change in its
name, but in any event the Owner Lessor shall give such notice within 30 days
after such change of location or name change.
     Section 6.8 Exercise of Right to Redeem Lessor Note. The Owner Lessor will
not exercise its right to redeem the Lessor Note pursuant to Section 2.10(b)(v)
of the Lease Indenture unless (i) it has received the prior written consent of
TVA, and (ii) the corresponding right is simultaneously exercised pursuant to
Section 2.10(b)(v) of the Other Lease Indentures.
     Section 6.9 Escrowed Software. (a) On the Closing Date, TVA shall cause to
be delivered to the Owner Trustee a computer spread sheet (the “Escrowed
Software”) to be used in identifying the location of Components of the Network
other than the Software Rights. The Escrowed Software shall include all
necessary applications software and support information (such as definitions of
location codes) to allow the information defining the location of all of the
equipment items contained in the Network to be correctly accessed, viewed and
interpreted. Not more than 45 days after any Modification to the Network whereby
the cost thereof is in excess of $20,000,060, the Escrowed Software shall be
updated by the Lessee to be true and complete as of the completion date of any
such Modification. The Owner Trustee (i) shall hold such Escrowed Software,
(ii) shall not make the Escrowed Software available to any Person, including the
Owner Participant, except (y) as set forth in Section 6.9(d) below, or (z) upon
the occurrence

21



--------------------------------------------------------------------------------



 



and during the continuance of a Lease Event of Default and notification thereof
to the Owner Trustee by the Owner Participant, the Lessee or the Lease Indenture
Trustee, and (iii) upon the occurrence and during the continuance of a Lease
Event of Default and notification thereof to the Owner Trustee by the Owner
Participant, the Lessee or the Lease Indenture Trustee, shall provide,
immediately upon request, such Escrowed Software to the Owner Participant and
the Lease Indenture Trustee.
     (b) Upon the delivery of the items set forth in Section 5.1(a) above, the
Lessee shall deliver updated Escrowed Software, which updated Escrowed Software
shall be true and accurate as of the date most reasonably practical prior to
such annual update, and deliver such updated Escrowed Software to the Owner
Trustee in replacement for the then Escrowed Software (the “Replaced Software”).
The Owner Trustee shall not destroy any such Replaced Software, but rather,
shall retain from year to year all such Replaced Software until the termination
of the Trust Agreement.
     (c) If the Network Lease terminates and TVA has not elected to acquire the
Owner Lessor’s Interest or the Owner Participant’s Beneficial Interest, TVA
shall update the Escrowed Software to be true and accurate as of the date most
reasonably practical prior to such update and shall deliver such updated
Escrowed Software to the Owner Participant and the Owner Lessor concurrently
with such termination.
     (d) If, in connection with the audit of any tax filing made by the Owner
Participant in any state in which any Component of the Network (other than the
Software Rights) is or was located during the period of time covered by such tax
filing, the Owner Participant is required to provide to any such state
Governmental Entity information as to the percentage of the Network which is or
was located in such state, TVA shall (y) upon receipt of appropriate written
agreements of confidentiality from the Owner Participant and any of its advisors
or legal representatives, either (i) direct the Owner Trustee to provide the
Escrowed Software to the Owner Participant or such advisors or legal
representatives, or (ii) if the Escrowed Software then in the possession of the
Owner Trustee does not provide information with respect to such Components of
the Network for the time period covered by such audit, direct the Owner Trustee
to deliver the Replaced Software relating to the time period covered by such
audit to the Owner Participant or such advisors or legal representatives, and
(z) assist the Owner Participant or such advisors or legal representatives in
calculating such percentage.
SECTION 7. COVENANTS OF THE OWNER PARTICIPANT
     Section 7.1 Restrictions on Transfer of Beneficial Interest.
     (a) The Owner Participant covenants and agrees that it shall not during the
Network Lease Term assign, convey or transfer any of its right, title or
interest in the Beneficial Interest without the prior written consent of TVA
and, so long as the Lien of the Lease Indenture has not been terminated or
discharged, without the prior written consent of the Lease Indenture Trustee
(such consent not to be unreasonably withheld); provided, however, that the
Owner Participant may assign, convey or transfer its interest in the Beneficial
Interest in whole without such consent to a Person (the “Transferee”) which
shall assume the duties and obligations of the Owner Participant under the
Operative Documents pursuant to an Assignment and Assumption

22



--------------------------------------------------------------------------------



 



Agreement substantially in the form of Exhibit D hereto, if each of the
following conditions shall have been satisfied:
     (i) TVA and the Owner Trustee, and, so long as the Lease Debt is
outstanding, the Lease Indenture Trustee and the Pass Through Trustee, shall
have received an opinion of counsel, which opinion and counsel are reasonably
satisfactory to TVA, and, so long as the Lease Debt is outstanding, the Lease
Indenture Trustee and the Pass Through Trustee, to the effect that any
regulatory approvals and notifications required in connection with such transfer
or necessary to assume the Owner Participant’s obligations under the Operative
Documents prior to the end of the Network Lease Term shall have been obtained;
     (ii) the Transferee shall be a “United States person” within the meaning of
Section 7701(a)(30) of the Code;
     (iii) the Transferee shall be either (A) an Affiliate of the Owner
Participant which does not otherwise qualify under clause (B) below, provided
that all of the payment and performance obligations of the Transferee with
respect to the interest being transferred under the Operative Documents shall be
guaranteed by the Owner Participant or any guarantor of the Owner Participant’s
obligations under the Operative Documents pursuant to a guaranty substantially
in the form of Exhibit E hereto, or (B) a Person that has, or the payment and
performance obligations of which with respect to the interest being transferred
under the Operative Documents are guaranteed (pursuant to a guaranty
substantially in the form of Exhibit E hereto) by a Person (the “OP Guarantor”)
that has, a tangible net worth of at least $100 million calculated in accordance
with GAAP;
     (iv) unless waived by TVA or such transfer is to any of the Other Owner
Participants, neither the Transferee nor the OP Guarantor is a Competitor of, or
an adverse party in material litigation with, TVA;
     (v) the Rating Agencies shall have received an opinion of counsel with
respect to the Transferee substantially to the effect of the nonconsolidation
opinion delivered to the Rating Agencies on the Closing Date pursuant to
Section 4(m), or if as a consequence of a change in bankruptcy law such opinion
cannot be given:
     (x) a legal opinion to the effect that the risk of bankruptcy consolidation
of the Transferee, or its direct or indirect parent, with the Owner Lessor,
immediately after giving effect to the transfer of such beneficial interest, is
not materially different from the risk of bankruptcy consolidation of the Owner
Participant with the Owner Lessor immediately prior to giving effect to such
transfer; and
     (y) an Officer’s Certificate of a Transferee that is a special purpose
bankruptcy remote entity certifying that the organizational documents of such
Transferee contain, and will continue to contain after the transfer the
following provisions: separateness, independent managers, no bankruptcy
petition, no dissolution and amendment of such organizational document(s); and

23



--------------------------------------------------------------------------------



 



     (vi) the Transferee shall agree to assume all the duties and obligations of
the Owner Participant pursuant to the Assignment and Assumption Agreement.
     (b) For purposes of the preceding clause (a), a “Competitor” of TVA shall
be an entity that is or has an Affiliate thereof that is (x) significantly
involved as a generator, seller or trader of capacity or energy in the electric
markets in which TVA sells power and energy at wholesale or retail or (y) on the
List of Competitors, which may, from time to time, but no more often than once
per year, be modified by TVA, and shall contain a list of entities that TVA
reasonably believes in its good faith judgment are Competitors of TVA; provided
that such List of Competitors shall not contain more than 8 entities at any one
time. The term “Competitor” shall not include an entity that is primarily a
financial institution, such as a bank, an investment bank, a securities broker,
or an insurance company, that also sells power and energy; provided, however,
that the power and energy sold by the financial institution has not been
generated or transmitted by the financial institution or by a subsidiary or
affiliate of the financial institution.
     (c) Notwithstanding the foregoing, (x) the restrictions set forth in
clauses (i), (iv) and (v) of Section 7.1(a) and the tangible net worth
requirement in clause (iii)(B) of Section 7.1(a) shall not inure to the benefit
of TVA if such transfer is made during the continuance of a Lease Event of
Default and (y) the Owner Participant may transfer all of its interest in the
Beneficial Interest to an Affiliate if (l) the Owner Participant or the OP
Guarantor guarantees all obligations of such Affiliate under the Operative
Documents and the conditions set forth in paragraphs (a)(i), (a)(ii), (a)(v),
(a)(vi) and (f) of this Section 7.1 shall have been met by such Affiliate, or
(2) the conditions set forth in paragraphs (a)(i), (a)(ii), (a)(iii), (a)(v),
(a)(vi) and (f) of this Section 7.1 shall have been met by such Affiliate or the
OP Guarantor.
     (d) Except as otherwise provided in Section 9.2 hereof, TVA shall not be
responsible for any Taxes arising out of or caused by any transfer pursuant to
this Section 7.1 and the Pricing Assumptions shall not be changed as a result of
any such transfer.
     (e) So long as the Owner Participant has fulfilled its obligations pursuant
to Section 14 hereof and TVA has elected not to exercise its rights under
Section 14 herein, then the Owner Participant shall have the right to give the
Owner Lessor, the Owner Trustee, the Lease Indenture Trustee and TVA 20 days’
prior written notice of such transfer, 10 days’ in the case of a transfer to any
Other Owner Participant, or 5 days’ in the case of a transfer to an Affiliate of
the Owner Participant. Such written notice shall be in the form of a certificate
and stating the name and address of any proposed Transferee and that the
proposed transfer satisfies the requirements of this Section 7.1. If requested
by the Owner Participant or the Lease Indenture Trustee, TVA will acknowledge
qualifying transfers.
     (f) All reasonable fees, expenses and charges of the Lease Indenture
Trustee, Pass Through. Trustee and TVA (including reasonable attorneys’ fees and
expenses in connection with any such transfer or proposed transfer), including
any of the foregoing relating to any amendments to the Operative Documents
required in connection therewith, shall be paid by the Owner Participant,
without any right of indemnification from TVA or any other Person; provided,
however, that the Owner Participant shall have no obligation to pay fees,
expenses or charges of TVA as a result of any transfer while a Lease Event of
Default is continuing, in which

24



--------------------------------------------------------------------------------



 



case TVA shall be obligated to pay such costs and the reasonable fees, expenses
and charges of the Lease Indenture Trustee and the Pass Through Trustee in
connection with such transfer.
     (g) Upon any such transfer in compliance with this Section 7.1, (i) such
Transferee shall (x) be deemed the “Owner Participant” for all purposes, and
(y) enjoy the rights and privileges and perform the obligations of the Owner
Participant hereunder and under the Assignment and Assumption Agreement, the
Guaranty, if any, and each other Operative Document to which such Owner
Participant is a party, and each reference in this Agreement, the Assignment and
Assumption Agreement, the Guaranty and each other Operative Document to the
“Owner Participant” shall thereafter be deemed to include such Transferee for
all purposes and (ii) the transferor Owner Participant and the OP Guarantor, if
any, of such transferor Owner Participant’s obligations shall, except as
otherwise set forth in Section 7.1(a)(iii)(A) or Section 7.1(c)(y)(l), be
released from all obligations hereunder and under each other Operative Document
to which such transferor or OP Guarantor is a party or by which such transferor
Owner Participant or OP Guarantor is bound to the extent such obligations are
expressly assumed by a Transferee; provided, however, that in no event shall any
such transfer waive or release the Transferor or its OP Guarantor from any
liability existing immediately prior to or occurring simultaneously with such
transfer.
     Section 7.2 Owner Participant’s Liens. The Owner Participant covenants that
it will not directly or indirectly create, incur, assume or suffer to exist any
Owner Participant’s Lien and the Owner Participant shall promptly notify TVA and
the Lease Indenture Trustee of the imposition of any such Lien of which the
Owner Participant has Actual Knowledge and shall promptly, at its own expense,
take such action as may be necessary to duly discharge such Owner Participant’s
Lien; provided, however, that the Owner Participant shall not be in breach of
this covenant so long as it shall be diligently contesting the imposition of
such Lien and such contest shall not present any material risk of the sale,
foreclosure or loss of the Lessor Estate or any part thereof or the rights of
the Lessee or, so long as the Lien of the Lease Indenture has not been
terminated or discharged, the Lease Indenture Trustee, under the Operative
Documents.
     Section 7.3 Amendments or Revocation of Trust Agreement. The Owner
Participant covenants that it will not (i) amend, supplement or otherwise modify
Sections 3.5, 6.2, 6.3, 9.1, 10 or 11.16 of the Trust Agreement without the
prior written consent of (x) so long as no Significant Lease Default or Lease
Event of Default has occurred and is continuing, TVA, and (y) so long as the
Lien of the Lease Indenture has not been terminated or discharged, the Lease
Indenture Trustee, or (ii) waive compliance with or terminate the Trust
Agreement without the prior written consent of (x) so long as no Significant
Lease Default or Lease Event of Default has occurred and is continuing, TVA, and
(y) so long as the Lien of the Lease Indenture has not been terminated or
discharged, the Lease Indenture Trustee. The Owner Participant will give TVA
and, so long as the Lien of the Lease Indenture has not been terminated or
discharged, the Lease Indenture Trustee, at least 15 days’ prior notice of any
proposed amendment or supplement to the Trust Agreement (other than an amendment
solely effecting a transfer of the Beneficial Interest pursuant to Section 7.1
hereof) and deliver true, complete and fully executed copies to TVA of any
amendment or supplement to the Trust Agreement. No amendment or supplement to
the Trust Agreement that could materially adversely affect the interests of the
Lease Indenture Trustee shall become effective without the written consent of
the Lease Indenture Trustee.

25



--------------------------------------------------------------------------------



 



     Section 7.4 Bankruptcy Filings. The Owner Participant agrees that it will
not file a petition, or join in the filing of a petition, seeking
reorganization, arrangement, adjustment or composition of, or in respect of, the
Owner Lessor under the Bankruptcy Code, or any other applicable Federal or state
law or the law of the District of Columbia.
     Section 7.5 Actions. The Owner Participant agrees that it will not cause
the Owner Lessor to take any action prohibited by this Agreement or any other
Operative Document.
     Section 7.6 Appointment of Successor Trustee. Any successor Owner Trustee
shall be appointed as set forth in Section 9.1 of the Trust Agreement.
     Section 7.7 Management of Owner Lessor. The Owner Participant shall not
cause the affairs of the Owner Lessor to be conducted in contravention of the
assumptions set forth in Section III of the nonconsolidation opinion referred to
in Section 4(m).
SECTION 8. COVENANTS OF THE LEASE INDENTURE TRUSTEE
     The Lease Indenture Trustee will not directly or indirectly create, incur,
assume or suffer to exist any Indenture Trustee’s Lien attributable to it and
arising out of events or conditions not related to its rights in the Indenture
Estate or the administration thereof and will promptly notify the Owner
Participant, the Owner Trustee and TVA of the imposition of any such Lien of
which it has Actual Knowledge and shall promptly, at its own expense, take such
action as may be necessary to duly discharge such Indenture Trustee’s Lien.
SECTION 9. TVA’S INDEMNIFICATIONS
     Section 9.1 General Indemnity.
     (a) Claims Indemnified. Subject to the exclusions stated in paragraph
(b) below, TVA agrees to indemnify, protect, defend and hold harmless, and does
hereby indemnify the Owner Participant, the Owner Lessor, the Trust Company, the
Owner Trustee, the Lease Indenture Trustee, Wilmington Trust and the Pass
Through Trustee, and their respective Affiliates, successors, assigns, agents,
directors, officers or employees (each an “Indemnitee”) against any and all
Claims (including Claims under environmental laws and Claims for
misappropriation or infringement of third party software licenses) (whether or
not any of the transactions contemplated by the Operative Documents are
consummated) imposed on, incurred or suffered by or asserted against any
Indemnitee in any way relating to or resulting from or arising out of or
attributable to:
     (i) the construction, financing, refinancing (including the offering and
sale of the Certificates), acquisition, operation, warranty, ownership,
possession, maintenance, repair, lease, condition, alteration, modification,
restoration, refurbishing, return, purchase, sale or other disposition,
sublease, or other use or non-use of the Network, the Undivided Interest, the
Software Rights or any Component or any portion of any thereof or any interest
therein;
     (ii) the conduct of the business or affairs of TVA;

26



--------------------------------------------------------------------------------



 



     (iii) the operations, manufacture, design, purchase, acceptance, rejection,
delivery or condition of, or improvement to, the Network, the Undivided
Interest, the Software Rights or any Component or any portion of any thereof or
any interest therein;
     (iv) the Head Lease, the Network Lease or any other Operative Document, the
execution or delivery thereof or the performance, enforcement, or amendment of
any terms thereof;
     (v) any environmental condition at, related in any way to or directly or
indirectly caused by TVA, the Network, the Undivided Interest, the Software
Rights or any Component, or any loss of or damage to any property, natural
resources or the environment, or death of or injury to any Person, resulting
from or relating to any hazardous substance that is or was present, used,
generated, treated, stored, recycled, reclaimed, managed, transported,
manufactured, released, emitted or discharged at, on, in, under, to or from the
Network, the Undivided Interest, the Software Rights or any Component;
     (vi) the reasonable costs and expenses of the Transaction Parties in
connection with waivers, amendments or supplements to the Operative Documents
requested by TVA or required by Applicable Law or by the terms of the Operative
Documents (other than, in connection with waivers, amendments or supplements
requested by the Owner Lessor or the Owner Participant which are not required by
Applicable Law or any provision of the Operative Documents, the requirement that
waivers, amendments or supplements to such Operative Documents be evidenced in a
writing);
     (vii) the imposition of any Lien other than, with respect to a particular
Indemnitee, an Owner Lessor’s Lien, an Owner Participant’s Lien, or an Indenture
Trustee Lien attributable to such Indemnitee (or a Related Party);
     (viii) any violation or alleged violation by, or liability relating to,
TVA, the Network or the transactions contemplated under the Operative Documents
of, or under, any Applicable Law, whether now or hereafter in effect (including
regulatory and environmental laws), or any action of any Governmental Entity or
other Person taken with respect to the Network, the Undivided Interest, the
Software Rights, the Operative Documents or the interests of the Owner
Participant, the Owner Lessor, the Owner Trustee, the Lease Indenture Trustee or
the Pass Through Trustee under the Operative Documents or the presence, use,
storage, transportation, treatment or manufacture of any hazardous substance in,
at, under or from the Network, the Undivided Interest, the Software Rights or
any Component at any time and by any Person;
     (ix) the non-performance or breach by TVA of any obligation contained in
this Agreement or any other Operative Document or the falsity or inaccuracy of
any representation or warranty of TVA contained in this Agreement or any other
Operative Document and the enforcement of any of the terms of the Operative
Documents as a result of any Event of Default or Lease Event of Default;

27



--------------------------------------------------------------------------------



 



     (x) the continuing fees (if any) and expenses of the Owner Lessor, the
Owner Trustee and the Independent Trustee (including the reasonable compensation
and expenses of their counsel, accountants and other professional persons)
arising out of the Owner Lessor’s, Owner Trustee’s or the Independent Trustee’s
discharge of their respective duties under or in connection with the Operative
Documents;
     (xi) the continuing fees (if any) and expenses of the Lease Indenture
Trustee and the Pass Through Trustee (including the reasonable compensation and
expenses of their respective counsel, accountants and other professional
persons) arising out of the discharge of their respective duties under or in
connection with the Operative Documents;
     (xii) any amount payable by the Owner Lessor under the Lease Indenture; and
     (xiii) the transactions contemplated by the Operative Documents.
     (b) Claims Excluded. Any Claim, to the extent relating to or resulting from
or arising out of or attributable to any one or more of the following, is
excluded from TVA’s agreement to indemnify any Indemnitee under this
Section 9.1:
     (i) acts, omissions or events occurring after expiration or early
termination of the Network Lease and, where required by the Network Lease,
surrender to the Owner Lessor or its successor of TVA’s interest in the
Undivided Interest, other than any acts, omissions or events to cure, remediate
or correct any failure to return the Undivided Interest in compliance with the
provisions of the Network Lease; provided, however, that the foregoing shall not
limit TVA’s obligations under Section 18 of the Network Lease;
     (ii) with respect to a particular Indemnitee and Related Parties, any
offer, sale, assignment, transfer or other disposition (voluntary or
involuntary) by or on behalf of (A) in the case of the Owner Participant, the
Owner Participant of any of its interest in the Beneficial Interest (other than
pursuant to Section 14), (B) in the case of the Owner Lessor, and if such action
is taken at the written direction of the Owner Participant, the Owner
Participant and Related Parties, the Owner Lessor of all or any of its interest
in the Owner Lessor’s Interest, or (C) in the case of the Lease Indenture
Trustee, the Lease Indenture Trustee of any of its interest in the Lessor Note
or any Additional Lessor Notes, unless in the case of clauses (A), (B) or
(C) such transfer is required by the terms of the Operative Documents or occurs
in connection with the exercise of remedies during a Lease Event of Default;
     (iii) with respect to any Indemnitee, any Claim attributable to the
negligence or willful misconduct of such Indemnitee or a Related Party unless
such negligence or willful misconduct is attributable to any breach by TVA or
its Affiliates of any covenant, representation or warranty contained in any
Operative Document;
     (iv) as to any Indemnitee, any Claim attributable to the noncompliance of
such Indemnitee or a Related Party with any of the terms of, or any
misrepresentation or breach of warranty by such Indemnitee contained in, any
Operative Document made by such Indemnitee or any breach by such Indemnitee or a
Related Party of any covenant contained in any Operative Document made by such
Indemnitee or Related Party unless

28



--------------------------------------------------------------------------------



 



attributable to any breach by TVA or its Affiliates of any covenant,
representation or warranty contained in any Operative Document;
     (v) with respect to the Owner Trustee or the Trust Company, any Claim
constituting or arising from an Owner Lessor’s Lien attributable to it;
     (vi) with respect to the Owner Participant, any claim constituting or
arising from an Owner Participant’s Lien;
     (vii) any amount which constitutes Transaction Costs which the Owner
Participant is obligated to pay pursuant to Section 2.4(a) hereof or any other
amount to the extent such Indemnitee or a Related Party has expressly agreed in
any Operative Document to pay such amount without express right of
reimbursement;
     (viii) any Claim that is a Tax, or is a cost of contesting a Tax, whether
or not TVA is required to indemnify therefor pursuant to Section 9.2 or under
the Tax Indemnity Agreement;
     (ix) any failure on the part of the Trust Company or the Owner Trustee to
distribute in accordance with the Trust Agreement any amounts received by it
under the Operative Documents and distributable by it thereunder;
     (x) with respect to a particular Indemnitee and Related Party, any
obligation or liability expressly assumed in any Operative Document by the
Indemnitee seeking indemnification;
     (xi) with respect to any Indemnitee any amendment not requested by TVA,
required by Applicable Law or by the terms of the Operative Documents; and
     (xii) any Claim that constitutes principal or interest on the Lessor Note,
any Additional Lessor Notes, or the corresponding payments under the
Certificates or any Additional Certificates;
provided that the terms “omission,” “negligence,” and “willful misconduct,” when
applied with respect to the Owner Trustee, the Trust Company, the Owner
Participant, the Lease Indenture Trustee, the Pass Through Trustee or any
Affiliate of any thereof, shall not include any liability imputed as a matter of
law to such Indemnitee solely by reason of any such entity’s interest in the
Undivided Interest or the Software Rights or any such Indemnitee’s failure to
act in respect of matters which are or were the obligation of TVA under this
Agreement or any other Operative Document.
     (c) Insured Claims. Subject to the provisions of paragraph (e) of this
Section 9.1, in the case of any Claim indemnified by TVA hereunder which is
covered by a policy of insurance maintained by TVA, each Indemnitee agrees,
unless it and each other Indemnitee shall waive its rights to indemnification
(for itself and each Related Party thereto) in a manner reasonably acceptable to
TVA, to cooperate, at the sole cost and expense of TVA, with insurers in
exercise of their rights to investigate, defend or compromise such Claim.

29



--------------------------------------------------------------------------------



 



     (d) After-Tax Basis. TVA agrees that any payment or indemnity pursuant to
this Section 9.1 in respect of any Claim shall be made on an After-Tax Basis to
the Idemnitees.
     (e) Claims Procedure. Each Indemnitee shall promptly after such Indemnitee
shall have Actual Knowledge thereof notify TVA of any Claim as to which
indemnification is sought; provided, that the failure so to notify TVA shall not
reduce or affect TVA’s liability which it may have to such Indemnitee under this
Section 9.1, and no payment hereunder by TVA to an Indemnitee shall be deemed to
constitute a waiver or release of any right or remedy that TVA may have against
any such Indemnitee for actual damages resulting directly from such failure or
delay of such Indemnitee to give TVA such notice. Any amount payable to any
Indemnitee pursuant to this Section 9.1 shall be paid within thirty (30) days
after receipt of such written demand therefor from such Indemnitee, accompanied
by a certificate of such Indemnitee stating in reasonable detail the basis for
the indemnification thereby sought and (if such Indemnitee is not a party
hereto) an agreement to be bound by the terms hereof as if such Indemnitee were
such a party. The foregoing shall not, however, constitute an obligation to
disclose confidential information of any kind without the execution of an
appropriate confidentiality agreement. Promptly after TVA receives notification
of such Claim accompanied by a written statement describing in reasonable detail
the Claims which are the subject of and basis for such indemnity and the
computation of the amount so payable, TVA shall, without affecting its
obligations hereunder, notify such Indemnitee whether it intends to pay, object
to, compromise or defend any matter involving the asserted liability of such
Indemnitee. TVA shall have the right to investigate and so long as no
Significant Lease Default or Lease Event of Default shall have occurred and be
continuing, TVA shall have the right in its sole discretion, to defend or
compromise any Claim for which indemnification is sought under this Section 9.1
which TVA acknowledges is subject to indemnification hereunder; provided that no
such defense or compromise shall involve any danger of (i) foreclosure, sale,
forfeiture or loss of, or imposition of a Lien on any part of the Undivided
Interest, the Software Rights, the Lessor Estate or the Indenture Estate or the
impairment of the Undivided Interest or the Software Rights in any material
respect or (ii) any criminal liability being incurred or any material adverse
effect on such Indemnitee, provided further, that no Claim shall be compromised
by TVA on a basis that admits any criminal violation or gross negligence or
willful misconduct on the part of such Indemnitee without the express written
consent of such Indemnitee; and provided, further, that to the extent that other
Claims unrelated to the transactions contemplated by the Operative Documents are
part of the same proceeding involving such Claim, TVA may assume responsibility
for the contest or compromise of such Claim only if the same may be and is
severed from such other Claims (and each Indemnitee agrees to use reasonable
efforts to obtain such a severance). If TVA elects, subject to the foregoing, to
compromise or defend any such asserted liability, it may do so at its own
expense and by counsel selected by it. Upon TVA’s election to compromise or
defend such asserted liability and prompt notification to such Indemnitee of its
intent to do so, such Indemnitee shall cooperate at TVA’s expense with all
reasonable requests of TVA in connection therewith and will provide TVA with all
information not within the control of TVA as is reasonably available to such
Indemnitee which TVA may reasonably request. Where TVA or the insurers under a
policy of insurance maintained by TVA, undertake the defense of such Indemnitee
with respect to a Claim (with counsel reasonably satisfactory to such Indemnitee
and. without reservation of rights against such Indemnitee), no additional legal
fees or expenses of such Indemnitee in connection with the defense of such Claim
shall be indemnified hereunder unless such fees or expenses were incurred at the
request

30



--------------------------------------------------------------------------------



 



of TVA or such insurers. Notwithstanding the foregoing, an Indemnitee may
participate at its own expense in any judicial proceeding controlled by TVA
pursuant to the preceding provisions, hut only to the extent that such party’s
participation does not in the reasonable opinion of counsel to TVA interfere
with such control; provided, however, that such party’s participation does not
constitute a waiver of the indemnification provided in this Section 9.1;
provided, further, that if and to the extent that (i) such Indemnitee is advised
by counsel that an actual or potential conflict of interest exists where it is
advisable for such Indemnitee to be represented by separate counsel or
(ii) there is a risk that such Indemnitee may be indicted or otherwise charged
in a criminal complaint and such Indemnitee informs TVA that such Indemnitee
desires to be represented by separate counsel, such Indemnitee shall have the
right to control its own defense of such Claim and the reasonable fees and
expenses of such defense (including the reasonable fees and expenses of such
separate counsel) shall be borne by TVA. No Indemnitee shall enter into any
settlement or other compromise with respect to, or impair the defense of, any
Claim without the prior written consent of TVA unless the Indemnitee waives its
rights to indemnification hereunder with respect to such Claim.
     (f) Subrogation. To the extent that a Claim indemnified by TVA under this
Section 9.1 is in fact paid in full by TVA or an insurer under an insurance
policy maintained by TVA, TVA or such insurer shall be subrogated to the rights
and remedies of the Indemnitee on whose behalf such Claim was paid to the extent
of such payment (other than rights of such Indemnitee under insurance policies
maintained at its own expense) with respect to the transaction or event giving
rise to such Claim. Should an Indemnitee receive any refund, in whole or in
part, with respect to any Claim paid by TVA hereunder, it shall promptly pay
over to TVA the lesser of (i) the amount refunded reduced by the amount of any
Tax incurred by reason of the receipt or accrual of such refund and increased by
the amount of any Tax (but not in excess of the amount of such reduction) saved
as a result of such payment or (ii) the amount TVA or any of its insurers has
paid in respect of such Claim; provided that, so long as a Significant Lease
Default or Lease Event of Default shall have occurred and is continuing, such
amount may be held by the Owner Lessor as security for TVA’s obligations under
the Network Lease and the other Operative Documents.
     (g) Minimize Claims. The Owner Participant, the Owner Lessor, the Owner
Trustee, and each of the other Transaction Parties will use their respective
reasonable efforts to minimize Claims indemnifiable by TVA under this
Section 9.1, including by complying with reasonable requests by TVA to do or to
refrain from doing any act if such compliance is, in the good faith opinion of
the Owner Participant, the Owner Lessor, the Owner Trustee, or such other
Transaction Party, as the case may be, of a purely ministerial nature or
otherwise has no unindemnified adverse impact on the Owner Participant, the
Owner Lessor, the Owner Trustee, or such Transaction Party, as the case may be,
or any Affiliate of any thereof or on the business or operations of any of the
foregoing.
     Section 9.2 General Tax Indemnity.
     (a) Indemnity. Except as provided in paragraph (b) below, TVA agrees (but,
in all events, without duplication of indemnities) to indemnify on an After-Tax
Basis each of the Owner Participant, the Owner Lessor, the Trust Company, the
Owner Trustee, the Lease Indenture Trustee (both in its individual capacity and
as Lease Indenture Trustee) and the Pass

31



--------------------------------------------------------------------------------



 



Through Trustee (both in its individual capacity and as Pass Through Trustee),
their respective successors and assigns and Affiliates of each of the foregoing,
and the agents, directors, officers and employees of the foregoing (each a “Tax
Indemnitee”), and to hold each Tax Indemnitee harmless from and to defend each
Tax Indemnitee against all Taxes that are imposed upon any Tax Indemnitee, the
Network or any portion or Component thereof or any interest therein, or upon any
Operative Document or interest therein, or otherwise arising out of, in
connection with or relating to, any of the following:
     (i) the construction, financing, refinancing, acquisition, operation,
warranty, ownership, possession, maintenance, repair, lease, condition,
alteration, modification, restoration, refurbishing, return, purchase, sale or
other disposition, insuring, sublease, or other use or non-use of the Network or
any portion or Component thereof or any interest therein;
     (ii) the conduct of the business or affairs of TVA or any other operator at
or in connection with the Network or any portion or Component thereof or any
interest therein;
     (iii) the manufacture, design, purchase, acceptance, rejection, delivery or
condition of, or improvement to, the Network or any portion or Component thereof
or any interest therein;
     (iv) the Network Lease or any other Operative Document, the execution or
delivery thereof, or the performance, enforcement or amendment of any terms
thereof;
     (v) the payment or receipt of Basic Lease Rent, Supplemental Lease Rent or
any other payment under the Network Lease; or
     (vi) otherwise relating to the transactions contemplated by the Operative
Documents.
     (b) Excluded Taxes. The indemnity provided for in paragraph (a) above shall
be subject to exclusion for Taxes that are attributable to or arise as a result
of any of the following (the “Excluded Taxes”):
     (i) Taxes imposed by any U.S. federal, state or local governmental or
taxing authority that are based on or measured by gross or net income or
receipts or capital or net worth (including, subject to Sections 9.2(k) –
(m) below, the Georgia Depository Financial Institutions Occupation Tax, the
Georgia Corporate Income Tax, the Georgia Net Worth Tax, the Kentucky
Corporation Income Tax, the Kentucky Corporation License Tax, the Kentucky Bank
Franchise Tax, the Mississippi Corporate Income Tax, the Mississippi Franchise
Tax, the Tennessee Excise Tax, the Tennessee Franchise Tax and the Tennessee
Business Tax), but excluding (1) Taxes that are or are in the nature of sales,
use, rental, value added or ad valorem taxes (personal and real, tangible and
intangible) and (2) Taxes measured by gross income, receipts, capital or net
worth imposed by any state or local governmental unit or taxing authority that
arise in connection with the provision of Substituted Components or Substituted
Network Equipment, pursuant to Section 10 or 14A of the Lease, located in a
jurisdiction other than Georgia, Kentucky, Mississippi or Tennessee;

32



--------------------------------------------------------------------------------



 



     (ii) Taxes attributable to any period, after expiration or other
termination of the Network Lease Term, surrender of the Network to the Owner
Lessor in accordance with the Network Lease and the payment in full of all
amounts payable by TVA under the Operative Documents (or, in the case of the
Lease Indenture Trustee or Pass Through Trustee, after the repayment of the
Lessor Note);
     (iii) Taxes imposed on a Tax Indemnitee attributable to the negligence or
willful misconduct of such Tax Indemnitee or any Related Party;
     (iv) Taxes imposed by any U.S. federal, state or local governmental or
taxing authority that are in the nature of capital gain, accumulated earnings,
personal holding company, excess profits, succession or estate, minimum,
alternative minimum, preference, franchise, conduct of business and other
similar taxes (including, subject to Sections 9.2(k)–(m) below, the Georgia
Corporate Income Tax, the Georgia Net Worth Tax, the Georgia Depository
Financial Institutions Occupation Tax, the Kentucky Corporation Income Tax, the
Kentucky Corporation License Tax, the Kentucky Bank Franchise Tax, the
Mississippi Corporate Income Tax, the Mississippi Franchise Tax, the Tennessee
Excise Tax, the Tennessee Franchise Tax and the Tennessee Business Tax), but
excluding (1) Taxes that are or are in the nature of sales, use, rental, value
added or ad valorem taxes (personal and real, tangible and intangible) and
(2) so long as not based on or measured by net income, Taxes in the nature of
accumulated earnings, personal holding company, excess profits, succession or
estate, preference, franchise, conduct of business and other similar taxes that
arise in connection with the provision of Substituted Components or Substituted
Network Equipment, pursuant to Section 10 or 14A of the Lease, located in a
jurisdiction other than Georgia, Kentucky, Mississippi or Tennessee;
     (v) Taxes imposed on a Tax Indemnitee that arise out of, or are caused by,
any act or omission of such Tax Indemnitee (or any Related Party) that is
expressly prohibited by the Operative Documents or by a breach by such Tax
Indemnitee (or any Related Party) of any of its representations, warranties or
covenants under any Operative Document;
     (vi) Taxes arising out of, or caused by, any assignment, sale, transfer or
other disposition (direct or indirect, including any involuntary assignment,
sale, transfer or other disposition resulting from a bankruptcy or similar
proceeding for relief of debtors in which such Tax Indemnitee is a debtor or a
foreclosure by a creditor of the Tax Indemnitee) of (A) the Owner Participant of
any of its Beneficial Interest, (B) the Owner Lessor of all or any of its
interest in the Network, or (C) the Lease Indenture Trustee of any interest in
the Lessor Note, any Additional Lessor Notes or the Indenture Estate), unless
such assignment, sale, transfer or other disposition (1) occurs during the
continuance of a Lease Event of Default, (2) occurs pursuant to TVA’s exercise
of an Early Purchase Option or the Purchase Option or TVA’s exercise of a right
under the Operative Documents, (3) results from any merger or consolidation of
TV A or (4) results from any sublease, assignment, rebuilding, modification,
substitution, replacement or addition of or to the Network by TVA;

33



--------------------------------------------------------------------------------



 



     (vii) Taxes arising in connection with Owner Participant’s Liens or Owner
Lessor’s Liens;
     (viii) Taxes imposed on any assignee or successor-in-interest to a Tax
Indemnitee to the extent any such Taxes exceed the Taxes that would have been
imposed had no assignment or transfer taken place determined under the law as in
effect on the date of transfer; provided that this exclusion shall not apply to
(1) a transferee, assignee or successor in interest that acquires the interest
of a Tax Indemnitee pursuant to a transfer or disposition in connection with the
exercise of remedies during the continuance of a Lease Event of Default or
(2) the calculation of amounts necessary to cause a payment to be made on an
After-Tax Basis;
     (ix) Taxes that are included as a part of Transaction Costs or Network
Cost;
     (x) Taxes imposed on, based on, or measured by any compensation that any
Owner Trustee, Pass Through Trustee or Lease Indenture Trustee receives for its
services;
     (xi) With respect to the Owner Participant., Taxes for which TVA is
obligated to indemnify the Owner Participant under the Tax Indemnity Agreement
(or which are expressly excluded from indemnification thereunder);
     (xii) Taxes resulting from the Owner Lessor not being treated as an entity
disregarded as an entity separate and apart from its beneficial owner for income
tax purposes;
     (xiii) Taxes attributable to the failure of the Tax Indemnitee to comply
with certification, information, documentation, reporting or other similar
requirements concerning the nationality, residence, identity, connection with
the jurisdiction imposing such Taxes or other similar matters; provided that the
foregoing exclusion shall only apply if (1) such Tax Indemnitee is eligible to
comply with such requirement and shall have been given timely written notice of
such requirement by TVA and (2) the Tax Indemnitee shall suffer no adverse
effects as a result of complying with such requirement (unless TVA shall have
indemnified the Tax Indemnitee against such adverse effects to the reasonable
satisfaction of the Tax Indemnitee);
     (xiv) Taxes imposed on a Tax Indemnitee where the Tax Indemnitee’s breach
of its contest obligations under Section 9.2(g) effectively precludes TVA’s
ability to contest the Taxes (in the manner contemplated by Section 9.2(g));
     (xv) Penalties, additions to tax or interest imposed on a Tax Indemnitee
attributable to such Tax Indemntee’s failure to comply with the requirements
imposed on it under Section 6011, 6111 or 6112 of the Code or the Regulations
promulgated thereunder;
     (xvi) Taxes to the extent imposed as a result of the situs, organization,
place of business or the activities of the Tax Indemnitee in the jurisdiction
imposing such Taxes (other than a place of business, situs or activities
attributable to the Tax Indemnitee solely

34



--------------------------------------------------------------------------------



 



by reason of (l) the transactions contemplated by the Operative Documents,
(2) any Lessee Person being organized or having its place of business in the
taxing jurisdiction, (3) any part of the Network being located, operated or used
in the taxing jurisdiction or (4) any payment contemplated by the Operative
Documents being made by or on behalf of a Lessee Person from the taxing
jurisdiction);
     (xvii) Taxes to the extent imposed on any Tax Indemnitee resulting from an
amendment, modification, supplement or waiver to any Operative Document which
was not requested fay TV A and as to which TVA is not a party and the Tax
Indemnitee (or any Related Party) is a party unless such amendment,
modification, supplement or waiver (A) was required by Applicable Law or the
Operative Documents, (B) may be necessary or appropriate to, and is in
conformity with, any amendment to any Operative Document requested by TVA in
writing or required by Applicable Law, or (C) is made while a Lease Event of
Default shall have occurred and be continuing;
     (xviii) Taxes imposed under Section 4975 of the Code or under subtitle B of
Title I of ERISA (unless imposed due to a misrepresentation by TVA); and
     (xix) Taxes imposed or collected under Sections 1441 through 1446 of the
Code.
Each Tax Indemnitee, at the TVA’s sole cost and expense, will use reasonable
efforts to minimize the Taxes indemnifiable by TVA, including by complying with
reasonable requests made by TVA to do or to refrain from doing any act
(including the execution of any certificates or other documents required to
establish an exemption or relief from any Tax) if such efforts or such
compliance is of a purely ministerial nature and has no material adverse impact
on the Tax Indemnitee (unless such adverse impact is one of a nature and quality
such that it is subject to indemnification, and TVA has indemnified the Tax
Indemnitee against such adverse impact in a manner reasonably satisfactory to
the Tax Indemnitee).
     (c) Payment. Each payment required to be made by TVA to a Tax Indemnitee
pursuant to this Section 9.2 shall be paid either (i) when due directly to the
applicable taxing authority by TVA if it is permitted to do so, or (ii) where
direct payment is not permitted and with respect to gross up amounts, in
immediately available funds to such Tax Indemnitee by the later of (A) 30 days
following TVA’s receipt of the Tax Indemnitee’s written demand for the payment
(which demand shall be accompanied by a statement of the Tax Indemnitee
describing in reasonable detail the Taxes for which the Tax Indemnitee is
demanding indemnity and the computation of such Taxes), (B) subject to paragraph
(g) below, in the ease of amounts which are being contested pursuant to such
paragraph (g), at the time and in accordance with a final determination of such
contest or (C) in the case of any indemnity demand for which TVA has requested
review and determination pursuant to paragraph (d) below, the completion of such
review and determination; provided, however, in no event later than the date
which is five Business Days prior to the date on which such Taxes are required
to be paid to the applicable taxing authority. Any amount payable to TVA
pursuant to paragraph (e) or (f) below shall be paid promptly after the Tax
Indemnitee realizes (or is deemed to realize) a Tax Benefit giving rise to a
payment under paragraph (e) or receives a refund or credit giving rise to a
payment under paragraph (f), as the case may be, and shall be accompanied by a
statement of the Tax

35



--------------------------------------------------------------------------------



 



Indemnitee computing in reasonable detail the amount of such payment. Any amount
that would be payable to TVA pursuant to paragraph (e) or (f) below but for the
fact that such amount would be in excess of the amount of indemnity(ies)
previously paid to the Tax Indemnitee by TVA may be used as an offset against
any future general tax indemnity payments owed by TVA to such Tax Indemnitee.
Upon the final determination of any contest pursuant to paragraph (g) below in
respect of any Taxes for which TVA has made a Tax Advance, the amount of TVA’s
obligation under paragraph (a) above shall be determined as if such Tax Advance
had not been made. Any obligation of TVA under this Section 9.2 and the Tax
Indemnitee’s obligation to repay the Tax Advance will be satisfied first by set
off against each other, and any difference owing by either party will be paid
within 10 days of such final determination.
     (d) Independent Examination. Within 15 days after TVA receives any
computation from a Tax Indemnitee (pursuant to paragraph (c) above), TVA may
request in writing that an independent public accounting or lease advisory firm
jointly selected by the Tax Indemnitee and TVA review and determine on a
confidential basis the amount of any indemnity payment by TVA to the Tax
Indemnitee pursuant to this Section 9.2 or any payment by a Tax Indemnitee to
TVA pursuant to paragraph (e) or (f) below. The Tax Indemnitee shall cooperate
with such accounting firm and supply it with all information (other than income
tax returns or books) reasonably necessary for the accounting firm to conduct
such review and determination provided, that such accounting firm shall agree in
writing in a manner satisfactory to the Tax Indemnitee to maintain the
confidentiality of such information. The parties hereto agree that the
independent public accounting firm’s sole responsibility shall be to verify the
computation of any payment pursuant to this Section 9.2 and that matters of
interpretation of law or of this Participation Agreement or any other Operative
Document are not within the scope of the independent accountant’s
responsibility. The fees and disbursements of such accounting firm will be paid
by TVA; provided that such fees and disbursements will be paid by the Tax
Indemnitee if the verification results in an adjustment in TVA’s favor of five
percent or more of the indemnity payment or payments computed by the Tax
Indemnitee (calculated using the Discount Rate).
     (e) Tax Benefit. If, as the result of any Taxes paid or indemnified against
by TVA under this Section 9.2, the aggregate Taxes payable (or deemed payable)
by the Tax Indemnitee in connection with such payment for any taxable year are
less (whether by reason of a deduction, credit, allocation or apportionment of
income or otherwise and computed using the same assumptions as set forth in the
second sentence under the definition of After Tax Basis) than the amount of such
Taxes that otherwise would have been payable by such Tax Indemnitee (a “Tax
Benefit”), then to the extent such Tax Benefit was not taken into account in
determining the amount of indemnification payable under paragraph (a) above and
provided no Lease Event of Default shall have occurred and be continuing (in
which event the payment provided under this Section 9.2(e) shall be deferred
until the Lease Event of Default has been cured), such Tax Indemnitee shall pay
to TVA the lesser of (A) (y) the amount of such Tax Benefit, plus (z) an amount
equal to any United States Federal, state or local income tax benefit realized
by such Tax Indemnitee as a result of the payment under clause (y) above and
this clause (z) (such benefit to be determined using the same assumptions as set
forth in the second sentence under the definition of After-Tax Basis) and
(B) the amount of the indemnity(ies) paid pursuant to this Section 9.2 giving
rise to such Tax Benefit. If it is subsequently determined that the Tax
Indemnitee was not entitled to such Tax Benefit, the portion of such Tax Benefit
that is required

36



--------------------------------------------------------------------------------



 



to be repaid or recaptured will be treated as Taxes for which TVA shall
indemnify the Tax Indemnitee pursuant to this Section 9.2 without regard to
paragraph (b) hereof.
     (f) Refund. If a Tax Indemnitee obtains a refund or credit of all or part
of any Taxes paid, reimbursed or advanced by TVA pursuant to this Section 9.2,
the Tax Indemnitee promptly shall pay to TVA (x) the amount of such refund or
credit plus (y) an amount equal to any United States Federal, state or local
income tax benefit realized by such Tax Indemnitee as a result of the payments
to TVA under clause (x) above and this clause (y) (such amounts to be determined
using the same assumptions as set forth in the second sentence under the
definition of After-Tax Basis), provided that (A) if at the time such payment is
due to TVA a Lease Event of Default shall have occurred and be continuing, such
amount shall not be payable until such Lease Event of Default has been cured and
(B) the amount payable to TVA pursuant to this sentence shall not exceed the
amount of the indemnity(ies) paid pursuant to Section 9.2 in respect of such
refunded or credited Taxes. If it is subsequently determined that the Tax
Indemnitee was not entitled to such refund or credit, the portion of such refund
or credit that is required to be repaid or recaptured will be treated as Taxes
for which TVA shall indemnify the Tax Indemnitee pursuant to this Section 9.2
without regard to paragraph (b) hereof. If, in connection with a refund or
credit of all or part of any Taxes paid, reimbursed or advanced by TVA pursuant
to this Section 9.2, a Tax Indemnitee receives an amount representing interest
on such refund or credit, the Tax Indemnitee promptly shall pay to TVA (1) the
amount of such interest that shall be fairly attributable to such Taxes paid,
reimbursed or advanced by TVA prior to the receipt of such refund or credit and
(2) any Tax savings realized by such Tax Indemnitee as a result of the payments
made by the Tax Indemnitee under (1) and (2) (such Tax savings to be determined
using the same assumptions as set forth in the second sentence under the
definition of After-Tax Basis).
     (g) Contest.
     (i) Notice of Contest. If a written claim for payment is made by any taxing
authority against a Tax Indemnitee for any Taxes with respect to which TVA may
be liable for indemnity hereunder (a “Tax Claim”), such Tax Indemnitee shall
give TVA written notice of such Tax Claim promptly after its receipt, and shall
furnish TVA with copies of such Tax Claim and all other writings received from
the taxing authority to the extent relating to such claim, provided that failure
so to notify TVA shall not relieve TVA of any obligation to indemnify the Tax
Indemnitee hereunder except as provided in clause (xiv) of Section 9.2(b). The
Tax Indemnitee shall not pay such Tax Claim until at least 30 days after
providing TVA with such written notice, unless required to do so by law or
regulation.
     (ii) Control of Contest. Subject to subsection (g)(iii) below, TVA will be
entitled to contest (acting through counsel selected by TVA and reasonably
acceptable to the Tax Indemnitee), and control the contest of, any Tax Claim if
(i) the contest of the Tax Claim may be pursued in the name of TVA; (ii) the
contest of the Tax Claim mast be pursued in the name of the Tax Indemnitee but
can be pursued independently from any other proceeding involving a tax liability
of such Tax Indemnitee for which TVA is not responsible (with the Tax Indemnitee
agreeing to use reasonable efforts to sever the contest of any indemnified Tax
from the contest of any unindemnified Tax so that TVA

37



--------------------------------------------------------------------------------



 



can control the contest of the indemnified Tax), or (iii) the Tax Indemnitee
requests that TVA control such contest. In the case of all other Tax Claims,
subject to subsection (g)(iii) below, the Tax Indemnitee will contest the Tax
Claim if TVA shall request that the Tax be contested, and the following rules
shall apply with respect to such contest:
     (1) the Tax Indemnitee will control the contest of such Tax Claim in good
faith (acting through counsel selected by the Tax Indemnitee and reasonably
acceptable to TVA),
     (2) at TVA’s written request, if payment is made to the applicable taxing
authority, the Tax Indemnitee shall use all reasonable efforts to obtain a
refund thereof in appropriate administrative or judicial proceedings, and
     (3) the Tax Indemnitee shall not otherwise settle, compromise or abandon
such contest without TVA’s prior written consent except as provided in paragraph
(g)(iv) below.
In either case, the party conducting such contest shall consult with and keep
reasonably informed the other party and its designated counsel with respect to
such Tax Claim, shall provide the other party with copies of any reports or
claims issued by the relevant auditing agents or taxing authority as well as
redacted portions of tax returns, and shall consider and consult in good faith
with the other party regarding any request (a) to resist payment of Taxes if
practical and (b) not to pay such Taxes except under protest if protest is
necessary and proper (but the decision regarding what actions are to be taken
shall be made by the controlling party in its sole judgment; provided, however,
that (subject to subsection (g)(iv) below) if the Tax Indemnitee is the
controlling party, such Tax Indemnitee may not settle the contest without the
consent of TVA).
     (iii) Conditions of Contest. Notwithstanding the foregoing, in no event
shall TVA be permitted or a Tax Indemnitee be required to contest (or to
continue the contest of) any Tax Claim, unless:
     (1) within 30 days after notice by the Tax Indemnitee to TVA of such Tax
Claim, TVA shall request in writing to the Tax Indemnitee that such Tax Claim be
contested; provided that if a shorter period is required for taking action with
respect to such Tax Claim and the Tax Indemnitee notifies TVA of such
requirement, TVA shall use reasonable efforts to request such contest within
such shorter period,
     (2) no Lease Event of Default has occurred and is continuing,
     (3) there is (i) no risk of sale, forfeiture or loss of, or the creation of
a Lien on the Owner Lessor’s or Owner Participant’s interest in the Network or
any portion or Component thereof or any interest therein (other than a Permitted
Lien) and (ii) no risk of the imposition of criminal penalties as a result of
such Tax Claim; provided that this clause (3) shall not apply if the Tax is
fully paid in either

38



--------------------------------------------------------------------------------



 



manner specified in clause (4) below or TVA posts security satisfactory to the
Tax Indemnitee,
     (4) if such contest involves payment of such Tax, TVA will either advance
to the Tax Indemnitee on an interest-free basis and with no after-tax cost to
such Tax Indemnitee (a “Tax Advance”) or pay such Tax Indemnitee the amount
payable by TVA pursuant to
Section 9.2(a) above with respect to such Tax,
     (5) TVA agrees to pay (and pay on demand) all reasonable costs and expenses
incurred by the Tax Indemnitee in connection with the contest of such claim
(including all reasonable legal fees and disbursements),
     (6) the Tax Indemnitee has been provided at TVA’s sole expense with an
opinion of independent tax counsel selected by TVA and reasonably acceptable to
the Tax Indemnitee to the effect that there is a Reasonable Basis for contesting
such Tax Claim,
     (7) the amount of Taxes in controversy, taking into account the amount of
all similar and logically related Taxes with respect to the transactions
contemplated by Operative Documents that could be raised in any other year
(including any future year) not barred by the statute of limitations, exceeds
$50,000,
     (8) TVA shall acknowledge in writing its liability to indemnify the Tax
Indemnitee hereunder in respect of such claim if the contest is not successful,
provided that such acknowledgment of liability shall not be binding if the
contest is resolved on a basis from which it can be established that TVA would
not be required to indemnify the Tax Indemnitee under this Section 9.2 in the
absence of such acknowledgment, and
     (9) in the case of a judicial appeal, no appeal to the U.S. Supreme Court
shall be required of the Tax Indemnitee or shall be permitted by TVA.
     (iv) Waiver of Indemnification. Notwithstanding anything to the contrary
contained in this Section 9.2, the Tax Indemnitee at any time may elect to
decline to take any action or any further action with respect to a Tax Claim and
may in its sole discretion settle or compromise any contest with respect to such
Tax Claim without TVA’s consent if the Tax Indemnitee:
     (1) waives its right to any indemnity payment by TVA pursuant to this
Section 9.2 in respect of such Tax Claim (and any other claim for Taxes with
respect to any other taxable year the contest of which is effectively precluded
by the Tax Indemnitee’s decision not to take (or not to take any further) action
with respect to the Tax Claim), and

39



--------------------------------------------------------------------------------



 



     (2) promptly repays to TVA any Tax Advance and any amount paid to such Tax
Indemnitee under Section 9.2(a) above in respect of such Taxes, but not any
costs or expenses with respect to any such contest.
Except as provided in the preceding sentence, any such waiver shall be without
prejudice to the rights of the Tax Indemnitee with respect to any other Tax
Claim.
     (h) Reports. If any report, statement or return is required to be filed by
a Tax Indemnitee with respect to any Tax that is subject to indemnification
under this Section 9.2, TVA will (1) notify the Tax Indemnitee in writing of
such requirement not later than 30 days prior to the date such report, statement
or return is required to be filed (determined without regard to extensions) and
(2) if so directed by the Tax Indemnitee and if the return to be filed reflects
only information in respect of the transactions contemplated by the Operative
Documents, prepare and furnish to such Tax Indemnitee not later than 30 days
prior to the date such report, statement or return is required to be filed
(determined without regard to extensions) a proposed form of such report,
statement or return for filing by the Tax Indemnitee. Each Tax Indemnitee and
TVA will timely provide the other with all information in its possession that
the other party may reasonably require and request to satisfy its obligations
under this paragraph (h).
     (i) Non-Parties. If a Tax Indemnitee is not a party to this Agreement, TVA
may require such Tax Indemnitee to agree in writing, in a form reasonably
acceptable to TVA, to the terms of this Section 9 prior to making any payment to
such Tax Indemnitee under this Section. Subject to the preceding sentence, TVA’s
obligations under this Section 9 shall inure to the benefit of each and every
Tax Indemnitee without regard to whether such Tax Indemnitee is a party to this
Agreement.
     (j) Certain Withholding Taxes. If the Lease Indenture Trustee fails to
withhold a Tax required to be withheld by it pursuant to Section 9.12 of the
Lease Indenture on payments made to a Noteholder, or if the Pass Through Trustee
fails to withhold a Tax required to be withheld by it pursuant to Section 7.15
of the Pass Through Trust Agreement on payments made to a Certificateholder or
any claim is otherwise asserted by any taxing authority against the Owner Lessor
or the Owner Participant for any such withholding Tax, TVA will indemnify (on an
After-Tax Basis) the Owner Lessor and the Owner Participant from and against any
such Taxes (without regard to the exclusions set forth in Section 9.2(b) hereof)
and any costs or expenses incurred by the Owner Lessor or the Owner Participant
in connection with any such claim. Upon the payment of any such indemnity, TVA
shall be subrogated to any rights which the indemnified party may have against
the party responsible for the failure to withhold.
     (k) Mississippi Franchise Tax. Notwithstanding anything to the contrary
contained in Section 9.2(b)(i) or (iv) hereof, TVA shall indemnify the Owner
Participant against any Taxes it is required to pay pursuant to Section 27-13-1
et seq. of the Mississippi Code as a result of its participation in the
transactions contemplated by the Operative Documents provided, however, that the
maximum amount payable by TVA as to any year pursuant to this Section 9.2(k) and
9.2(k) in the Other Participation Agreements with respect to the Owner
Participant and the Other Owner Participants (on an aggregate basis) shall not
exceed the amount set forth with respect to that year in column A of Schedule 4
attached hereto (computed on a non-cumulative basis). Nothing in this
Section 9.2(k) shall preclude indemnification against any Taxes required to be

40



--------------------------------------------------------------------------------



 



paid pursuant to Section 27-13-1 et seq. of the Mississippi Code with respect to
any year or years which are assessed in later years, provided that the aggregate
amount payable to the Owner Participant and Other Owner Participants, as to any
year, is not in excess of the amount set forth with respect to that year in
column A of Schedule 4 attached hereto (computed on a non-cumulative basis).
     (1) Kentucky Corporation License Tax. Notwithstanding anything to the
contrary contained in Section 9.2(b)(i) or (iv) hereof, TVA shall indemnify the
Owner Participant against any Taxes it is required to pay pursuant to
Section 136.070 et seq. of the Kentucky Code as a result of its participation in
the transactions contemplated by the Operative Documents provided, however, that
the maximum amount payable by TVA as to any year pursuant to this Section 9.2(1)
and 9.2(1) io the Other Participation Agreements with respect to the Owner
Participant and the Other Owner Participants (on an aggregate basis) shall not
exceed the amount set forth with respect to that year in column B of Schedule 4
attached hereto (computed on a non-cumulative basis). Nothing in this
Section 9.2(1) shall preclude indemnification against any Taxes required to be
paid pursuant to Section 136.070 et seq. of the Kentucky Code with respect to
any year or years which are assessed in later years, provided that the aggregate
amount payable to the Owner Participant and Other Owner Participants, as to any
year, is not in excess of the amount set forth with, respect to that year in
column B of Schedule 4 attached hereto (computed on a non-cumulative basis).
     (m) Georgia Net Worth Tax. Notwithstanding anything to the contrary
contained in Section 9.2(b)(i) or (iv) hereof, TVA shall indemnify the Owner
Participant against any Taxes it is required to pay pursuant to Section 48-13-72
et seq. of the Georgia Code as a result of its participation in the transactions
contemplated by the Operative Documents provided, however, that the maximum
amount payable by TVA as to any year pursuant to this Section 9.2(m) and 9.2(m)
in the Other Participation Agreements with respect to the Owner Participant and
the Other Owner Participants (on an aggregate basis) shall not exceed the amount
set forth with respect to that year in column C of Schedule 4 attached hereto
(computed on a non-cumulative basis). Nothing in this Section 9.2(m) shall
preclude indemnification against any Taxes required to be paid pursuant to
Section 48-13-72 et seq. of the Georgia Code with respect to any year or years
which are assessed in later years, provided that the aggregate amount payable to
the Owner Participant and Other Owner Participants, as to any year, is not in
excess of the amount set forth with respect to that year in column C of
Schedule 4 attached hereto (computed on a non-cumulative basis).
SECTION 10. TVA’S RIGHT OF QUIET ENJOYMENT
     Each party to this Agreement acknowledges notice of the Network Lease and
expressly, severally and as to its own actions only, agrees that, so long as no
Lease Event of Default has occurred and is continuing, it shall not take or
cause to be taken any action contrary to TVA’s rights under the Network Lease,
including the right to possession, use and quiet enjoyment of the Undivided
Interest.

41



--------------------------------------------------------------------------------



 



SECTION 11. REFINANCINGS
     Section 11.1 Optional Refinancing of Lease Debt. TVA will have the right,
on no more than three instances during the Network Lease Term, to require the
Owner Lessor to, and the Owner Lessor shall, redeem or refinance the Lessor
Note, in whole but not in part, through the issuance of Additional Lessor Notes
either in the public or private market; provided that all conditions to the
issuance of Additional Lessor Notes contained in Section 2.12 of the Lease
Indenture shall have been satisfied; and provided, further, that, TVA shall
simultaneously exercise the right to refinance the Lease Debt pursuant to
Section 11.1 of each of the Other Participation Agreements. Any refinancing in
accordance with this Section 11.1 shall also be subject to the satisfaction of
the following additional conditions:
     (i) such debt may be issued and sold upon the terms and conditions set
forth in the Operative Documents and in an amount adequate to accomplish such
redemption or refinancing;
     (ii) appropriate adjustments to Basic Lease Rent and Termination Value
shall be made to protect the Owner Participant’s Net Economic Return;
     (iii) the Owner Lessor and the Owner Participant shall receive copies of
and be permitted to rely upon the legal opinion delivered to the Lease Indenture
Trustee pursuant to Section 2.12 of the Lease Indenture; and
     (iv) the Owner Participant shall receive (x) an opinion satisfactory to it
that the refinancing, including any payments to be made in connection therewith
and any adjustments described in Section 11.l(ii) (as opposed to the right of
TVA to require such refinancing), shall not result in any incremental tax risk
to the Owner Participant, or (y) an indemnification from TVA against such risk
in form and substance satisfactory to the Owner Participant.
     Section 11.2 Mandatory Sale of Lessor Notes or Issuance of Additional
Lessor Notes on Early Purchase Date. Unless TVA shall have given irrevocable
notice of its exercise of the Early Purchase Option pursuant to Section 15.1 of
the Network Lease, TVA shall, at its own cost and expense, either (a) cause the
Owner Lessor to issue Additional Lessor Notes pursuant to Section 2.12 of the
Lease Indenture to refinance the Lessor Notes on the Early Purchase Date or
(b) obtain a purchaser or purchasers for the Lessor Notes to purchase the Lessor
Notes on the Early Purchase Date from the Pass Through Trustee for a price equal
to the outstanding principal balance thereof plus accrued interest. If
Additional Lessor Notes are issued pursuant to clause (a) of the preceding
sentence, such Additional Lessor Notes shall be in an aggregate principal amount
equal to the Lessor Notes refinanced and have a final maturity and amortization
identical to the Lessor Notes refinanced. TVA shall be responsible for the
satisfaction of all conditions to the issuance of Additional Lessor Notes,
including those in clauses (i) through (iv) in Section 11.1 hereof and those in
Section 2.12 of the Lease Indenture unless it has found a purchaser for the
Lessor Notes at par plus accrued interest. In connection with the issuance of
Additional Lessor Notes in accordance with this Section 11.2, Basic Lease Rent
and Termination Values shall be adjusted in accordance with Section 3.4 of the
Network Lease, but only to reflect a change in the interest rate of the Lessor
Notes.

42



--------------------------------------------------------------------------------



 



     Section 11.3 Cooperation. The Owner Participant and TVA will cooperate in
connection with any refinancing or assumption of the Lease Debt, so long as such
refinancing is effected in accordance with the terms of the Operative Documents.
In furtherance thereof, the Owner Participant will execute such agreements and
documents as may be necessary with respect to any such refinancing and are
reasonably requested by TVA and will instruct the Owner Lessor to act
accordingly. TVA shall pay, on an After-Tax Basis, all reasonable costs and
expenses of the Transaction Parties, including the reasonable fees and expenses
of counsel to the Owner Participant, the Owner Lessor, the Owner Trustee, the
Lease Indenture Trustee and the Pass Through Trustee, in each case to the extent
incurred in connection with any financing pursuant to Sections 11.1 and 11.2
hereof whether or not any such financing is consummated.
SECTION 12. PRE-CLOSING ADJUSTMENTS TO LEASE SCHEDULES
     Section 12.1 Lease Schedules. The Basic Lease Rent and Termination Value
schedules for the Network Lease shall be set forth in Schedules 1A and 2 thereto
and shall reflect any changes in the Pricing Assumptions (other than changes in
Transaction Costs unless consented to by the Owner Participant and TVA).
     Section 12.2 Pre-closing Adjustments.
     (i) On or before the Closing, Basic Lease Rent and Termination Values shall
be adjusted, either upward or downward, in accordance with Section 3.4 of the
Network Lease at the written request of TVA or the Owner Participant made prior
to the Closing, to reflect any enactment, promulgation, release or adoption of,
amendment to or change in the Code, Treasury Regulations (final or temporary),
Revenue Rulings, Revenue Procedures or a Treasury Department or IRS
administrative notice or announcement (“Tax Law Change”) that is enacted,
promulgated, released, adopted, amended, changed or proposed on or prior to the
Closing Date;
provided that if any adjustment required by this paragraph would cause the
spread between the implicit financing rate to TVA through the Early Purchase
Date and TVA’s 10-year bonds current yield to maturity to narrow by more than
two basis points, TVA shall not be obligated to close the Transaction.
     Any adjustment pursuant to this Section 12.2 shall be made in a manner that
is consistent with any uneven rent safe harbor provided under Section 467 of the
Code and the Treasury Regulations promulgated thereunder, but only to the extent
(i) that Basic Lease Rent prior to such adjustment was so consistent, thereby
not increasing the possibility, if any, of the Network Lease being determined to
be a “disqualified leaseback long term agreement” within the meaning of
Section 467 of the Code or the Treasury Regulations promulgated thereunder, and
(ii) that any Tax Law Change does not affect the uneven rent safe harbor
provided under Section 467 of the Code and the Treasury Regulations promulgated
thereunder. Any such adjustment shall be calculated (A) first, to maintain the
Owner Participant’s Net Economic Return, and (B) second, to the extent
consistent with clause (A), to minimize the internal rate of return of Basic
Lease Rent through the Early Purchase Date. Adjustments will be made using the
same method of computation and assumptions originally used (other than those
that have changed as the result of the event giving rise to the adjustment) in
the calculation of the Basic Lease Rent and

43



--------------------------------------------------------------------------------



 



corresponding adjustments to Termination Values will be made. Adjustments made
pursuant to this Section 12 shall be subject to verification as provided in
Section 3.4(d) of the Network Lease.
SECTION 13. SPECIAL LESSEE TRANSFERS
     Upon the occurrence of a Special Lessee Transfer Event, TVA (or its
designee as provided below) may, in lieu of exercising its rights under
Section 13 of the Network Lease or complying with its obligation under
Section 10 of the Network Lease as a result of a Regulatory Event of Loss, as
the case may be, upon not less than 30 days’ written notice to the Owner
Participant and the Lease Indenture Trustee (x) subject to the limitations set
forth in Section 7.1 (a) (other than clauses (iv) and (v) therein), purchase all
of the Owner Participant’s Beneficial Interest or (y) purchase the Owner
Lessor’s Interest (either such purchase being referred to as the “Special Lessee
Transfer”) on the applicable Termination Date at a price equal to the Special
Lessee Transfer Amount determined as of the date of such transfer. On the
applicable Termination Date, TVA (or its designee) shall pay to the Owner
Participant the Special Lessee Transfer Amount determined as of such date, plus
all Rent due and payable to the Owner Participant on such date (including all
costs and expenses of the Owner Participant and all sales, use, value added and
other Taxes covered by Section 9.2 hereof associated with the Special Lessee
Transfer pursuant to this Section 13, to the extent such amounts have not
otherwise been reimbursed by TVA pursuant to this Section 13, it being
understood that any transfer pursuant to this Section 13 shall not be considered
a voluntary transfer for purposes of Section 9.1 or 9.2). Concurrently with the
payment of all sums required to be paid pursuant to this Section 13, and the
transfer of the Owner Participant’s Beneficial Interest or the Owner Lessor’s
Interest in accordance with clause (ii) below: (i) TVA shall cease to have any
liability to the Owner Participant with respect to the Operative Documents,
except for obligations (including Sections 9.1 and 9.2 hereof and the Tax
Indemnity Agreement) surviving for the benefit of the Owner Participant and its
Related Parties pursuant to the express terms of any Operative Document or which
have otherwise accrued but not been paid as of such date and (ii) the Owner
Participant will transfer the Owner Participant’s Beneficial Interest to TVA (or
its designee) or cause the transfer of the Owner Lessor’s Interest to TVA (or
its designee) in the case of a transfer of the Beneficial Interest, pursuant to
an Assignment and Assumption Agreement, and, in the case of a transfer of the
Owner Lessor’s Interest, on an “as is,” “where is” and “with all faults” basis
(by an appropriate instrument of transfer), without representations or
warranties other than a warranty from the Owner Participant as to the absence of
Owner Participant’s Liens and a warranty from the Owner Lessor as to the absence
of Owner Lessor’s Liens. At the time of any transfer under this Section 13
(i) the Owner Participant shall not suffer any economic detriment as a result of
such transfer (as compared to the economic detriment had TVA exercised its
rights under Section 13 of the Network Lease), (ii) the Lease Indenture Trustee
shall have received an opinion from Orrick, Herrington & Sutcliffe LLP (or such
other national recognized law firm that shall be familiar with the Bond
Resolution) to the effect that such transfer does not affect the payment
priority of Basic Lease Rent under the Bond Resolution from that described in
Section 3.1(s) hereof, and (iii) TVA will pay all reasonable costs and expenses
of the Transaction Parties (including reasonable attorneys’ fees and
disbursements) in connection with any such transfer. It is understood and agreed
among the parties hereto that the transaction contemplated by this Section 13
shall not effect a merger of TVA’s interest in the Undivided Interest with the
Owner Lessor’s Interest. Subsequent to such transfer, TVA and the Owner Lessor
may, without

44



--------------------------------------------------------------------------------



 



the consent of the Lease Indenture Trustee or the Pass Through Trustee, waive
the Regulatory Event of Loss or the Burdensome Termination Event, as the case
may be, that gave rise to the Special Lessee Transfer Event and the Network
Lease shall continue in full force and effect in accordance with its terms.
SECTION 14. RIGHT OF FIRST OFFER
     In the event the Owner Participant desires to, directly or indirectly,
sell, lease, convey or otherwise transfer its Beneficial Interest at any time
prior to the expiration or early termination of the Network Lease in accordance
with Section 10, 13, 14, 15 or 18 thereof to any Person other than TVA, then
unless such sale, lease, conveyance or transfer (i) is in connection with a sale
by the Owner Participant of all or substantially all of its assets in a
transaction tantamount to a merger, (ii) is to an Affiliate of the Owner
Participant, (iii) occurs when a Significant Lease Default or Lease Event of
Default shall have occurred and be continuing, or (iv) is to an Other Owner
Participant, the Owner Participant shall first offer the Beneficial Interest to
TVA on the terms and conditions set forth in this Section 14. Such offer shall
be made to TVA in the form of a proposed term sheet, which proposed term sheet
shall include a full and complete statement of the price and all the terms,
conditions and provisions upon which the Owner Participant would he willing to
transfer its Beneficial Interest. TVA will thereafter have the right within a
period of thirty (30) days from and after the receipt by TVA of such proposed
term sheet to notify the Owner Participant of its irrevocable intent to exercise
its right hereunder. If TVA elects to exercise the right provided in the
preceding sentence, it will within sixty (60) days of such notice execute a
contract on the same terms and conditions as the offer giving rise to such
right. If TVA does not give such notice to the Owner Participant within the
thirty (30) day period or, having given such notice, does not execute such a
contract within sixty (60) days of such notice, the Owner Participant will be
free to proceed under the terms and conditions substantially as set forth in the
proposed term sheet delivered to TVA, unless, in the case of a failure to
execute the contract within sixty (60) days, if such failure is attributable to
a failure of the Owner Participant to proceed with such sale or to negotiate
such contract on the basis of the terms, conditions and provisions of the
proposed term sheet. In the event that such terms or conditions are revised in
any way that materially changes the agreement for sale, lease, conveyance or
transfer such that the terms of sale are substantially less favorable to the
Owner Participant (including any reduction in price or a change in the terms of
payment thereof in a manner that is beneficial to the potential purchaser), the
Owner Participant must again comply with the notice and offer provisions of this
Section 14. Any such sale, lease, conveyance or transfer to TVA shall be subject
to the provisions of Section 7.1 (a) hereof other than Sections 7.1 (a) (iv) and
(v) and the Owner Participant shall not be required to pay the fees and expenses
of TVA in connection with such transfer.
SECTION 15. MISCELLANEOUS
     Section 15.1 Consents. The Owner Participant will not unreasonably withhold
its consent to any consent requested of it or the Owner Lessor under the terms
of the Operative Documents that by its terms is not to be unreasonably withheld
by it or the Owner Lessor. The Lessee will not unreasonably withhold its consent
to any consent requested of it under the terms of the Operative Documents that
by its terms is not to be unreasonably withheld by it.

45



--------------------------------------------------------------------------------



 



     Section 15.2 Successor Owner Trustee. The parties hereto agree that the
transfer or assignment pursuant to the terms of the Trust Agreement by the Owner
Trustee to a successor Owner Trustee will not violate the terms of any Operative
Document.
     Section 15.3 Bankruptcy of Lessor Estate. If (i) all or any part of the
Lessor Estate becomes the property of a debtor subject to the reorganization
provisions of the Bankruptcy Code, as amended from time to time, (ii) pursuant
to such reorganization provisions the Owner Participant is required, by reason
of the Owner Participant being held to have recourse liability to the debtor or
the trustee of the debtor directly or indirectly, to make payment on account of
any amount payable as principal or interest on the Lessor Note, and (iii) the
Lease Indenture Trustee actually receives any Excess Amount, as defined below,
which reflects any payment by the Owner Participant on account of clause
(ii) above, the Lease Indenture Trustee shall, upon obtaining Actual Knowledge
thereof, upon written request of the Owner Participant, promptly refund to the
Owner Participant such Excess Amount. For purposes of this Section 15.3, “Excess
Amount” means the amount by which such payment exceeds the amount which would
have been received by the Lease Indenture Trustee if the Owner Participant had
not become subject to the recourse liability referred to in clause (ii) above.
Nothing contained in this Section 15.3 shall prevent the Lease Indenture Trustee
from enforcing any personal recourse obligations (and retaining the proceeds
thereof) of the Owner Participant as contemplated by this Participation
Agreement (in addition to those referred to in clause (ii)).
     Section 15.4 Amendments and Waivers. No term, covenant, agreement or
condition of this Agreement may be terminated, amended or compliance therewith
waived (either generally or in a particular instance, retroactively or
prospectively) except by an instrument or instruments in writing executed by
TVA, the Owner Participant, the Owner Lessor and the Lease Indenture Trustee;
provided, however, that, in addition to the requirements above, no amendment,
waiver or consent shall (x) adversely affect the Pass Through Trustee’s right to
indemnification or repayment of costs and expenses hereunder or increase its
obligations hereunder unless such amendment, waiver or consent is executed or
approved in writing by the Pass Through Trustee, or (y) adversely affect the
Trust Company’s right to indemnification or repayment of costs and expenses
hereunder or increase the obligations of the Trust Company hereunder unless such
amendment, waiver or consent is executed or approved in writing by the Trust
Company. Nothing in this Section 15.4 shall prevent TVA or the Owner Participant
from waiving any provision of this Agreement which is for its benefit and not
for the benefit of any other party hereto.
     Section 15.5 Notices. Unless otherwise expressly specified or permitted by
the terms hereof, all communications and notices provided for herein shall be in
writing or by a telecommunications device capable of creating a written record,
and any such notice shall become effective (a) upon personal delivery thereof,
including by overnight mail or courier service, (b) in the case of notice by
United States mail, certified or registered, postage prepaid, return, receipt
requested, upon receipt thereof, or (c) in the case of notice by such a
telecommunications device, upon transmission thereof, provided such transmission
is promptly confirmed by either of the methods set forth in clauses (a) or
(b) above, in each case addressed to the applicable party hereto at its address
set forth below or, in the case of any such party hereto, at such other address
as such party may from time to time designate by written notice to the other
parties hereto:

46



--------------------------------------------------------------------------------



 



If to TV A:
Tennessee Valley Authority
400 West Summit Hill Drive
Knoxville, Tennessee 37902
Telephone No.: (865) 632-3366
Facsimile No.: (865)632-6673
Attention: Treasurer
If to the Owner Lessor, the Owner Trustee or the Trust Company:
Wells Fargo Delaware Trust Company
Corporate Trust Services
919 Market Street, Suite 700
Wilmington, DE 19801
Telephone No.: (302) 575-2004
Facsimile No.: (302) 575-2006
Attention: Ann E. Roberts, Vice President

47



--------------------------------------------------------------------------------



 



If to the Owner Participant:
Wachovia Mortgage Corporation
c/o Wachovia Securities
One Wachovia Center
Mail Code NC0738
Charlotte, North Carolina 28288-0738
Telephone No.: (704) 715-7720
Facsimile No.: (704) 383-1572
Attention: Ida Blake
Wachovia Mortgage Corporation
c/o Wachovia Securities
301 South College Street
18th Floor
Charlotte, North Carolina 28202
Telephone: (704) 715-7720
Facsimile: (704) 383-1572
Attention: Ida Blake
If to the Lease Indenture Trustee:
Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890-0001
Telephone No.: (302) 636-6000
Facsimile No.: (302) 636-4141
Attention: Corporate Trust Administration
If to the Pass Through Trustee:
Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890-0001
Telephone No.: (302) 636-6000
Facsimile No.: (302) 636-4141
Attention: Corporate Trust Administration
A copy of all notices provided for herein shall be sent by the party giving such
notice to each of the other parties hereto.
     Section 15.6 Survival. All warranties, representations, indemnities and
covenants made by any party hereto, herein or in any certificate or other
instrument delivered by any such party

48



--------------------------------------------------------------------------------



 



or on behalf of any such party under this Agreement shall be considered to have
been relied upon by each other party hereto and shall survive the consummation
of the transactions contemplated hereby and in the other Operative Documents
regardless of any investigation made by any such party or on behalf of any such
party. In addition, the indemnifications by TVA under Sections 9.1 and 9.2 of
this Agreement shall, subject to Sections 9.1(b) and 9.2(b), respectively,
expressly survive the expiration or early termination (in either case, for
whatever reason) of the Network Lease or the transfer or other disposition of
the respective interests of the Owner Participant, the Owner Lessor, the Trust
Company, the Owner Trustee, the Lease Indenture Trustee and the Pass Through
Trustee in, to and under this Agreement, the Head Lease and the other Operative
Documents.
     Section 15.7 Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of, and shall be enforceable by, the parties
hereto and their respective successors and assigns as permitted by and in
accordance with the terms hereof, including each successive holder of the Owner
Participant’s Beneficial Interest permitted under Section 7.1. Except as
expressly provided herein or in the other Operative Documents, no party hereto
may assign its interests herein without the consent of the other parties hereto.
     Section 15.8 Business Day. Notwithstanding anything herein or in any other
Operative Document to the contrary, if the date on which any payment is to be
made pursuant to this Agreement or any other Operative Document is not a
Business Day, the payment otherwise payable on such date shall be payable on the
next succeeding Business Day with the same force and effect as if made on such
scheduled date and (provided such payment is made on such succeeding Business
Day) no interest shall accrue on the amount of such payment from and after such
scheduled date to the time of such payment on such next succeeding Business Day.
     Section 15.9 Governing Law. This Agreement has been delivered in the State
of New York and shall be in all respects governed by and construed in accordance
with the laws of the State of New York including all matters of construction,
validity and performance without giving effect to the conflicts of laws
provisions thereof except New York General Obligations Law Section 5-1401.
     Section 15.10 Severability. If any provision hereof shall be invalid,
illegal or unenforceable under the Applicable Law of any jurisdiction, the
validity, legality and enforceability thereof in any other jurisdiction, and of
the remaining provisions hereof in any jurisdiction, shall not be affected or
impaired thereby.
     Section 15.11 Counterparts. This Agreement may be executed in any number of
counterparts, each executed counterpart constituting an original, but all such
counterparts shall together constitute but one and the same agreement.
     Section 15.12 Headings and Table of Contents. The headings of the Sections
of this Agreement and the Table of Contents are inserted for purposes of
convenience only and shall not be construed to affect the meaning or
construction of any of the provisions hereof.

49



--------------------------------------------------------------------------------



 



     Section 15.13 Limitation of Liability.
     (a) None of the Owner Participant, the Owner Lessor, the Owner Trustee, the
Trust Company, Wilmington Trust, the Lease Indenture Trustee or the Pass Through
Trustee shall have any obligation or duty to TVA or to others with respect to
the transactions contemplated hereby, except those obligations or duties
expressly set forth in this Agreement and the other Operative Documents, and
none of the Owner Lessor, the Owner Trustee, the Trust Company, the Lease
Indenture Trustee or the Pass Through Trustee shall be liable for performance by
any other party hereto of such other party’s obligations or duties hereunder.
     (b) The Trust Company is entering into the Operative Documents to which it
is a party solely as trustee under the Trust Agreement and not in its individual
capacity, except as expressly provided herein or therein, and in no case
whatsoever shall the Trust Company be personally liable for, or for any loss in
respect of, any of the statements, representations, warranties, agreements or
obligations of the Owner Lessor hereunder or under any other Operative Document,
as to all of which the other parties hereto agree to look solely to the Lessor
Estate; provided, however, that the Trust Company shall be liable hereunder for
its own gross negligence or willful misconduct or for a breach of its
representations, warranties and covenants made in its individual capacity.
     (c) The Lease Indenture Trustee and the Pass Through Trustee are each
entering into the Operative Documents to which they are parties solely as
trustees under the Lease Indenture and the Pass Through Trust Agreement,
respectively, and not in their individual capacities and in no case whatsoever
shall the Lease Indenture Trustee and the Pass Through Trustee be personally
liable for, or for any loss in respect of, any of the statements,
representations, warranties, agreements or obligations of the Owner Lessor
hereunder or under any other Operative Document, as to all of which the other
parties hereto agree to look solely to the Indenture Estate and the Lessor
Estate, respectively; provided, however, that each such party shall be liable
hereunder for its own negligence or willful misconduct.
     (d) The right of the Lease Indenture Trustee or the Pass Through Trustee to
perform any discretionary act enumerated herein or in any other Operative
Document (including the right to consent to any action which requires their
consent and the right to waive any provision of, or consent to any change or
amendment to, any of the Operative Documents) shall not be construed as giving
rise to any expressed or implied duty owed by such trustee; the Lease Indenture
Trustee and the Pass Through Trustee shall not be answerable for other than its
negligence or willful misconduct in the performance of such acts. In connection
with any such discretionary acts, the Lease Indenture Trustee may in its sole
discretion (but shall not, except as otherwise provided in the Lease Indenture
or as otherwise required by Applicable Law, have any obligation to) request the
approval of the Pass Through Trustee as holder of the Lessor Note, and the Pass
Through Trustee may in its sole discretion (but shall not, except as otherwise
provided in the Operative Documents or as otherwise required by Applicable Law,
have any obligation to) request the approval of the Certificateholders.

50



--------------------------------------------------------------------------------



 



     Section 15.14 Waiver of Trial by Jury.
     TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES THE RIGHT TO DEMAND A TRIAL BY JURY, IN ANY SUCH SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, THE OTHER OPERATIVE
DOCUMENTS, OR THE SUBJECT MATTER HEREOF OR THEREOF OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY BROUGHT BY ANY OF THE PARTIES HERETO OR THEIR
SUCCESSORS OR ASSIGNS.
     Section 15.15 Further Assurances. Each party hereto will promptly and duly
execute and deliver such further documents to make such further assurances for
and take such further action reasonably requested by any party to whom such
first party is obligated, all as may be reasonably necessary to carry out more
effectively the intent and purpose of this Participation Agreement, and the
other Operative Documents.
     Section 15.16 Effectiveness. This Participation Agreement shall become
effective on September 22, 2003, the date of execution and delivery by each of
the parties hereto.
     Section 15.17 No Partnership, Etc. The parties hereto intend that nothing
contained in this Participation Agreement or any other Operative Document shall
be deemed or construed to create a partnership, joint venture or other
co-ownership arrangement by and among any of them. The parties hereto intend
that, for United States Federal, state and local income tax purposes, the Head
Lease will be treated as a sale of the Undivided Interest by the Head Lessor to
the Head Lessee and the Network Lease will be treated as a “true lease” of the
Undivided Interest by the Owner Lessor to TVA with the result that the Owner
Lessor will be treated as the owner of the Undivided Interest and TVA will be
treated as the lessee of the Undivided Interest. The parties agree to report the
Transaction on all Tax returns filed for United States Federal, state and local
income tax purposes in accordance with such intent.
     Section 15.18 Compliance with Network Lease. If compliance with
Section 3.4(c) or Section 9 of the Network Lease (or compliance with any other
provision of the Operative Documents) shall ever result in the Lessee remitting
a withholding Tax to any Governmental Entity in connection with or with respect
to the Rent provided in the Network Lease (without a corresponding reduction of
or offset to the Rent payable under the Network Lease) for or with respect to a
Tax that is not the Lessee’s responsibility under Section 9.2 of the
Participation Agreement, the Owner Participant shall reimburse the Lessee for
such Tax on demand (together with interest thereon computed at the Discount
Rate).
     Section 15.19 Entire Agreement. This Agreement, together with the
agreements, instruments and other documents required to be executed and
delivered in connection herewith, represents the entire agreement of the parties
hereto and supersedes all prior agreements and understandings of the parties
with respect to the subject matter covered hereby.

51



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Participation
Agreement to be executed and delivered by their respective officers thereunto
duly authorized.

            TENNESSEE VALLEY AUTHORITY
      By:   /s/ John M. Hoskins         Name:   John M. Hoskins         Title:  
Sr. V.P. & Treasurer   

Participation Agreement (A1)

 



--------------------------------------------------------------------------------



 



         

              NVG NETWORK I STATUTORY TRUST
 
            By: Wells Fargo Delaware Trust Company, not in its individual
capacity, except to the extent expressly provided herein, but as Owner Trustee
under the Trust Agreement
 
       
 
  By:   /s/ Ann Roberts Dukart
 
       
 
      Name: Ann Roberts Dukart
 
      Title: Vice President

Participation Agreement (A1)

 



--------------------------------------------------------------------------------



 



              WELLS FARGO DELAWARE TRUST COMPANY,     not in its individual,
capacity, except to the extent expressly provided herein, but as Owner Trustee
under the Trust Agreement
 
       
 
  By:   /s/ Ann Roberts Dukart
 
       
 
      Name: Ann Roberts Dukart
Title: Vice President

Participation Agreement (A1)

 



--------------------------------------------------------------------------------



 



            WACHOVIA MORTGAGE CORPORATION
      By:   /s/ Mark O. Trolling         Name:   Mark O. Trolling       Title:  
Senior Vice President   

Participation Agreement (A1)

 



--------------------------------------------------------------------------------



 



         

            WILMINGTON TRUST COMPANY,
not in its individual capacity, except to the extent expressly provided herein,
but as Lease Indenture Trustee under the Lease Indenture
      By:   /s/ Joann A. Rozell         Name:   Joann A. Rozell        Title:  
Financial Services Officer     

            WILMINGTON TRUST COMPANY,
not in its individual capacity, except to the extent expressly provided herein,
but as Pass Through Trustee under the Pass Through Trust Agreement
      By:   /s/ Joann A. Rozell         Name:   Joann A. Rozell        Title:  
Financial Services Officer     

Participation Agreement(A1)



--------------------------------------------------------------------------------



 



FINAL
APPENDIX A
 
Definitions (A1)
 
Lease Of Control, Monitoring and
Data Analysis Network
 

 



--------------------------------------------------------------------------------



 



Appendix A — Definitions (A1)
GENERAL PROVISIONS
     In this Appendix A and each Operative Document (as hereinafter defined),
unless otherwise provided herein or therein:
          (a) the terms set forth in this Appendix A or in any such Operative
Document shall have the meanings herein provided for and any term used in an
Operative Document and not defined therein or in this Appendix A but in another
Operative Document shall have the meaning herein or therein provided for in such
other Operative Document;
          (b) any term defined in this Appendix A by reference to another
document, instrument or agreement shall continue to have the meaning ascribed
thereto whether or not such other document, instrument or agreement remains in
effect;
          (c) words importing the singular include the plural and vice versa;
          (d) words importing a gender include either gender;
          (e) a reference to a part, clause, section, paragraph, article, party,
annex, appendix, exhibit, schedule or other attachment to or in respect of an
Operative Document is a reference to a part, clause, section, paragraph, or
article of, or a party, annex, appendix, exhibit, schedule or other attachment
to, such Operative Document unless, in any such case, otherwise expressly
provided in any such Operative Document;
          (f) a reference to any statute, regulation, proclamation, ordinance or
law includes all statutes, regulations, proclamations, ordinances or laws
amending, varying, consolidating or replacing the same from time to time, and a
reference to a statute includes all regulations, policies, protocols, codes,
proclamations and ordinances issued or otherwise applicable under that statute
unless, in any such case, otherwise expressly provided in any such statute or in
such Operative Document;
          (g) a definition of or reference to any document, instrument or
agreement includes an amendment or supplement to, or restatement, replacement,
modification or renovation of, any such document, instrument or agreement unless
otherwise specified in such definition or in the context in which such reference
is used;
          (h) a reference to a particular section, paragraph or other part of a
particular statute shall be deemed to be a reference to any other section,
paragraph or other part substituted therefor from time to time;
          (i) if a capitalized term describes, or shall be defined by reference
to, a document, instrument or agreement that has not as of any particular date
been executed and delivered and such document, instrument or agreement is
attached as an exhibit to the Participation Agreement (as hereinafter defined),
such reference shall be deemed to be to such

 



--------------------------------------------------------------------------------



 



form and, following such execution and delivery and subject to paragraph
(h) above, to the document, instrument or agreement as so executed and
delivered;
          (j) a reference to any Person (as hereinafter defined) includes such
Person’s successors and permitted assigns;
          (k) any reference to “days” shall mean calendar days unless “Business
Days” (as hereinafter defined) are expressly specified;
          (l) if the date as of which any right, option or election is
exercisable, or the date upon which any amount is due and payable, is stated to
be on a date or day that is not a Business Day, such right, option or election
may be exercised, and such amount shall be deemed due and payable, on the next
succeeding Business Day with the same effect as if the same was exercised or
made on such date or day (without, in the case of any such payment, the payment
or accrual of any interest or other late payment or charge, provided such
payment is made on such next succeeding Business Day);
          (m) words such as “hereunder”, “hereto”, “hereof” and “herein” and
other words of similar import shall, unless the context requires otherwise,
refer to the whole of the applicable document and not to any particular article,
section, subsection, paragraph or clause thereof;
          (n) a reference to “including” shall mean including without limiting
the generality of any description preceding such term, and for purposes hereof
and of each Operative Document the rule of ejusdem generis shall not be
applicable to limit a general statement, followed by or referable to an
enumeration of specific matters, to matters similar to those specifically
mentioned;
          (o) all accounting terms not specifically defined herein or in any
Operative Document shall be construed in accordance with GAAP; and
          (p) unless the context or the specific provision otherwise requires,
whenever in the Operative Documents a provision requires that the rating of a
Person or the Lease Debt be confirmed, such provisions shall be deemed to mean
that both Rating Agencies shall have confirmed the rating of the senior long
term unsecured debt of such Person or the Lease Debt, if then rated by both
Rating Agencies, or by one such Rating Agency if only rated by one of them, a
copy of which confirmation shall be delivered by TVA to the Owner Participant,
the Owner Lessor and, so long as the Lien of the Lease Indenture shall not have
been terminated or discharged, to the Lease Indenture Trustee and shall be
without indication that such Person or the Lease Debt, as the case may be, has
been placed on credit watch, credit review, or any similar status with negative
implications or which does not indicate the direction of the potential ratings
change.
DEFINED TERMS
“Actual Knowledge” shall mean, with respect to any Transaction Party, actual
knowledge of, or receipt of written notice by, an officer (or other employee
whose responsibilities include the administration of the Transaction) of such
Transaction Party; provided, that none of the Owner

2



--------------------------------------------------------------------------------



 



Trustee, the Trust Company, the Lease Indenture Trustee and the Pass Through
Trustee shall be deemed to have Actual Knowledge of any fact solely by virtue of
an officer of the Trust Company, Lease Indenture Trustee or Pass Through
Trustee, as the case may be, having actual knowledge of such fact unless such
officer is an officer in the Corporate Trust Administration Department of the
Trust Company, Lease Indenture Trustee or Pass Through Trustee, as the case may
be; and provided further that any Transaction Party shall in any event be deemed
to have “Actual Knowledge” of any matter as to which such Transaction Party has
been given notice pursuant to and in accordance with the provisions of the
Participation Agreement or any other Operative Document to which such
Transaction Party is a party.
“Additional Certificates” shall mean any additional certificates issued by the
Pass Through Trust in connection with the issuance of Additional Lessor Notes
relating thereto.
“Additional Lessor Notes” shall have the meaning specified in Section 2.12 of
the Lease Indenture.
“Advisors to the Lessee” shall mean Dexia-Global Structured Finance.
“Affiliate” of a particular Person shall mean any Person directly or indirectly
controlling, controlled by or under common control with such particular Person.
For purposes of this definition, “control” when used with respect to any
particular Person shall mean the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing; provided, however, that
under no circumstances shall the Trust Company be considered to be an Affiliate
of any of the Owner Lessor, the Owner Trustee, or the Owner Participant, nor
shall any of the Owner Lessor, the Owner Trustee, or the Owner Participant be
considered to be an Affiliate of the Trust Company; and provided further, that
no Federal Governmental Entity shall be considered to be an Affiliate of TVA.
“After-Tax Basis” shall mean, with respect to any payment to be received by any
Person, the amount of such payment (the “base payment”) supplemented by a
further payment (the “additional payment”) to that Person so that the sum of the
base payment plus the additional payment shall, after deduction of the amount of
all Federal, state and local income Taxes required to be paid by such Person in
respect of the receipt or accrual of the base payment and the additional payment
(taking into account any credits or reduction in such income Taxes and the
timing thereof resulting from Tax benefits realized or to be realized by the
recipient as a result of the payment or the event giving rise to the payment),
be equal to the amount required to be received. Such calculations shall be made
on the basis of the highest generally applicable Federal, state and local income
tax rates applicable to the corporation for whom the calculation is being made
for all relevant periods, and shall take into account the deductibility of state
and local income taxes for Federal income tax purposes.
“Applicable Law” shall mean, without limitation, all applicable laws, statutes,
treaties, judgments, decrees, injunctions, writs and orders of any court,
arbitration board or Governmental Entity and rules, regulations, orders,
ordinances, licenses and permits of any Governmental Entity.

3



--------------------------------------------------------------------------------



 



“Applicable Rate” shall mean the Base Rate plus 1% per annum.
“Appraisal Procedure” shall mean (except with respect to the Closing Appraisal
and any appraisal to determine Fair Market Sales Value after a Lease Event of
Default shall have occurred and be continuing), an appraisal conducted by an
appraiser or appraisers in accordance with the procedures set forth in this
definition of “Appraisal Procedures.” The Owner Participant and TVA will consult
with the intent of selecting a mutually acceptable Independent Appraiser. If a
mutually acceptable Independent Appraiser is selected, the Fair Market Rental
Value or Fair Market Sales Value shall be determined by such Independent
Appraiser. If the Owner Participant and TVA are unable to agree upon a single
Independent Appraiser within a 15-day period, one shall be appointed by the
Owner Participant, and one shall be appointed by TVA (or its designee), which
Independent Appraisers shall attempt to agree upon the value, period, amount or
other determination that is the subject of the appraisal. If either the Owner
Participant or TVA does not appoint its appraiser, the determination of the
other appraiser shall be conclusive and binding on the Owner Participant and
TVA. If the appraisers appointed by the Owner Participant and TVA are unable to
agree upon the value, period, amount or other determination in question, such
appraisers shall jointly appoint a third Independent Appraiser or, if such
appraisers do not appoint a third Independent Appraiser, the Owner Participant
and TVA shall jointly appoint the third Independent Appraiser. In such case, the
average of the determinations of the three appraisers shall be conclusive and
binding on the Owner Participant and TVA, unless the determination of one
appraiser is disparate from the middle determination by more than twice the
amount by which the third determination is disparate from the middle
determination, in which case the most disparate determination shall be excluded,
and the average of the remaining two determinations shall be conclusive and
binding on the Owner Participant and TVA. The fees and expenses of all such
appraisals shall be payable by TVA.
“Appraiser” shall mean American Appraisal Associates Incorporated.
“Assigned Documents” shall have the meaning specified in clause (2) of the
Granting Clause of the Lease Indenture.
“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement in form and substance substantially in the form of Exhibit D to the
Participation Agreement.
“Assumed Deductions” shall have the meaning specified in Section 1.1 of the Tax
Indemnity Agreement.
“Assumed Tax Rate” shall have the meaning specified in Section 1.1 of the Tax
Indemnity Agreement.
“Authorized Agent” shall have the meaning specified in the Pass Through Trust
Agreement.
“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, 11
U.S.C. §101 et seq.
“Base Rate” shall mean the rate of interest publicly announced from time to time
by Citibank, N.A. at its New York office as its base rate for domestic
commercial loans, such rate to change

4



--------------------------------------------------------------------------------



 



as and when such base rate changes. For purpose of this definition, “base rate”
shall mean that rate announced by Citibank N.A. from time to time as its base
rate as that rate may change from time to time with changes to occur on the date
Citibank N.A.’s base rate changes.
“Basic Lease Rent” shall have the meaning specified in Section 3.2 of the
Network Lease.
“Beneficial Interest” shall mean the interest of the Owner Participant under the
Trust Agreement.
“Bond Resolution” shall mean the Basic Tennessee Valley Authority Power Bond
Resolution adopted October 6, 1960, as amended.
“Burdensome Termination Event” shall mean the occurrence of any event which
gives the Lessee the right to terminate the Network Lease pursuant to
Section 13.1 thereof.
“Business Day” shall mean any day other than a Saturday, a Sunday, or a day on
which commercial banking institutions are authorized or required by law,
regulation or executive order to be closed in Wilmington, Delaware, Knoxville,
Tennessee, the city and the state in which the Corporate Trust Office of the
Lease Indenture Trustee or the Owner Trustee is located or the city and state in
which the Corporate Trust Office of the Pass Through Trustee is located.
“Certificateholders” shall mean each of the holders of Certificates, and each of
such holder’s successors and permitted assigns.
“Certificates” shall mean the Pass Through Certificates issued on the Closing
Date pursuant to the Pass Through Trust Agreement and any certificates issued in
replacement therefor pursuant to the Pass Through Trust Agreement.
“Certificates Register” shall mean the “Register” specified in the Pass Through
Trust Agreement.
“Claim” shall mean any liability (including in respect of negligence (whether
passive or active or other torts), strict or absolute liability in tort or
otherwise, warranty, latent or other defects (regardless of whether or not
discoverable), statutory liability, property damage, bodily injury or death),
obligation, loss, settlement, damage, penalty, claim, action, suit, proceeding
(whether civil or criminal), judgment, penalty, fine and other legal or
administrative sanction, judicial or administrative proceeding, cost, expense or
disbursement, including reasonable legal, investigation and expert fees,
expenses and reasonable related charges, of whatsoever kind and nature, but
excluding Taxes.
“Closing” shall have the meaning specified in Section 2.2(a) of the
Participation Agreement.
“Closing Appraisal” shall mean the appraisal, dated the Closing Date, prepared
by the Appraiser with respect to the Owner Lessor’s Interest, which Closing
Appraisal shall:
          (a) Determine the Owner Lessor’s Cost, which shall be the fair market
value of the Owner Lessor’s Interest on the Closing Date, and determine the fair
market value of the Network;

5



--------------------------------------------------------------------------------



 



          (b) Determine the economic useful life of the Network (including the
Software Rights) and confirm (i) that the Network (including the Software
Rights) is reasonably estimated on the Closing Date to have a remaining economic
useful life equal to at least 125% of the Network Lease Term, and (ii) that the
Network (including the Software Rights) is reasonably estimated to have a fair
market value at the end of the Network Lease Term equal to at least 20% of the
Network Cost and the Owner Lessor’s Cost, respectively, without regard to
inflation or deflation during the Network Lease Term;
          (c) Confirm that it is reasonable to expect that upon expiration or
termination of the Network Lease, it will be commercially feasible for a party
other than the Lessee to operate, together with the owners or lessors of the
Other Undivided Interests, the Network;
          (d) Allocate the percentage of the Owner Lessor’s Cost eligible for
each category of Depreciation Deduction;
          (e) Confirm that the price of the Early Purchase Option is expected to
be equal to or greater than the fair market value of the Owner Lessor’s Interest
on the Early Purchase Date, taking into account inflation or deflation during
the Network Lease Term;
          (f) Confirm that the Network is capable of being an integrated.
Network and should be valued as a single system;
          (g) Confirm that the Network is not limited use property; and
          (h) Confirm that there is no financial compulsion on the Lessee to
exercise the Early Purchase Option.
“Closing Date” shall have the meaning specified in Section 2.2(a) of the
Participation Agreement.
“Code” shall mean the Internal Revenue Code of 1986.
“Competitor” shall have the meaning specified in Section 7.l(b) of the
Participation Agreement.
“Component” shall mean any appliance, part, instrument, appurtenance, accessory,
furnishing, equipment or other property of whatever nature that may from time to
time be incorporated in the Network.
“Corporate Trust Office” shall have the meaning specified in the Pass Through
Trust Agreement.
“Deduction Loss” shall have the meaning specified in Section 3.1 (A) of the Tax
Indemnity Agreement.
“Depreciation Deductions” shall have the meaning specified in Section 1.1 of the
Tax Indemnity Agreement.

6



--------------------------------------------------------------------------------



 



“Discount Rate” shall mean 5% per annum.
“Distribution” shall mean, in respect of any Person, any dividend, distribution
or payment (including by way of redemption, repurchase, retirement, return or
repayment) in respect of shares of capital stock of such Person.
“Dollars” or the sign “$” shall mean United States dollars or other lawful
currency of the United States.
“DTC” shall mean The Depository Trust Company, a New York corporation.
“Early Purchase Date” shall mean January 15, 2021.
“Early Purchase Option” shall have the meaning specified in Section 15.1 of the
Network Lease.
“Early Purchase Price” shall mean the amounts set forth on Schedule 4 to the
Network Lease with respect to the Early Purchase Date.
“Effective Date” shall mean September 22, 2003.
“Effective Rate” shall have the meaning specified in Section 5 of the Tax
Indemnity Agreement.
“EIN” shall mean, as to any Person, its taxpayer identifying number (as defined
in Treasury Regulation § 301.6109-1).
“Energy Management, Protection and Billing System” shall mean a single
integrated system that (taking into account the Software Rights) performs the
functions described in clauses (a), (b) and (c) of the definition of “Network
Functions” and, as of the Closing Date, consists of the equipment described in
clauses (a), (b) and (c) of the definition of “Network”.
“Equity Investment” shall mean the amount set forth in Schedule 3 to the
Participation Agreement.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974.
“Escrowed Software” shall have the meaning set forth in Section 6.9 of the
Participation Agreement.
“Event of Default” shall mean an Event of Default under the Pass Through Trust
Agreement.
“Event of Loss” shall mean either of the following events:
          (a) loss of the entire Network or use thereof due to destruction or
damage to the Network that is beyond economic repair or that renders the Network
permanently unfit for normal use;

7



--------------------------------------------------------------------------------



 



          (b) seizure, condemnation, confiscation or taking of, or requisition
of title to or use of, the entire Network by any Governmental Entity (a
“Requisition”) following a contest thereof and exhaustion of all permitted
appeals or an election by TVA not to pursue such appeals (provided that no such
contest shall extend beyond the earlier of (x) the date which is one year after
the loss of such title in the case of a requisition of Title, or (y) the date
which is 18 months prior to the end of the Network Lease Term), but, in any case
involving Requisition of use but not of title, only if such Requisition of use
continues beyond the Network Lease Term; and
          (c) if elected by the Owner Participant within twelve (12) months of
the date upon which the Owner Participant shall obtain Actual Knowledge of the
event or circumstance that would upon election of the Owner Participant result
in the right to terminate the Network Lease under this clause (c), and only in
such case as termination of the Network Lease and transfer of the Undivided
Interest and the Software Rights to the Lessee result in the Owner Participant
or the Owner Lessor, as the case may be, not being subject to the regulation
described below, subjection of the Owner Participant’s or the Owner Lessor’s
interest in the Undivided Interest and the Software Rights to any rate of return
regulation by any Governmental Entity, or subjection of the Owner Participant
(or any Affiliate thereof) or the Owner Lessor to any other public utility
regulation of any Governmental Entity or law that in the reasonable opinion of
the Owner Participant acting in good faith is materially burdensome, in either
case solely by reason of the participation of the Owner Lessor or the Owner
Participant in the transaction contemplated by the Operative Documents, and not,
in any event, as a result of (i) investments, loans or other business activities
of the Owner Participant or its Affiliates in respect of equipment or facilities
similar in nature to the Network or any part thereof or in any electrical,
steam, cogeneration or other energy or utility related equipment or its
facilities or the general business or other activities of the Owner Participant
or Affiliates or the nature of any of the properties or assets from time to time
owned, leased, operated, managed or otherwise used or made available for use by
the Owner Participant or its Affiliates or (ii) a failure of the Owner
Participant to perform routine administrative or ministerial actions the
performance of which would not subject the Owner Participant or any Affiliate to
any material adverse consequence (in the reasonable opinion of the Owner
Participant or any Affiliate acting in good faith), provided that the Lessee,
the Owner Lessor and the Owner Participant agree to cooperate and to take
reasonable measures to alleviate the source or consequence of any regulation
constituting an Event of Loss under this clause (c) (a “Regulatory Event of
Loss”), at the cost and expense of the party requesting such cooperation and so
long as there shall be no material adverse consequences to the Owner Lessor or
Owner Participant (or any of its Affiliates) as a result of such cooperation or
the taking of reasonable measures. The Owner Participant may only elect to
terminate the Network Lease under this clause (c) if the Other Owner
Participants make the same election under the Other Network Leases.
“Evidences of Indebtedness” shall have the meaning specified in the Bond
Resolution.
“Excepted Payments” shall mean and include (i)(A) any indemnity or other payment
(whether or not constituting Supplemental Lease Rent and whether or not a Lease
Event of Default exists) payable to either the Trust Company, the Owner Trustee
or the Owner Participant or to their respective successors and permitted assigns
(other than the Lease Indenture Trustee) pursuant to Section 2.4, 9.1 or 9.2 of
the Participation Agreement and Sections 5.1 or 5.2 of the Trust Agreement, and
any payments under the Tax Indemnity Agreement or (B) any amount payable

8



--------------------------------------------------------------------------------



 



by TVA to the Owner Lessor or the Owner Participant to reimburse any such Person
for its costs and expenses in connection with the Operative Documents,
(ii) insurance proceeds, if any, payable to the Owner Lessor or the Owner
Participant under insurance separately maintained by the Owner Lessor or the
Owner Participant with respect to the Network as permitted by Section 11.1 of
the Network Lease, (iii) any amount payable to the Owner Participant as the
purchase price of the Owner Participant’s right and interest in the Beneficial
interest in connection with any permitted sale or transfer thereof, (iv) any
amounts payable to the Owner Participant upon exercise by TVA of the Special
Lessee Transfer pursuant to Section 13 of the Participation Agreement, (v) the
proceeds of the Residual Value Insurance, (vi) all other fees expressly payable
to the Owner Participant under the Operative Documents, and (vii) any payments
in respect of interest, or any payments made on an After-Tax Basis, to the
extent attributable to payments referred to in clause (i) through (vi) above
that constitute Excepted Payments.
“Excepted Rights” shall mean the rights specified in Section 5.6 of the Lease
Indenture.
“Excess Amount” shall have the meaning specified in Section 15.3 of the
Participation Agreement.
“Exchange Act” shall mean the Securities Exchange Act of 1934.
“Excluded Property” shall mean Excepted Payments and Excepted Rights,
collectively.
“Excluded Taxes” shall have the meaning specified in Section 9.2(b) of the
Participation Agreement.
“Expiration Date” shall mean September 26, 2027, the last day of the Network
Lease Term.
“Fair Market Rental Value” or “Fair Market Sales Value” shall mean with respect
to any property or service as of any date, the cash rent or cash price
obtainable in an arm’s length lease, sale or supply, respectively, between an
informed and willing lessee or purchaser under no compulsion, to lease or
purchase and an informed and willing lessor or seller or supplier under no
compulsion to lease or sell or supply the property or service in question, and
shall, in the case of the Owner Lessor’s Interest, be determined (except
pursuant to Section 18 of the Network Lease or as otherwise provided below or in
the Operative Documents) on the basis that (i) the conditions contained in
Sections 7 and 8 of the Network Lease shall have been complied with in all
respects, (ii) the lessee or buyer shall have rights in, or an assignment of,
the Operative Documents to which the Owner Lessor is a party and the obligations
relating thereto, (iii) the Owner Lessor’s Interest is free and clear of all
Liens (other than Owner Lessor’s Liens, Owner Participant’s Liens and Indenture
Trustee’s Liens), and (iv) in the case the Fair Market Rental Value, taking into
account the terms of the Network Lease and the other Operative Documents. If the
Fair Market Sales Value of the Owner Lessor’s Interest is to be determined
during the continuance of a Lease Event of Default or in connection with the
exercise of remedies by the Owner Lessor pursuant to Section 18 of the Network
Lease, such value shall be determined by an appraiser appointed solely by the
Owner Lessor on an “as-is,” “where-is” and “with all faults” basis and shall
take into account all Liens (other than Owner Lessor’s Liens, Owner
Participant’s Liens and Indenture Trustee’s Liens); provided, however, in any
such case where the Owner

9



--------------------------------------------------------------------------------



 



Lessor shall be unable to obtain constructive possession sufficient to realize
the economic benefit of the Owner Lessor’s Interest, the Fair Market Sales Value
of the Owner Lessor’s Interest shall be deemed equal to $0. If in any case other
than in the preceding sentence the parties are unable to agree upon a Fair
Market Sales Value of the Owner Lessor’s Interest within 30 days after a request
therefor has been made, the Fair Market Sales Value of the Owner Lessor’s
Interest shall be determined by appraisal pursuant to the Appraisal Procedures.
“Federal Power Act” shall mean the Federal Power Act.
“FERC” shall mean the Federal Energy Regulatory Commission.
“Final Determination” shall mean (i) a decision, judgment, decree or other order
by any court of competent jurisdiction, which decision, judgment, decree or
other order has become final after all allowable appeals by either party to the
action have been exhausted or the time for filing such appeal has expired, or in
any case where judicial review shall at the time be unavailable because the
proposed adjustment involves a decrease in net operating loss carryforward or a
business credit carryforward, a decision, judgment, decree or other order of an
administrative official or agency of competent jurisdiction, which decision,
judgment, decree or other order has become final (i.e., where all administrative
appeals have been exhausted by all parties thereto), (ii) a closing agreement
entered into under section 7121 of the Code, or any other settlement agreement
entered into in connection with an administrative or judicial proceeding or
(iii) the expiration of the time for instituting a claim for refund, or if such
a claim was filed, the expiration of the time for instituting suit with respect
thereto.
“GAAP” shall mean generally accepted accounting principles used in the United
States consistently applied.
“Government” shall mean the United States of America.
“Governmental Action” shall mean all legislative enactments and administrative
action of any Governmental Entity.
“Governmental Entity” shall mean and include the Government, any national
government, any political subdivision of a national government or of any state,
county or local jurisdiction therein or any board, commission, department,
division, organ, instrumentality, court or agency of any thereof, but shall not
include TVA.
“Guaranty” shall mean any guaranty agreement guaranteeing the obligations of the
Owner Participant or entered into pursuant to Section 7.1 of the Participation
Agreement in form and substance substantially in the form of Exhibit E to the
Participation Agreement.
“Head Lease” shall mean the Head Lease Agreement (A1), dated as of Closing Date,
between the Head Lessor and the Head Lessee, substantially in the form of
Exhibit A to the Participation Agreement.
“Bead Lease Basic Term” shall have the meaning specified in Section 3.1 of the
Head Lease.

10



--------------------------------------------------------------------------------



 



“Head Lease Renewal Term” shall have the meaning specified in Section 3.2 of the
Head Lease.
“Head Lease Rent” shall have the meaning specified in Section 3.3 of the Head
Lease.
“Head Lease Term” shall have the meaning specified in Section 3.2 of the Head
Lease.
“Head Lessee” shall mean the Owner Lessor as lessee of the Undivided Interest
and as grantee or assignee of the Software Rights under the Head Lease.
“Head Lessor” shall mean TVA as lessor of the Undivided Interest and as grantor
or assignor of the Software Rights under the Head Lease,
“Holding Company Act” shall mean the Public Utility Holding Company Act of 1935.
“Inclusion Loss” shall have the meaning specified in Section 3.1(B) of the Tax
Indemnity Agreement.
“Indemnitee” shall have the meaning specified in Section 9.1 (a) of the
Participation Agreement.
“Indenture Estate” shall have the meaning specified in the Granting Clause of
the Lease Indenture.
“Indenture Trustee’s Liens” shall mean any Lien on the Network, the Undivided
Interest, the Software Rights, the Lessor Estate or any part thereof arising as
a result of (i) Taxes against or affecting the Lease Indenture Trustee, or any
Affiliate thereof that is not related to, or that is in violation of, any
Operative Document or the transactions contemplated thereby, (ii) Claims against
or any act or omission of the Lease Indenture Trustee, or any Affiliate thereof
that is not related to, or that is in violation of, any Operative Document or
the transactions contemplated thereby or that is in breach of any covenant or
agreement of the Lease Indenture Trustee specified therein, (iii) Taxes imposed
upon the Lease Indenture Trustee, or any Affiliate thereof that are not
indemnified against by TVA pursuant to any Operative Document, or (iv) Claims
against or affecting the Lease Indenture Trustee, or any Affiliate thereof
arising out of the voluntary or involuntary transfer by the Lease Indenture
Trustee of any portion of the interest of Wilmington Trust or the Lease
Indenture Trustee in the Lessor Estate, other than pursuant to the Operative
Documents.
“Independent Appraiser” shall mean a Person which is not the Owner Lessor, Owner
Participant, the Lessee or an Affiliate of any of the foregoing, who is a Member
of the Appraisal Institute, having experience in the business of evaluating
equipment and software similar to the Network, selected in accordance with the
procedures described in the definition of “Appraisal Procedure”.
“Independent Engineer” shall mean an independent engineer selected by the Owner
Participant and reasonably acceptable to the Lessee.
“Independent Trustee” shall mean Frank McDonald acting in his capacity as
Independent Trustee under the Trust Agreement or any substitute Independent
Trustee thereunder.

11



--------------------------------------------------------------------------------



 



“Initial Purchasers” shall mean Citigroup Global Markets Inc. and Lehman
Brothers Inc.
“Interest Deductions” shall have the meaning specified in Section 1.1 of the Tax
Indemnity Agreement.
“Interregional Security Network” shall mean the communications network
established by US electric utilities on a collaborative basis through the North
American Electric Reliability Council (NERC) to facilitate the exchange of
real-time operational data, other operational data, and other technical data
between different electricity transmission and generation providers to help
assure reliable electric power system operations.
“IRS” shall mean the Internal Revenue Service of the United States Department of
Treasury or any successor agency.
“Joint Operating Agreement” shall mean the Joint Operating Agreement dated as of
September 26, 2003, among TVA, the Owner Participant and each Other Owner
Participant.
“Lease Debt” shall mean the debt evidenced by the Certificates, any additional
Certificates, and other debt issued pursuant to Section 11 of the Participation
Agreement.
“Lease Debt Rate” shall mean the interest rate under the Lessor Note.
“Lease Event of Default” shall have the meaning specified in Section 17 of the
Network Lease.
“Lease Indenture” shall mean the Indenture of Trust and Security Agreement (A1),
dated as of the Closing Date, between the Owner Lessor and the Lease Indenture
Trustee, substantially in the form of Exhibit C to the Participation Agreement.
“Lease Indenture Bankruptcy Default” shall mean any event or occurrence, which,
with the passage of time or the giving of notice or both, would become a Lease
Indenture Event of Default under Section 4.2(e) or (f) of the Lease Indenture.
“Lease Indenture Event of Default” shall have the meaning specified in
Section 4.2 of the Lease Indenture.
“Lease Indenture Payment Default” shall mean any event or occurrence, which,
with the passage of time or the giving of notice or both, would become a Lease
indenture Event of Default under Section 4.2(b) of the Lease Indenture.
“Lease Indenture Trustee” shall mean Wilmington Trust Company, not in its
individual. capacity, but solely as Lease Indenture Trustee under the Lease
Indenture, and each other Person who may from time to time be acting as Lease
Indenture Trustee in accordance with the provisions of the Lease Indenture.
“Lease Indenture Trustee Office” shall mean the office to be used for notices to
the Lease Indenture Trustee from time to time pursuant to Section 9.4 of the
Lease Indenture.

12



--------------------------------------------------------------------------------



 



“Lease Indenture Trustee’s Account” shall mean the account identified as the
Lease Indenture Trustee’s Account on Schedule 3 of the Participation Agreement.
“Lessee” shall mean TVA as lessee under the Network Lease.
“Lessee Action” shall have the meaning specified in Section 3.1 (A) of the Tax
Indemnity Agreement.
“Lessee’s Interest” shall mean the Lessee’s right, title and interest in and to
the Undivided Interest and the Software Rights under the Network Lease.
“Lessee Person” shall mean the Lessee, any sublessee of the Lessee or any other
person (other than the Owner Lessor, the Owner Participant, the Indenture
Trustee or the Pass-Through Trustee) using or having possession of the Network
during the Network Lease Term or any portion thereof and any Affiliate,
successor, assignee, transferee, agent or employee of any of the foregoing or
any person claiming through any of the foregoing.
“Lessor Estate” shall mean all the estate, right, title and interest of the
Owner Lessor in, to and under the Undivided Interest, the Software Rights, the
Escrowed Software and the Operative Documents, including all funds advanced to
the Owner Lessor by the Owner Participant, all installments and other payments
of Basic Lease Rent Supplemental Lease Rent, Termination Value, condemnation
awards, purchase price, sale proceeds and all other proceeds, rights and
interests, of any kind for or with respect to the estate, right, title and
interest of the Owner Lessor in, to and under the Network, the Undivided
Interest, the Software Rights, the Escrowed Software, the Operative Documents,
and any of the foregoing, but shall not include Excluded Property.
“Lessor Group Member” shall have the meaning specified in Section 6 of the Tax
Indemnity Agreement.
“Lessor Note” shall mean the lessor note issued by the Owner Lessor in favor of
the Pass Through Trustee in the amount specified in and as more fully described
in Section 2.2 of the Lease Indenture.
“Lien” shall mean any mortgage, security deed, security title, pledge, lien,
charge, encumbrance, lease, and security interest or title retention
arrangement.
“List of Competitors” shall mean the initial list attached to the Participation
Agreement as Schedule 2, as amended from time to time pursuant to Section 7.1
(b) of the Participation Agreement.
“Loan” shall mean the loan evidenced by the Lessor Note.
“Majority in Interest of Noteholders” as of any date of determination, shall
mean Noteholders holding in aggregate more than 50% of the total outstanding
principal amount of the Notes; provided, however, that any Note held by TVA
and/or any Affiliate of TVA shall not be considered outstanding for purposes of
this definition unless TVA and/or such Affiliate shall hold title to all the
Notes outstanding.

13



--------------------------------------------------------------------------------



 



“Make Whole Premium” shall mean, with respect to the Lessor Note (or in the case
of a partial redemption pursuant to Section 2.10(b)(iv) of the Lease Indenture,
the Termination Percentage of the Lessor Note) subject to redemption pursuant to
the Lease Indenture, an amount equal to the Discounted Present Value of the
Lessor Note, or the Termination Percentage thereof, less the unpaid principal
amount of such Lessor Note, or the Termination Percentage thereof, as the case
may be; provided that the Make Whole Premium shall not be less than zero. For
purposes of this definition, the “Discounted Present Value” of any Lessor Note
subject to redemption pursuant to the Lease Indenture shall be equal to the
discounted present value of all principal and interest payments scheduled to
become due after the date of such redemption in respect of the Lessor Note, or
the Termination Percentage thereof (in either case assuming such Lessor Note is
fully redeemed on the Early Purchase Date), calculated using a discount rate
equal to the sum of (i) the yield to maturity on the U.S. Treasury security
having an average life equal to the remaining average life of the Lessor Note
and maturing on the Early Purchase Date and trading in the secondary market at
the price closest to par and (ii) 15 basis points; provided, however, that if
there is no U.S. Treasury security having an average life equal to the remaining
average life of the Lessor Note (assuming the Lessor Note is redeemed on the
Early Purchase Date), such discount rate shall be calculated using a yield to
maturity interpolated or extrapolated on a straight-line basis (rounding to the
nearest calendar month, if necessary) from the yields to maturity for two U.S.
Treasury securities having average lives most closely corresponding to the
remaining life of the Lessor Note and maturing on the Early Purchase Date and
trading in the secondary market at the price closest to par.
“Material Adverse Effect” shall mean a materially adverse change in (i) the
business, assets, revenues, results of operations, financial condition or
prospects of TVA, (ii) the ability of TVA to perform its obligations under the
Operative Documents, or (iii) the validity or enforceability of the Operative
Documents, the Liens granted thereunder, or the rights and remedies thereto.
“Modification” shall mean a modification, alteration, improvement, addition,
betterment or enlargement of the Network, including both Required Modifications
and Optional Modifications.
“Measurement and Analysis System” shall mean shall mean a single integrated
system that (taking into account the Software Rights) performs the functions
described in clause (d) of the definition of “Network Functions” and, as of the
Closing Date, consists of the equipment described in clause (d) of the
definition of “Network”.
“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.
“Network” shall mean a single integrated system that (taking into account the
Software Rights) performs all of the Network Functions and, as of the Closing
Date, consists of the Energy Management, Protection and Billing System and the
Measurement and Analysis System, which two systems are, as of the Closing Date
capable of being integrated into a single integrated system, and consist of the
following:
          (a) SCADA energy management equipment, consisting of the transmission
supervisory control and data acquisition system which is used to monitor and
control the configuration and operation of the Transmission Plant;

14



--------------------------------------------------------------------------------



 



          (b) relay and protection equipment, consisting of the equipment used
to detect, and respond to, faults and anomalous operating conditions within the
Transmission Plant;
          (c) metering and billing equipment, consisting of the equipment used
to measure the amount of electricity provided at certain delivery points for
purposes of customer billing, and the amount of electricity received at certain
delivery points from other providers of electric power, for purposes of
determination of payments or net settlements to those providers of electric
power; and
          (d) measurement and analysis equipment, consisting of the equipment
used to retrieve, store and transmit voltage, current and frequency data used to
assess the quality of electricity on the Transmission Plant.
The Network shall include the Software Rights and any or all Modifications,
upgrades, reconfigurations, replacements and accessions to the Network permitted
or required by the Operative Documents. For the avoidance of doubt and in
accordance with the last sentence of Section 14A.3 of the Lease, (a) the Network
shall aiso include any remaining portion of the Network as it existed on the
Closing Date (including any Substituted Components, if applicable) and any
Substituted Non-Network Equipment, each as a separate integrated system, and
(b) the term “Network” shall mean any of (i) the Network including any
Substituted Non-Network Equipment, (ii) the remaining portion of the Network
without such Substituted Non-Network Equipment, (iii) such Substituted
Non-Network Equipment itself, and (iv) the Network including any Substituted
Components, as the context may require.
The Components which (together with the associated software) comprise the
Network as of the Closing Date are identified by type, identification and model
number on Attachment A to the Head Lease and Exhibit A to the Network Lease and
located at such location identified using the Escrowed Software.
“Network Cost” shall mean $388,500,000.
“Network Functions” shall mean:
          (a) monitoring and control of the configuration and operation of the
Transmission Plant;
          (b) detection and correction of faults affecting the operating
condition of the Transmission Plant;
          (c) electricity metering of the Transmission Plant for purposes of
administration and billing and other transaction settlements; and
          (d) data acquisition and storage for quality assessment purposes in
relation to the Transmission Plant.
“Network Lease” shall mean the Network Lease Agreement (A1), dated as of the
Closing Date, between the Owner Lessor and TVA, substantially in the form of
Exhibit B to the Participation Agreement.

15



--------------------------------------------------------------------------------



 



“Network Lease Term” shall have the meaning specified in Section 3.1 of the
Network Lease.
“Note Register” shall have the meaning specified in Section 2.8 of the Lease
Indenture.
“Noteholder” shall. mean any holder from time to time of an outstanding Note.
“Notes” shall mean the Lessor Note or Additional Lessor Notes issued pursuant to
the Lease Indenture.
“Obsolescence Termination Date” shall have the meaning specified in Section 14.1
of the Network Lease.
“Offering Circular” shall mean the Offering Circular, dated September 23, 2003,
with respect to the Certificates.
“Officer’s Certificate” shall mean with respect to any Person, a certificate
signed (i) in the case of a corporation or limited liability company, by the
Chairman of the Board, the President, or an Executive Vice President, Senior
Vice President, Vice President of such Person (or the designee of such officer)
or any Person authorized by or pursuant to the organizational documents, the
bylaws or any resolution of the board of directors, board of managers, or
executive committee of such Person (whether general or specific) to execute,
deliver and take actions on behalf of such Person in respect of any of the
Operative Documents, and (ii) in the case of the Lease Indenture Trustee or the
Pass Through Trustee, a certificate signed by a Responsible Officer of the Lease
Indenture Trustee or the Pass Through Trustee.
“OP Guarantor” shall have the meaning specified in Section 7.1 of the
Participation Agreement.
“Operative Documents” shall mean the Participation Agreement, the Head Lease,
the Network Lease, any Guaranty, the Owner Lessor Security Agreement, the Lease
Indenture, the Lessor Note, the Pass Through Trust Agreement, the Certificates,
the Joint Operating Agreement, the Trust Agreement and the Tax Indemnity
Agreement.
“Optional Modification” shall have the meaning specified in Section 8.2 of the
Network Lease.
“Other Head Leases” shall mean a collective reference to each “Head Lease” as
defined in and entered into pursuant to the Other Participation Agreements.
“Other Network Leases” shall mean a collective reference to each “Network Lease”
as defined in and entered into pursuant to the Other Participation Agreements.
“Other Lease Indentures” shall mean a collective reference to each Lease
Indenture as defined in and entered into pursuant to the Other Participation
Agreements.
“Other Owner Lessors” shall mean a collective reference to each “Owner Lessor”
named in the Other Participation Agreements.

16



--------------------------------------------------------------------------------



 



“Other Owner Lessor’s Interests” shall mean a collective reference to each
“Owner Lessor’s Interest” as defined in and conveyed to the Other Owner Lessors
in accordance with the Other Participation Agreements.
“Other Owner Participants” shall mean a collective reference to each “Owner
Participant” named in the Other Participation Agreements.
“Other Participation Agreements” shall mean the Participation Agreements listed
on Schedule 1 to the Pass Through Trust Agreement (other than the Participation
Agreement).
“Other Undivided Interests” shall mean the other “Undivided Interests” owned by
the Other Owner Lessors.
“Overdue Rate” shall mean 2% per annum over the Base Rate.
“Overpayment of Basic Lease Rent” means, as of any date prior to the Expiration
Date on which the Network Lease shall terminate (the “date of termination”), the
excess (if any) of (y) the aggregate Basic Lease Rent payable pursuant to
Section 3.2(a) of the Network Lease on all Rent Payment Dates on or prior to
such date of termination, over (z) the aggregate Basic Lease Rent allocated
pursuant to Section 3.2(b) of the Network Lease to the period from (and
including) the Closing Date to (and including) such date of termination. The
amount of any Overpayment of Basic Lease Rent as of each Termination Date is set
forth on column (c) of Schedule ID to the Network Lease.
“Owner Lessor” shall mean NVG Network I Statutory Trust, a Delaware statutory
trust.
“Owner Lessor Security Agreement” shall mean the Leasehold Security Agreement
(A1) dated as of the Closing Date, between the Owner Lessor and TVA,
substantially in the form of Exhibit G to the Participation Agreement.
“Owner Lessor’s Account” shall mean the account identified as the Owner Lessor’s
Account on Schedule 3 to the Participation Agreement.
“Owner Lessor’s Cost” shall mean at any time the product of the Network Cost and
the Owner Lessor’s Percentage.
“Owner Lessor’s Interest” shall mean the Owner Lessor’s right, title and
interest in and to the Undivided Interest and the Software Rights under the Head
Lease.
“Owner Lessor’s Lien” shall mean any Lien on the Network, the Equipment, the
Software Rights, the Lessor Estate or any part thereof arising as a result of
(1) Taxes against or affecting the Trust Company or the Owner Trustee, or any
Affiliate thereof that is not related to, or that is in violation of, any
Operative Document or the transactions contemplated thereby, (ii) Claims
against, or any act or omission of, the Trust Company or the Owner Trustee, or
any Affiliate thereof, that is not related to, or that is in violation of, any
Operative Document or the transactions contemplated thereby or that is in breach
of any covenant or agreement of the Trust Company or the Owner Trustee specified
therein, (iii) Taxes imposed upon the Trust Company or the Owner Trustee, or any
Affiliate thereof that are not indemnified against by TVA pursuant

17



--------------------------------------------------------------------------------



 



to any Operative Document, or (iv) Claims against or affecting the Trust Company
or the Owner Trustee, or any Affiliate thereof arising out of the voluntary or
involuntary transfer by the Trust Company or the Owner Trustee of any portion of
the interest of the Trust Company or the Owner Trustee in the Owner Lessor’s
Interest, other than pursuant to the Operative Documents.
“Owner Lessor’s Percentage” shall mean 26.640926641%.
“Owner Participant” shall have the meaning set forth in the introductory
paragraph to the Participation Agreement.
“Owner Participant’s Commitment” shall mean the Owner Participant’s investment
in the Owner Lessor contemplated by Section 2.1 (a) of the Participation
Agreement.
“Owner Participant’s Lien” shall mean any Lien on the Network, the Undivided
Interest, the Software Rights, the Lessor Estate or any part thereof arising as
a result of (i) Claims against or any act or omission of the Owner Participant
that is not related to, or that is in violation of, any Operative Document or
the transactions contemplated thereby or that is in breach of any covenant or
agreement of the Owner Participant set forth therein, (ii) Taxes against the
Owner Participant that are not indemnified against by TVA pursuant to the
Operative Documents or (iii) Claims against or affecting the Owner Participant
arising out of the voluntary or involuntary transfer by the Owner Participant
(except as contemplated or permitted by the Operative Documents) of any portion
of the interest of the Owner Participant in the Beneficial Interest.
“Owner Participant’s Net Economic Return” shall mean the Owner Participant’s
anticipated (i) after-tax yield, calculated according to the multiple investment
sinking fund method of analysis, and (ii) aggregate, and in connection with any
adjustments made pursuant to Section 3.4 of the Network Lease, periodic, GAAP
income and after-tax cash flow (such amounts to be adjusted by the Termination
Percentage following a Partial Termination pursuant to Section. 14A.1 of the
Network Lease and payment of a Partial Termination Payment pursuant to
Section 14A.4 of the Network Lease), in each case assuming the Lessee exercises
the Early Purchase Option and, alternatively, that the Network Lease Term
continues until the Expiration Date.
“Owner Participant Transaction Expenses” shall have the meaning specified in
Section 2.4 of the Participation Agreement.
“Owner Trustee” shall mean Wells Fargo Delaware Trust Company, a Delaware
limited purpose trust company, not in its individual capacity but solely as
Owner Trustee under the Trust Agreement and each other Person that may from time
to time be acting as Owner Trustee in accordance with the provisions of the
Trust Agreement.
“Partial Termination” shall mean a partial termination of the Network Lease and
a release of a portion of the Network from the Head Lease pursuant to the
procedure set forth in Section 14A.1 of the Network Lease.
“Partial Termination Date” shall have the meaning set forth in Section 14A.1 of
the Network Lease.

18



--------------------------------------------------------------------------------



 



“Partial Termination Payment” shall have the meaning set forth in Section 14A.4
of the Network Lease.
“Participation Agreement” shall mean the Participation Agreement (Al), dated as
of September 22, 2003, among TVA, the Owner Lessor, Wells Fargo Delaware Trust
Company, in its individual capacity and as Owner Trustee, the Owner Participant,
and Wilmington Trust Company, as Lease Indenture Trustee and as Pass Through
Trustee.
“Pass Through Trust” shall mean the pass through trust created pursuant to the
Pass Through Trust Agreement.
“Pass Through Trust Agreement” shall mean the Pass Through Trust Agreement,
dated as of September 22, 2003. between TVA and the Pass Through Trustee.
“Pass Through Trustee” shall mean Wilmington Trust Company, not in its
individual capacity, but solely as Pass Through Trustee under the Pass Through
Trust Agreement, and each, other Person, that may from time to time be acting as
a Pass Through Trustee in. accordance with the provisions of the Pass Through
Trust Agreement.
“Permitted Acts” shall have the meaning specified in Section 3.1 (A) of the Tax
Indemnity Agreement,
“Permitted Closing Date Liens” shall mean those matters listed on Attachment B
to the Head Lease.
“Permitted Instruments” shall mean (a) Permitted Securities, (b) overnight loans
to or other customary overnight investments in commercial, banks of the type
referred, to in paragraph (d) below, (c) open market commercial paper of any
corporation (other than TVA or any Affiliate) incorporated under the laws of the
United States or any state thereof which is rated not less than “prime-1” or its
equivalent by Moody’s and “A-l” or its equivalent by S&P maturing within one
year after such investment, (d) certificates of deposit issued by commercial
banks organized under the laws of the United States or any state thereof or a
domestic branch of a foreign bank (i) having a combined capital and surplus in
excess of $500,000,000 and (ii) which are rated “AA” or better by S&P and “Aa2”
or better by Moody’s; provided that no more than $20,000,000 may be invested in
such deposits at any one such bank and (e) a money market fund registered under
the Investment Company Act of 1940, as amended, the portfolio of which is
limited to Permitted Securities.
“Permitted Liens” shall mean (i) the interests of TVA, the Owner Participant,
the Owner Lessor, the Owner Trustee, the Lease Indenture Trustee, and the Pass
Through Trustee under any of the Operative Documents; (ii) all Owner Lessor’s
Liens, Owner Participant’s Liens and Indenture Trustee’s Liens; (iii) the
reversionary interests of TVA in the Network, the Undivided Interest and the
Software Rights; (iv) Liens for taxes either not delinquent or being contested
in good faith and by appropriate proceedings if adequate reserves with respect
thereto are maintained on the books of TVA if required by generally accepted,
accounting principles, so long as such proceedings shall not involve any danger
of the sale, forfeiture or loss of any part of the Network; (v) materialmen’s,
mechanics’, workers’, repairmen’s, employees’ or other like liens arising in the
ordinary course of business for amounts either not delinquent or being contested
in

19



--------------------------------------------------------------------------------



 



good faith and by appropriate proceedings if adequate reserves with respect
thereto are maintained on the books of TVA if required by generally accepted
accounting principles, so long as such proceedings shall, not involve any danger
of the sale, forfeiture or loss of any part of the Network; (vi) liens arising
out of judgments or awards against TVA with respect to which at the time an
appeal or proceeding for review is being prosecuted in good faith by TVA, so
long as such judgment, award or appeal shall not involve any danger of the sale,
forfeiture or loss of any part of the Network; (vii) the rights of vendors under
the Software Licenses and the Software License Consents; and (viii) the interest
of sublessees or assignees permitted by Section 20 of the Network Lease.
“Permitted Post Network Lease Term Liens” shall mean the Permitted Liens
referred to in clauses (ii) and (vii) of the definition thereof.
“Permitted Securities” shall mean securities (and security entitlements with
respect thereto) that are (i) direct obligations of the United States of America
or obligations guaranteed as to principal and interest by the full faith and
credit of the United States of America, and (ii) securities issued by agencies
of the U.S. Federal government whether or not backed by the full faith and
credit of the United States rated “AAA” and “Aaa” by S&P and Moody’s,
respectively, which, in either case under clauses (i) or (ii) are not callable
or redeemable at the option of the issuer thereof, and shall also include a
depository receipt issued by a bank or trust company as custodian with respect
to any such U.S. Government obligation or a specific payment of interest on or
principal of any such U.S. Government obligation held by such custodian for the
account of the holder of a depository receipt, provided that (except as required
by law) such custodian is not authorized to make any deduction in the amount
payable to the holder of such depository receipt from any amount received by the
custodian in respect of the U.S. Government obligation or the specific payment
of interest on or principal of the U.S. Government obligation evidenced by such
depository receipt.
“Person” shall mean any individual, corporation, cooperative, partnership, joint
venture, association, joint-stock company, limited liability company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
“Plan” shall mean any “employee benefit plan” (as defined in Section 3(3) of
ERISA) that is subject to ERISA, any “plan” (as defined in Section 4975(e)(l) of
the Code) that is subject to Section 4975 of the Code, any trust created under
any such plan or any “governmental plan” (as defined in Section 3(32) of ERISA
or Section 414(d) of the Code) that is organized in a jurisdiction having
prohibitions on transactions with government plans similar to those contained in
Section 406 of ERISA or Section 4975 of the Code.
“Pricing Assumptions” shall mean the “Pricing Assumptions” attached as
Schedule 3 to the Network Lease.
“Proceeds” shall mean the proceeds from the sale of the Certificates by the Pass
Through Trust to the Certificateholders on the Closing Date.
“Prudent Industry Practice” shall mean, at a particular time, either (a) any of
the practices, methods and acts engaged in or approved by a significant portion
of the electric utility industry

20



--------------------------------------------------------------------------------



 



with respect to equipment or software similar in nature to that included in the
Network, or (b) any of the practices, methods and acts which, in the exercise of
reasonable judgment at the time the decision was made, could have been expected
to accomplish the desired result at the lowest reasonable cost consistent with
good business practices, reliability, safety and expedition. “Prudent Industry
Practice” is not intended to be limited to the optimum practice, method or act
to the exclusion of all others, but rather to be a spectrum of possible
practices, methods or acts.
“Purchase Option” shall have the meaning specified in Section 16 of the Network
Lease.
“Purchase Option Price” shall mean the Fair Market Sales Value of the Owner
Lessor’s Interest on the date specified in Section 16 of the Network Lease;
provided, however, that in no event shall the Purchase Option Price be less than
$26,827,200; provided further that if as a result of a Partial Termination,
Termination Value has been paid with respect to the Terminated Portion of the
Owner Lessor’s Interest, the Purchase Option Price shall be reduced by the
Termination Percentage applicable to such Partial Termination.
“QTE Consultant” shall mean Tyler & Company.
“QTE Report” shall mean the reports of the QTE Consultant required to be
delivered pursuant to Section 4(i) of the Participation Agreement.
“Rating Agencies” shall mean S&P and Moody’s.
“Reasonable Basis” shall have the meaning of “reasonable basis” in
Section 6662(d)(2)(B) of the Code or any regulation thereunder, as may be
amended from time to time.
“Rebuilding Closing Date” shall have the meaning specified in Section 10.3(c) of
the Network Lease.
“Redemption Date” shall mean, when used with respect to any Note to be redeemed,
the date fixed for such redemption by or pursuant to the Lease Indenture or the
respective Note, which date shall be a Termination Date.
“Regulatory Event of Loss” shall have the meaning set forth in paragraph (c) of
the definition of Event of Loss.
“Related Party” shall mean, with respect to any Person or its successors and
assigns, an Affiliate of such Person or its successors and assigns and any
director, officer, servant, employee or agent of that Person or any such
Affiliate or their respective successors and assigns; provided that the Owner
Trustee and the Owner Lessor shall not be treated as Related Parties to each
other and neither the Owner Lessor nor the Owner Trustee shall be treated as a
Related Party to any Owner Participant except that, for purposes of Section 9 of
the Participation Agreement, the Owner Lessor will be treated as a Related Party
to an Owner Participant to the extent that the Owner Lessor acts on the express
direction or with the express consent of such Owner Participant.
“Reliability Operations Center” shall mean TVA’s Reliability Operations Center
located in Chattanooga, Tennessee, which provides a backup for the operations of
the System Operation

21



--------------------------------------------------------------------------------



 



Center, as well as supporting data interchange with neighboring electricity
transmission systems, and which consists of central servers which support the
electricity transmission monitoring and control software applications,
workstations providing the human operator interface, interfaces to external
networks (including the Interregional Security Network), Local Area Network
(LAN) equipment, servers controlling communications with field devices, and data
storage devices.
“Rent” shall mean Basic Lease Rent and Supplemental Lease Rent.
“Rent Payment Date” shall mean December 26, 2003 and each January 15 and
July 15, commencing January 15, 2004 to and including September 26, 2027.
“Rental Period” shall have the meaning specified in Section 3.2(a) of the
Network Lease.
“Replacement Component” shall have the meaning specified in Section 7.2 of the
Network Lease.
“Required Modification” shall have the meaning specified in Section 8.1 of the
Network Lease.
“Requisition” shall have the meaning specified in clause (b) of the definition
of “Event of Loss.”
“Residual Value Insurance” shall have the meaning set forth in Section 5.2 of
the Participation Agreement.
“Residual Value Insurance Amount” shall mean $26,827,200.
“Residual Value Insurance Standard” means (i) that the long-term unsecured
senior debt obligations or claims paying ability of the insurance company or
financial institution providing the Residual Value Insurance (or entity
guaranteeing the obligations of such insurance company or financial institution
in a manner acceptable to the Owner Participant) are rated not less than “AA-”
by S&P or “Aa3” by Moody’s, resulting in such insurance company’s or financial
institution’s obligation under the Residual Value Insurance being so rated, and
(ii) at the time of the issuance of such insurance (excluding renewals), such
insurance company or financial institution shall satisfy all internal approvals
of the Owner Participant.
“Responsible Officer” shall mean, with respect to any Person, (i) its Chairman
of the Board, its President, any Senior Vice President, the Chief Financial
Officer, any Vice President, the Treasurer or any other management employee
(a) that has the power to take the action in question and has been authorized,
directly or indirectly, by the Board of Directors (or equivalent body) of such
Person, (b) working under the direct supervision of such Chairman of the Board,
President, Senior Vice President, Chief Financial Officer, Vice President or
Treasurer, and (c) whose responsibilities include the administration of the
transactions and agreements contemplated by the Operative Documents, and
(ii) with respect to the Owner Trustee, the Lease indenture Trustee and the Pass
Through Trustee, an officer in their respective corporate trust administration
departments.
“Revenues” shall have the meaning specified in the Granting Clause of the Lease
Indenture.

22



--------------------------------------------------------------------------------



 



“RVI Advisor” shall mean Collateral Guaranty LLC.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. or any successor thereto.
“SCADA” shall mean “Supervisory Control and Data Acquisition” equipment which
includes industrial measurement, monitoring and control equipment consisting of
central host or master equipment (usually called a master station, master
terminal unit or MTU); one or more field data gathering and control units
(usually called remote stations (“remotes”) or remote terminal units (RTUs));
and associated software. SCADA equipment is used to monitor the condition and
operation of industrial plant, especially plant at field locations; and to
exercise remote control over the operation of such plant.
“Scheduled Closing Date” shall mean September 26, 2003 and any date set for the
Closing in a notice of postponement pursuant to Section 2.3(a) of the
Participation Agreement.
“Scheduled Payment Date” shall mean a Rent Payment Date.
“SEC” shall mean the Securities and Exchange Commission, as from time to time
constituted, created under the Securities Exchange Act of 1934.
“Secured Indebtedness” shall have the meaning specified in Section 1 of the
Lease Indenture.
“Securities Act” shall mean the Securities Act of 1933.
“Security” shall have the same meaning as in Section 2(a)(1) of the Securities
Act.
“Significant Indenture Default” shall mean a failure by the Owner Lessor to make
any payment of principal or interest on the Lessor Note after the same shall
have become due and payable.
“Significant Lease Default” shall mean any of: (i) TVA shall fail to make any
payment of Basic Lease Rent or Termination Value after the same shall have
become due and payable, (ii) TVA shall fail to make any payment of Supplemental
Lease Rent in excess of $250,000 (other than Excepted Payments or Termination
Value) after the same shall have become due and payable, except to the extent
such amounts are in dispute and have not been established to be due and payable,
or (iii) an event which is or, with the passage of time would be, a Lease Event
of Default under Section 17(e) or (f) of the Network Lease.
“Software License Consents” and each a “Software License Consent”, shall mean
(i) the Consent executed September 17, 2003 of Telegyr Systems, Inc. to the
conveyance to the Owner Lessor pursuant to the Head Lease of the Software
License described in clause (i) of the definition of “Software Licenses”, and
(ii) the Consent of Itron, Inc., executed by Itron, Inc. on September 19, 2003,
to the conveyance to the Owner Lessor pursuant to the Head Lease of the Software
License described in clause (ii) of the definition of “Software Licenses”.
“Software Licenses” and each a “Software License” shall mean (i) the
Non-Exclusive Software/Firmware Source License Agreement No. 98PYC-224423
between TVA and Telegyr

23



--------------------------------------------------------------------------------



 



Systems, Inc., (ii) the Software License Agreements dated March 30, 2000, as
amended, between TVA and Itron, Inc., and (iii) any proprietary software license
in which TVA is the licensee possessed by TVA on the Closing Date or acquired
during the Network Lease Term, utilized in connection with and necessary to the
operation of the Network as an integrated system for its intended functions
which TVA may assign without the consent of the vendor.
“Software Rights” shall mean all rights in the computer software utilized in
connection with the operation that are necessary for the operation, of the
Network as an integrated system for its intended use, (i) which have been
developed and are owned by TVA, or (ii) which have been licensed to TVA pursuant
to the Software Licenses.
“Special Lessee Transfer” shall have the meaning specified in Section 13 of the
Participation Agreement.
“Special Lessee Transfer Amount” shall mean for any date, the amount determined
as follows:
          (i) if the determination date shall be a Termination Date, the
Termination Value under the Network Lease on such date or, if the determination
date shall be the Early Purchase Date, the Early Purchase Price; plus
          (ii) any unpaid Basic Lease Rent due before the date of such
determination, minus
          (iii) the sum of all outstanding principal and accrued interest on the
Notes, if any, on such determination date (in each case, if such determination
date is a Rent Payment Date, without including any Basic Lease Rent due on such
determination date).
“Special Lessee Transfer Event” shall mean the occurrence of either of (i) a
Regulatory Event of Loss, or (ii) a Burdensome Termination Event under
Section 13 of the Network Lease.
“State Deductions” shall have the meaning specified in Section 1.1 of the Tax
Indemnity Agreement.
“Statutory Trust Act” shall have the meaning specified in Section 1.1 of the
Trust Agreement.
“Subordinated Resolution” shall mean the Tennessee Valley Authority Subordinated
Debt resolution adopted March 29, 1995, as it may be amended and supplemented.
“Substituted Components” shall have the meaning specified in Section 14A.3 of
the Network Lease.
“Substituted Non-Network Equipment” shall have the meaning specified in
Section 14A.3 of the Network Lease.
“Supplemental Lease Rent” shall mean any and all amounts, liabilities and
obligations (other than Basic Lease Rent ) that TVA assumes or agrees to pay
under the Operative Documents (whether or not identified as “Supplemental Lease
Rent”) to the Owner Lessor or any other Person, including Termination Value and
Make-Whole Premium.

24



--------------------------------------------------------------------------------



 



“System Operation Center” shall mean TVA’s System Operation Center located in
Chattanooga, Tennessee, which provides the overall management of the
Transmission Plant, overseeing the flows of electric power over broad areas as
well as responding to events occurring at individual points within the
Transmission Plant, and which consists of central servers which support the
electricity transmission monitoring and control software applications,
workstations providing the human operator interface, interfaces to external
networks (including the Interregional Security Network), Local Area Network
(LAN) equipment, servers controlling communications with field devices, and data
storage devices.
“Tax” or “Taxes” shall mean all fees, taxes (including sales taxes, use taxes,
stamp taxes, value-added taxes, ad valorem taxes and property taxes (personal
and real, tangible and intangible), levies, assessments, withholdings and other
charges and impositions of any nature, plus all related interest, penalties,
fines and additions to tax, now or hereafter imposed by any Federal, state,
local or foreign government or other taxing authority (including penalties or
other amounts payable pursuant to subtitle B of Title I of ERISA).
“Tax Advance” shall have the meaning specified in Section 9.2(g)(iii)(4) of the
Participation Agreement.
“Tax Assumptions” shall mean the items described in Section 1.1 of the Tax
Indemnity Agreement.
“Tax Benefit” shall have the meaning specified in Section 9.2(e) of the
Participation Agreement.
“Tax Claim” shall have the meaning specified in Section 9.2(g)(i) of the
Participation Agreement.
“Tax Event” shall mean any event or transaction treated, for federal income tax
purposes, as a taxable sale or exchange of the Lessor Note.
“Tax Indemnitee” shall have the meaning specified in Section 9.2(a) of the
Participation Agreement.
“Tax Indemnity Agreement” shall mean the Tax Indemnity Agreement (A1), dated as
of the Closing Date, between TVA and the Owner Participant.
“Tax Law Change” shall have the meaning specified in Section 12.2(ii) of the
Participation Agreement.
“Tax Loss” shall have the meaning specified in Section 3.1(B) of the Tax
Indemnity Agreement.
“Tax Misrepresentation” shall have the meaning specified in Section 3.1(A) of
the Tax indemnity Agreement.
“Tax Representation” shall mean each of the items described in Section 1.2 of
the Tax Indemnity Agreement.

25



--------------------------------------------------------------------------------



 



“Tax Savings” shall have the meaning specified in Section 4 of the Tax Indemnity
Agreement.
“Terminated Portion” shall have the meaning set forth in Section 14A.2 of the
Network Lease.
“Termination Date” shall mean each of the monthly dates during the Network Lease
Term identified as a “Termination Date” on Schedule 2 of the Network Lease.
“Termination Percentage” shall have the meaning set forth in Section 14A.2 of
the Network Lease.
“Termination Value” for any Termination Date shall mean an amount equal to the
product of the Owner Lessor’s Cost and the percentage set forth under the
heading “Termination Value Percentage” on Schedule 2 of the Network Lease for
such Termination Date; provided, however, that if as a result of a prior Partial
Termination, the Termination Percentage of Termination Value has been paid with
respect to the Terminated Portion of the Network, the Termination Value shall be
reduced by the Termination Percentage of the Termination Value applicable to
such Partial Termination.
“Transaction” shall mean, collectively, the transactions contemplated under the
Participation Agreement and the other Operative Documents.
“Transaction Costs” shall mean the following costs to the extent substantiated
or otherwise supported in reasonable detail:
          (i) the cost of reproducing and printing the Operative Documents and
the Offering Circular and all costs and fees, including filing and recording
fees and recording, transfer, mortgage, intangible and similar taxes in
connection with the execution, delivery, filing and recording of the Head Lease,
the Network Lease and any other Operative Document, and any other document
required to be filed or recorded pursuant to the provisions hereof or of any
other Operative Document and any Uniform Commercial Code filing fees in respect
of the perfection of any security interests created by any of the Operative
Documents or as otherwise reasonably required by the Owner Lessor or the Lease
Indenture Trustee;
          (ii) the reasonable fees and expenses of Hunton & Williams LLP,
counsel to the Owner Participant, for services rendered in connection with the
negotiation, execution and delivery of the Participation Agreement and the other
Operative Documents;
          (iii) the reasonable fees and expenses of Orrick, Herrington &
Sutcliffe LLP, special counsel to TVA, and Sutherland, Asbill & Brennan, Butler
Snow, Wyatt, Tarrant & Combs LLP and Waller, Lansden, Dortch & Davis, PLLC,
local counsel to TVA, for services rendered in connection with the negotiation,
execution and delivery of the Participation Agreement, the other Operative
Documents and the Underwriting Agreement and the preparation of the Offering
Circular;
          (iv) the reasonable fees and expenses of Richards, Layton & Finger,
P.A., counsel for the Owner Lessor, the Owner Trustee, and the Trust Company for
services rendered in connection with the negotiation, execution and delivery of
the Participation Agreement and the other Operative Documents;

26



--------------------------------------------------------------------------------



 



          (v) the reasonable fees and expenses of Sullivan & Cromwell LLP,
counsel to the Initial Purchasers, for services rendered in connection with the
negotiation, execution and delivery of the Participation Agreement, the other
Operative Documents and the Underwriting Agreement and the preparation of the
Offering Circular;
          (vi) the reasonable fees and expenses of Morris, James, Hitchens &
Williams LLP, counsel for the Lease Indenture Trustee, the Trust Company and the
Pass Through Trustee, for services rendered in connection with the negotiation,
execution and delivery of the Participation Agreement and the other Operative
Documents;
          (vii) the underwriting discounts and commissions payable to, and
reasonable out-of-pocket expenses of, the Initial Purchasers;
          (viii) the reasonable fees and expenses of PricewaterhouseCoopers LLP
for services rendered in connection with the Transaction;
          (ix) the reasonable out-of-pocket expenses of the Owner Participant,
the Owner Lessor and the advisor to the Owner Participant;
          (x) the initial fees and expenses of the Owner Trustee, the
Independent Trustee, the Lease Trustee and the Pass Through Trustee in
connection with the execution and delivery of the Participation Agreement and
the other Operative Documents to which either one is or will be a party;
          (xi) the fees and expenses of the Appraiser for services rendered in
connection with delivering the Closing Appraisal required by Section 4 of the
Participation Agreement;
          (xii) the fees and expenses of the QTE Consultant for services
rendered in connection with delivering the QTE Report required by Section 4 of
the Participation Agreement;
          (xiii) the fees and expenses of the Rating Agencies in connection with
the rating of the Lease Debt;
          (xiv) the fees and expenses of the Advisors to the Lessee for services
rendered in connection with the Transaction; and
          (xv) any other fees, costs, expenses and charges agreed in writing
between the Owner Participant and TVA.
Notwithstanding the foregoing, Transaction Costs shall not include internal
costs and expenses such as salaries and overhead of whatsoever kind or nature
nor costs incurred by the parties to the Participation Agreement pursuant to
arrangements with third parties for services (other than those expressly
referred to above), computer time procurement (other than out-of-pocket expenses
of the Owner Participant), financial analysis and consulting, advisory services
(other than those expressly referred to above), and costs of a similar nature.

27



--------------------------------------------------------------------------------



 



“Transaction Documents” shall have the meaning specified in the Assignment and
Assumption Agreement.
“Transaction Expense Deductions” shall have the meaning specified in Section 1.1
of the Tax Indemnity Agreement.
“Transaction Party(ies)” shall mean, individually or collectively as the context
may require, all or any of the parties to the Operative Documents (including the
Trust Company, and Wilmington Trust).
“Transmission Plant” shall mean TVA’s physical plant and equipment in the States
of Tennessee, Kentucky, Georgia and Mississippi used for the transmission of
electricity, including without limitation electric power transmission cables and
associated towers, transformers and circuit breakers (but excluding any
Components of the Network).
“Transferee” shall have the meaning specified in Section 7.1(a) of the
Participation Agreement.
“Treasury Regulations” shall mean regulations, including temporary regulations,
promulgated under the Code.
“Trust Agreement” shall mean the Trust Agreement (Al), dated as of September 22,
2003, among the Trust Company, Frank McDonald and the Owner Participant pursuant
to which the Owner Lessor shall be governed.
“Trust Company” shall mean Wells Fargo Delaware Trust Company, a Delaware
limited purpose trust company, in its individual capacity.
“Trust Indenture Act” shall mean the Trust Indenture Act of 1939 as in force at
the date as of which this instrument was executed except as provided in
Section 905; provided, however, that in the event the Trust Indenture Act of
1939 is amended after such date, “Trust Indenture Act” means, to the extent
required by any such amendment, the Trust Indenture Act of 1939 as so amended.
“TVA” shall mean Tennessee Valley Authority, a wholly owned corporate agency and
instrumentality of the United States.
“TVA Act” shall mean the Tennessee Valley Authority Act of 1933, as amended.
“Underpayment of Basic Lease Rent” means, as of any date prior to the Expiration
Date on which the Network Lease shall terminate (the “date of termination”), the
excess (if any) of (y) the aggregate Basic Lease Rent allocated pursuant to
Section 3.2(b) of the Network Lease to the period from (and including) the
Closing Date to (and including) such date of termination, over (z) the aggregate
Basic Lease Rent payable pursuant to Section 3.2(a) of the Network Lease on all
Rent Payment Dates on or prior to such date of termination. The amount of any
Underpayment of Basic Lease Rent as of each Termination Date is set forth on
column (b) of Schedule ID to the Network Lease.

28



--------------------------------------------------------------------------------



 



“Underwriting Agreement” shall mean the Underwriting Agreement, dated
September 24, 2003, between TVA and the Initial Purchasers.
“Undivided Interest” shall mean an undivided interest in the tangible property
constituting the Network equal to the Owner Lessor’s Percentage that is leased
to the Owner Lessor pursuant to the Head Lease. The Undivided Interest shall not
include the Software Rights.
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in the applicable jurisdiction.
“U.S. Government Obligations” shall mean securities that are (i) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged or (ii) obligations of a Person controlled or
supervised by and acting as an agency or instrumentality of the United States of
America the payment of which is unconditionally guaranteed as a full faith and
credit obligation by the United States of America, which, in either case under
clauses (i) or (ii) are not callable or redeemable at the option of the issuer
thereof, and shall also include a depository receipt issued by a bank or trust
company as custodian with respect to any such U.S. Government Obligation or a
specific payment of interest on or principal of any such U.S. Government
Obligation held by such custodian for the account of the holder of a depository
receipt, provided that (except as required by law) such custodian is not
authorized to make any deduction in the amount payable to the holder of such
depository receipt from any amount received by the custodian in respect of the
U.S. Government Obligation or the specific payment of interest on or principal
of the U.S. Government Obligation evidenced by such depository receipt.
“Verifier” shall have the meaning specified in Section 3.4(c) of the Network
Lease.
“Wilmington Trust” shall mean Wilmington Trust Company in its individual
capacity.

29



--------------------------------------------------------------------------------



 



Index

         
Actual Knowledge
    2  
Additional Certificates
    3  
Additional Lessor Notes
    3  
Advisors to the Lessee
    3  
Affiliate
    3  
After-Tax Basis
    3  
Applicable Law
    4  
Applicable Rate
    4  
Appraisal Procedure
    4  
Appraiser
    4  
Assigned Documents
    4  
Assignment and Assumption Agreement
    4  
Assumed Deductions
    4  
Assumed Tax Rate
    4  
Authorized Agent
    5  
Bankruptcy Code
    5  
Base Rate
    5  
Basic Lease Rent
    5  
Beneficial Interest
    5  
Bond Resolution
    5  
Burdensome Termination Event
    5  
Business Dav
    5  
Certificateholders
    5  
Certificates
    5  
Certificates Register
    5  
Claim
    5  
Closing
    6  
Closing Appraisal
    6  
Closing Date
    6  
Code
    6  
Competitor
    7  
Component
    7  
Corporate Trust Office
    7  
Deduction Loss
    7  
Depreciation Deductions
    7  
Discount Rate
    7  
Distribution
    7  
Dollars or the sign $
  7  
DTC
    7  
Early Buy Out Date
    7  
Early Buy Out Option
    7  
Early Buy Out Price
    7  
Effective Date
    7  
Effective Rate
    7  
Energy Management, Protection and Billing System
    7  
Equity Investment
    8  
ERISA
    8  
Escrowed Software
    8  
Event of Default
    8  
Event of Loss
    8  
Evidences of Indebtedness
    9  
Excepted Payments
    9  
Excepted Rights
    9  
Excess Amount
    9  
Exchange Act
    9  
Excluded Property
    9  
Excluded Taxes
    9  
Expiration Date
    9  
Fair Market Rental Value
    10  
Fair Market Sales Value
    10  
Federal Power Act
    10  
FERC
    10  
Final Determination
    10  
GAAP
    10  
Government
    11  
Government Action
    11  
Governmental Entity
    11  
Guaranty
    11  
Head Lease
    11  
Head Lease Basic Term
    11  
Head Lease Renewal Term
    11  
Head Lease Rent
    11  
Head Lease Term
    11  
Head Lessee
    11  
Head Lessor
    11  
Holding Company Act
    11  
Inclusion Loss
    11  
Indemnitee
    11  
Indenture Estate
    11  
Indenture Trustee’s Liens
    12  
Independent Appraiser
    12  
Independent Engineer
    12  
Independent Trustee
    12  

 



--------------------------------------------------------------------------------



 



INDEX (continued)

              Page  
Initial Purchaser
    12  
Interest Deductions
    12  
Interregional Security Network
    12  
IRS
    12  
Joint Operating Agreement
    12  
Lease Debt
    13  
Lease Debt Rate
    13  
Lease Event of Default
    13  
Lease Indenture
    13  
Lease Indenture Bankruptcy Default
    13  
Lease Indenture Event of Default
    13  
Lease Indenture Payment Default
    13  
Lease Indenture Trustee
    13  
Lease Indenture Trustee Office
    13  
Lease Indenture Trustee’s Account
    13  
Lessee
    13  
Lessee Action
    13  
Lessee Person
    13  
Lessee’s Interest
    13  
Lessor Estate
    14  
Lessor Group Member
    14  
Lessor Note
    14  
Lien
    14  
List of Competitors
    14  
Loan
    14  
Majority in Interest of Noteholders
    14  
Make Whole Premium
    14  
Material Adverse Effect
    15  
Measurement and Analysis Sytem
    15  
Modification
    15  
Moody’s
    15  
Network
    15  
Network Cost
    16  
Network Function
    16  
Network Lease
    16  
Network Lease Term
    16  
Note Register
    16  
Noteholder
    16  
Notes
    17  
Obsolescence Termination Date
    17  
Offering Circular
    17  
Officer’s Certificate
    17  
OP Guarantor
    17  
Operative Documents
    17  
Optional Modification
    17  
Other Head Leases
    17  
Other Lease Indentures
    17  
Other Network Leases
    17  
Other Owner Lessor’s Interests
    17  
Other Owner Lessors
    17  
Other Owner Participants
    18  
Other Participation Agreements
    18  
Other Undivided Interests
    18  
Overdue Rate
    18  
Overpayment of Basic Lease Rent
    18  
Owner Lessor
    18  
Owner Lessor Agreement
    18  
Owner Lessor’s Account
    18  
Owner Lessor’s Cost
    18  
Owner Lessor’s Interest
    18  
Owner Lessor’s Lien
    18  
Owner Lessor’s Percentage
    19  
Owner Participant
    19  
Owner Participant Transaction Expenses
    19  
Owner Participant’s Commitment
    19  
Owner Participant’s Lien
    19  
Owner Participant’s Net Economic Return
    19  
Owner Trustee
    19  
Partial Sale Termination Date
    20  
Partial Termination
    19  
Partial Termination Payment
    20  
Participation Agreement
    20  
Pass Through Trust
    20  
Pass Through Trust Agreement
    20  
Pass Through Trustee
    20  
Permitted Acts
    20  
Permitted Closing Date Liens
    20  
Permitted Instruments
    20  
Permitted Liens
    20  
Permitted Post Network Lease Term Liens
    21  
Permitted Securities
    21  
Person
    21  
Plan
    21  
Pricing Assumptions
    21  
Proceeds
    22  
Prudent Industry Practice
    22  
Purchase Option
    22  

-ii-

 



--------------------------------------------------------------------------------



 



INDEX (continued)

              Page  
Purchase Option Price
    22  
QTE Consultant
    22  
QTE Report
    22  
Rating Agencies
    22  
Reasonable Basis
    22  
Rebuilding Closing Date
    22  
Redemption Date
    22  
Regulatory Event of Loss
    22  
Related Party
    22  
Reliability Operations Center
    23  
Rent
    23  
Rent Payment Date
    23  
Rental Period
    23  
Replacement Component
    23  
Required Modification
    23  
Requisition
    23  
Residual Value Insurance
    23  
Residual Value Insurance Amount
    23  
Residual Value Insurance Standard
    23  
Responsible Officer
    24  
Revenues
    24  
RVI Advisor
    24  
S&P
    24  
SCADA
    24  
Scheduled Closing Date
    24  
Scheduled Payment Date
    24  
SEC
    24  
Secured Indebtedness
    24  
Securities Act
    24  
Security
    24  
Significant Indenture Default
    24  
Significant Network Lease Default
    25  
Software License Consents
    25  
Software Licenses
    25  
Software Rights
    25  
Special Lessee Transfer
    25  
Special Lessee Transfer Amount
    25  
Special Lessee Transfer Event
    26  
State Deductions
    26  
Statutory Trust Act
    26  
Subordinated Resolution
    26  
Substituted Components
    26  
Substituted Non-Network Equipment
    26  
Supplemental Lease Rent
    26  
System Operation Center
    26  
Tax
    26  
Tax Advance
    26  
Tax Assumptions
    26  
Tax Benefit
    27  
Tax Claim
    27  
Tax Event
    27  
Tax Indemnitee
    27  
Tax Indemnity Agreement
    27  
Tax Law Change
    27  
Tax Loss
    27  
Tax Misrepresentation
    27  
Tax Representation
    27  
Tax Savings
    27  
Taxes
    26  
Terminated Portion
    27  
Termination Date
    27  
Termination Percentage
    27  
Termination Value
    27  
Transaction
    28  
Transaction Costs
    28  
Transaction Documents
    29  
Transaction Expense Deductions
    29  
Transaction Party(ies)
    29  
Transferee
    30  
Transmission Plant
    29  
Treasury Regulations
    30  
Trust Agreement
    30  
Trust Company
    30  
Trust Indenture Act
    30  
TVA
    30  
TVA Act
    30  
U.S. Government Obligations
    30  
Underpayment of Basic Lease Rent
    30  
Underwriting Agreement
    30  
Undivided Interest
    30  
Uniform Commercial Code or UCC
    30  
Verifier
    31  
Wilmington Trust
    31  

-iii-

 



--------------------------------------------------------------------------------



 



CONTROL, MONITORING AND DATA ANALYSIS NETWORK
PARTICIPATION AGREEMENTS
The September 22, 2003, Participation Agreement (Al) among the Tennessee Valley
Authority (“TVA”), NVG Network I Statutory Trust, Wells Fargo Delaware Trust
Company, Wachovia Mortgage Corporation, and Willington Trust in two separate
capacities has been filed. Each of the four Participation Agreements is
substantially similar, except as noted below:
Participation Agreement (Al) covers an undivided 26.640926641 percent interest
in the Control, Monitoring and Data Analysis Network (“Network”). Wachovia
Mortgage Corporation, as owner participant, agrees to take certain actions to
enable NVG Network I Statutory Trust, the owner lessor, to have the funds
necessary to pay TVA head lease rent attributable a 26.640926641 percent
interest in the Network. TVA agrees to lease a 26.640926641 percent undivided
interest in the Network by means of a head lease to NVG Network I Statutory
Trust, as owner lessor. NVG Network I Statutory Trust, as owner lessor agrees to
lease back to TVA a 26.640926641 percent undivided interest in the Network by
means of a network lease.
Participation Agreement (A2) covers an undivided 33.462033462 percent interest
in the Network. Fleet Capital Corporation, as owner participant, agrees to take
certain actions to enable NVG Network II Statutory Trust, the owner lessor, to
have the funds necessary to pay TVA head tease rent attributable a 33.462033462
percent interest in the Network. TVA agrees to lease a 33.462033462 percent
undivided interest in the Network by means of a head lease to NVG Network II
Statutory Trust, as owner lessor. NVG Network II Statutory Trust, as owner
lessor agrees to lease back to TVA a 33.462033462 percent undivided interest in
the Network by means of a network lease.
Participation Agreement (A3) covers an undivided 21.879021879 percent interest
in the Network. SunTrust Leasing Corporation, as owner participant, agrees to
take certain actions to enable NVG Network III Statutory Trust, the owner
lessor, to have the funds necessary to pay TVA head lease rent attributable a
21.879021879 percent interest in the Network. TVA agrees to lease a 21.879021879
percent undivided interest in the Network by means of a head lease to NVG
Network III Statutory Trust, as owner lessor. NVG Network III Statutory Trust,
as owner lessor agrees to lease back to TVA a 21.879021879 percent undivided
interest in the Network by means of a network lease.
Participation Agreement (A4) covers an undivided 18.018018018 percent interest
in the Network. Wachovia Mortgage Corporation, as owner participant, agrees to
take certain actions to enable NVG Network IV Statutory Trust, the owner lessor,
to have the funds necessary to pay TVA head lease rent attributable a
18.018018018 percent interest in the Network. TVA agrees to lease a 18.018018018
percent undivided interest in the Network by means of a head lease to NVG
Network IV Statutory Trust, as owner

 



--------------------------------------------------------------------------------



 



lessor. NVG Network IV Statutory Trust, as owner lessor agrees to lease back to
TVA a 18.018018018 percent undivided interest in the Network by means of a
network lease.

 